         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 2 of 188



 1                                       I.       BACKGROUND

 2          A.      The Plaintiffs have filed a complaint in this matter against the Port of Everett

 3   (“Settling Defendant” or “Port”) pursuant to the Model Toxics Control Act (“MTCA”), chapter

 4   70.105D RCW; chapter 90.48 RCW; Section 311 of the Clean Water Act (“CWA”), 33 U.S.C. §

 5   1321; and Section 1002(b)(2)(A) of the Oil Pollution Act of 1990 (“OPA”), 33 U.S.C. §

 6   2702(b)(2)(A) for Natural Resource Damages as a result of releases of hazardous substances and

7    discharges of oil into the Port Gardner Bay Area. Potential claims of the non-federal Trustees

 8   against the United States on behalf of the Settling Federal Agency are deemed filed and some or

 9   all of the allegations in such claims are deemed denied. The Port Gardner Bay Area (as defined

10   below and depicted in Appendix A) includes the lower Snohomish River, Everett Waterfront,

11   East Waterway, and a portion of Possession Sound in and near Everett, Washington. Several

12   industrial facilities – including those owned and/or operated by the Settling Defendant and

13   owned and/or operated by the Settling Federal Agency, identified in Appendix B – have

14   contributed hazardous substances and oil to the Port Gardner Bay Area. This Consent Decree

15   (the “Decree”) addresses the claims asserted in the Complaint against the Port and potential

16   claims against the Settling Federal Agency.

17          B.      The United States Department of Commerce, acting through the National Oceanic

18   and Atmospheric Administration (“NOAA”); the United States Department of the Interior; the

19   Washington Department of Ecology on behalf of the State of Washington (“State”); the

20   Suquamish Tribe; and the Tulalip Tribes, (collectively, “the Trustees” and, individually, a

21   “Trustee”), under the authority of Section 107(f) of the Comprehensive Environmental

     CONSENT DECREE                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                                Environment and Natural Resources Division
                                                               P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                             202-514-5270


                                              Page 2 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 3 of 188



 1   Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9607(f); Section 1006(b)

 2   of OPA, 33 U.S.C. § 2706(b); 40 C.F.R. Part 300, subpart G; and RCW 70.105D.040(2), serve as

 3   trustees for Natural Resources for the assessment and recovery of damages for injury to,

 4   destruction of, or loss of Natural Resources under their trusteeship.

 5           C.      Investigations conducted by the Trustees and others have detected hazardous

 6   substances in the sediments, soils and groundwater of the Port Gardner Bay Area, including, but

 7   not limited to, polychlorinated dibenzodioxins and furans (“dioxins”), polychlorinated biphenyls

 8   (“PCBs”), organochlorine pesticides and related products, polycyclic aromatic hydrocarbons

 9   (“PAHs”), metals (including lead, mercury, copper, chromium, and arsenic), volatile and semi-

10   volatile organic compounds (including 4-methylphenol), perchlorate, herbicides, organic

11   solvents, antifouling agents such as tributyltin and other butyltins, and wood waste degradation

12   products (including sulfide and ammonia).

13           D.      Plaintiffs allege that hazardous substances and oil released to the Port Gardner

14   Bay Area from facilities owned and/or operated by Settling Defendant and facilities owned

15   and/or operated by the Settling Federal Agency, identified in Appendix B, have caused injury to,

16   destruction of and loss of Natural Resources under Plaintiffs’ trusteeship, including fish,

17   shellfish, wildlife, marine sediments, and resources of cultural significance. Plaintiffs further

18   allege that each of them and the public have suffered the loss of natural resource services

19   (including ecological services as well as direct and passive human use losses) as a consequence

20   of those injuries.



     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                              Page 3 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 4 of 188



 1          E.      Although the Trustees initiated but have not completed a full natural resource

 2   damage assessment for the Port Gardner Bay Area, the Trustees have developed and analyzed

 3   information sufficient to support a settlement that is fair, reasonable and in the public interest.

 4          F.      The Trustees issued a Damage Assessment Restoration Plan and Environmental

 5   Assessment for the Port Gardner Bay Area in August 2016, which the Trustees adopted as final

 6   in October 2016 after a public comment period, selecting the Blue Heron Slough Restoration

 7   Project (“Restoration Project” or “Project”) as the preferred alternative to restore, replace, and/or

 8   acquire the equivalent of injured Natural Resources and services.

 9          G.      As contemplated by this Consent Decree, the Port will resolve its liability as set

10   forth in Section XIII by constructing, monitoring and maintaining the Blue Heron Slough

11   Restoration Project as described in Appendix C. The Project will restore and protect in perpetuity

12   approximately 338 acres of habitat in the Snohomish River estuary that is highly beneficial to

13   injured Natural Resources in the Port Gardner Bay Area. As set forth in this Decree and

14   Appendix C, the Port shall purchase 469.39 natural resource damage restoration credits (“NRD

15   DSAYs”) equivalent to 34.79 acres of the Project Site upon Final Completion of the Project.

16   The Project will also be a certified conservation bank, maintained in perpetuity by Wildlands of

17   Washington, LLC, as outlined in the Puget Sound Salmon, Steelhead, and Bull Trout Umbrella

18   Conservation Bank Agreement and Addendum #1, Blue Heron Slough Conservation Bank

19   Agreement (“Conservation Bank Agreement” or “CBA”), approved by NOAA's National Marine

20   Fisheries Service on June 18, 2008.



     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                              Page 4 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 5 of 188



 1           H.      To facilitate the resolution of natural resource damage claims, relying upon the

 2   results of remedial investigations, regulatory standards, and scientific literature, and as set forth

 3   in the final Damage Assessment Restoration Plan and Environmental Assessment, the Trustees

 4   developed an estimate of the amount of injury to Natural Resources that had occurred as a result

 5   of releases of hazardous substances and discharges of oil to the Port Gardner Bay Area. The

 6   Trustees used a metric called discounted service acre-years (“DSAYs”) to quantify the effects of

 7   the injuries in terms of the losses of ecological services over affected areas and over time,

 8   discounted to the current year. The Trustees used DSAYs to describe both the scale of the

 9   injuries, and the amount of habitat restoration they are seeking to compensate for the injuries.

10   The Trustees first calculated the DSAYs lost due to contamination to the Port Gardner Bay Area,

11   then calculated the DSAYs associated with the Port’s Restoration Project, determining that

12   purchase of NRD DSAYs by the Port, described in the preceding paragraph, is sufficient to

13   resolve the liability of the Port.

14           I.      Consistent with Sections 7.4 and 8.1.3 of the Trustees' Damage Assessment

15   Restoration Plan and Environmental Assessment, Port Gardner Bay Trustee Council Resolution

16   No. 2019-01, and the March 7, 2019, Memorandum of Agreement (“MOA”) between the U.S.

17   Fish and Wildlife Service, acting on behalf of DOI, the Tulalip Tribes, and Settling Defendant,

18   after approval and entry of this Decree by the Court, the Trustees anticipate using the natural

19   resource damages payments received by the Trustees pursuant to the Consent Decree entered in

20   United States, et al. v. Jeld-Wen, Inc., et al., Civil Action No. 2:18-cv-00113 (W.D. Wash.)

21   (“Cashout Consent Decree”) to purchase restoration credits in the Blue Heron Slough

     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                              Page 5 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 6 of 188



 1   Restoration Project equivalent to the 399.74 NRD DSAYs (equivalent to 29.63 acres of the

2    Project Site) allocated to the Potentially Responsible Parties (“PRPs”) that entered into the

3    Cashout Consent Decree. The purchase of these restoration credits will be in addition to Settling

 4   Defendant’s obligation to purchase 469.39 NRD DSAYs, as described in Paragraphs G and 29.

 5          J.      Plaintiffs assert that hazardous substance releases and oil discharges to the Port

 6   Gardner Bay Area have become dispersed and commingled to the extent that the effects of

 7   releases of one PRP cannot be readily distinguished from another’s. Plaintiffs further assert that

 8   the circumstances of the contamination make all PRPs who contributed to the contamination

 9   jointly and severally liable for all injuries to Natural Resources that have resulted from the

10   contamination. As a consequence, Plaintiffs assert the right to recover for the loss of all the

11   calculated DSAYs and associated damage assessment costs from any PRP. Without prejudice to

12   their position and solely for purposes of facilitating settlement with individual PRPs, the

13   Plaintiffs have determined that settling with the Settling Defendant and the Settling Federal

14   Agency for a portion of the Natural Resource damages attributable to all Port Gardner Bay Area

15   sources would result in a fair and equitable resolution of Plaintiffs’ claims. The Trustees have

16   estimated the cash damages equivalent of the DSAYs allocated to Settling Defendant (469.39 of

17   the 1,019 total DSAYs assessed by the Trustees for the Port Gardner Bay Area) to total

18   $4,634,287.47. In lieu of payment of damages, the Port will implement the Restoration Project as

19   set forth in this Decree. The State and the Tribes have agreed to settle their claims against the

20   Settling Federal Agency for the equivalent of 80 DSAYs (having a cash damages equivalent of

21   $789,840).

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                              Page 6 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 7 of 188



 1           K.      The Parties agree, and this Court by entering this Consent Decree finds, that this

 2   Decree has been negotiated by the Parties in good faith, that settlement of this matter will avoid

 3   prolonged and complicated litigation between the Parties, that this Decree will expedite the

 4   restoration and protection of Natural Resources at and near the Port Gardner Bay Area, that the

 5   timely implementation of the Restoration Project and payments to be provided under this Decree

 6   constitute appropriate actions necessary to protect and restore the Natural Resources allegedly

 7   injured by releases or threatened releases of hazardous substances and discharges of oil by the

 8   Settling Defendant and the Settling Federal Agency, and that this Decree is fair, reasonable, and

 9   in the public interest.

10   NOW, THEREFORE, it is hereby Ordered, Adjudged, and Decreed:

11                                II.     JURISDICTION AND VENUE

12                   This Court has jurisdiction over the subject matter of this action pursuant to 28

13   U.S.C. §§ 1331, 1345 and 1367, and 42 U.S.C. §§ 9607 and 9613(b) and 33 U.S.C. § 2717(b).

14   The Court also has personal jurisdiction over the Settling Defendant. Solely for purposes of this

15   Consent Decree and the underlying Complaint, the Settling Defendant waives all objections and

16   defenses that it may have to jurisdiction of the Court or to venue in this District. Settling

17   Defendant shall not challenge the terms of this Decree or this Court’s jurisdiction to enter and

18   enforce this Decree.

19                                       III.     PARTIES BOUND

20                   This Consent Decree is binding upon the United States, the State, the Suquamish

21   Tribe, the Tulalip Tribes, and the Settling Defendant, its successors, and assigns. Any change in

     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                                Page 7 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 8 of 188



 1   ownership or corporate or other legal status of Settling Defendant, including, but not limited to,

 2   any transfer of assets or real or personal property, shall in no way alter Settling Defendant’s

 3   responsibilities under this Consent Decree.

 4                  Settling Defendant shall provide a copy of this Consent Decree to each contractor

 5   hired to perform any of the work required by this Consent Decree, and to each person

 6   representing Settling Defendant with respect to such work, and shall condition all contracts

 7   entered into hereunder upon performance of the work in conformity with the terms of this

 8   Consent Decree. Settling Defendant or its contractors shall provide written notice of the Consent

 9   Decree to all subcontractors hired to perform any portion of the work. Settling Defendant shall

10   nonetheless be responsible for ensuring that its contractors and subcontractors perform the work

11   in accordance with the terms of this Consent Decree.

12                                        IV.      DEFINITIONS

13                  Unless otherwise expressly provided in this Consent Decree, terms used in this

14   Consent Decree that are defined in CERCLA or in regulations promulgated under CERCLA

15   shall have the meaning assigned to them in CERCLA or such regulations. Whenever terms listed

16   below are used in this Decree or its appendices, the following definitions shall apply solely for

17   purposes of this Decree:

18                  a.      “CERCLA” shall mean the Comprehensive Environmental Response,

19   Compensation, and Liability Act, 42 U.S.C. §§ 9601-9675.

20                  b.      “Commerce” shall mean the United States Department of Commerce and

21   its successor departments, agencies, or instrumentalities.

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                              Page 8 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 9 of 188



 1                  c.      “Consent Decree” or “Decree” shall mean this consent decree and all

 2   appendices attached hereto (listed in Section XXI) and any final approved plans required

 3   hereunder. In the event of a conflict between this Consent Decree and any Appendix or plan, the

 4   Consent Decree shall control.

 5                  d.      “Conservation Bank Agreement” or “CBA” shall mean the Puget Sound

 6   Salmon, Steelhead, and Bull Trout Umbrella Conservation Bank Agreement and Addendum #1,

 7   Blue Heron Slough Conservation Bank Agreement, approved by NOAA's National Marine

 8   Fisheries Service on June 18, 2008.

 9                  e.      “Day” or “day” shall mean a calendar day. In computing any period of

10   time under this Consent Decree, where the last day falls on a Saturday, Sunday, or federal

11   holiday, the period shall run until the close of business of the next working day.

12                  f.      “Default” shall mean circumstances constituting default as defined in the

13   Performance Bond attached as Appendix F.

14                  g.      “DOI” shall mean the United States Department of the Interior and its

15   successor departments, agencies, or instrumentalities.

16                  h.      “DSAYs” means discounted service acre-years, the metric established by

17   the Trustees to quantify the scale of Natural Resource Damages liability associated with the Port

18   Gardner Bay Area and the natural resource restoration efforts needed to compensate for injury to,

19   destruction or loss of Natural Resources giving rise to liability.

20                  i.      “Effective Date” shall mean the date upon which the approval of this

21   Consent Decree is recorded on the Court’s docket.

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                              Page 9 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 10 of 188



1                   j.      “Federal Trustees” shall mean DOI and Commerce, acting through

2    NOAA.

3                   k.      “Final Completion” shall mean the completion of construction of the

4    Project, as defined in Section 10 of Appendix C.

5                   l.      “Initial Maintenance and Monitoring” shall mean the maintenance and

6    monitoring activities during the first ten (10) years after Final Completion, described in Section 7

7    of Appendix C.

 8                  m.      “Lodging Date” means the date on which this Consent Decree is lodged

 9   with the Court.

10                  n.      “Long-Term Maintenance and Monitoring” shall mean the maintenance

11   and monitoring activities during the twenty (20) years after completion of Initial Maintenance

12   and Monitoring, described in Section 8 of Appendix C.

13                  o.      “Maintenance and Monitoring” shall mean the maintenance and

14   monitoring activities during the first thirty (30) years after Final Completion, and includes both

15   Initial Maintenance and Monitoring and Long-Term Maintenance and Monitoring.

16                  p.      “MTCA” shall mean the Washington Model Toxics Control Act, Chapter

17   70.105D RCW.

18                  q.      “Natural Resource Damages” shall mean any damages, including the

19   costs of damage assessment, recoverable by the Trustees under Section 107 of CERCLA, 42

20   U.S.C. § 9607; Chapter 70.105D RCW; Section 311 of the Clean Water Act (“CWA”), 33

21   U.S.C. § 1321; Chapter 90.48 RCW; and Section 1002(b)(2) of the Oil Pollution Act of 1990

     CONSENT DECREE                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                                Environment and Natural Resources Division
                                                               P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                             202-514-5270


                                             Page 10 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 11 of 188



 1   (“OPA”), 33 U.S.C. § 2702(b)(2), for injury to, destruction of, loss of, loss of use of, or

 2   impairment of Natural Resources, including, but not limited to: (i) the costs of assessing such

 3   injury, destruction, or loss or impairment of natural resources; (ii) the costs of restoration,

 4   rehabilitation, or replacement of injured or lost natural resources or of acquisition of equivalent

 5   resources; (iii) the costs of planning such restoration activities; (iv) compensation for injury,

 6   destruction, loss, impairment, diminution in value, or loss of use of natural resources; and (v)

 7   each of the categories of recoverable damages described in 43 C.F.R. § 11.15, and applicable

 8   State or tribal law, resulting from releases of hazardous substances or discharges of oil to the

 9   Port Gardner Bay Area, where such release or discharge occurred on or before the Effective Date

10   of this Consent Decree, at the locations identified in Appendix B. Damages, injury to,

11   destruction of, loss of, loss of use of, or impairment of Natural Resources resulting from releases

12   of hazardous substances or discharges of oil originating from Settling Defendant’s operations or

13   activities at properties other than the property identified in Appendix B are not included in

14   Natural Resource Damages, for purposes of this Decree, even if those hazardous substances or

15   discharges of oil reach the Port Gardner Bay Area by flowing over, under, or through any portion

16   of the property identified in this subparagraph.

17                  r.      “Natural Resources” shall mean that definition as provided in 42 U.S.C.

18   § 9601(16).

19                  s.      “Parties” shall mean the United States, the State of Washington, the

20   Suquamish Tribe, the Tulalip Tribes, and the Settling Defendant.



     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                              Page 11 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 12 of 188



 1                  t.     “Performance Standards” are the standards for performance of the work

 2   for the Project set forth in Appendix C.

 3                  u.     “Plaintiffs” shall mean the United States, the State of Washington, the

 4   Suquamish Tribe, and the Tulalip Tribes.

 5                  v.     “Port” or “Port of Everett” shall mean the Settling Defendant.

 6                  w.     “Port Gardner Bay Area” shall mean the area depicted on Appendix A,

 7   attached, including the lower Snohomish River, Everett Waterfront, East Waterway, and a

 8   portion of Possession Sound in and near Everett, Washington.

 9                  x.      “Project” or “Restoration Project” shall mean the Blue Heron Slough

10   Restoration Project, including all work and other commitments identified in Appendix C.

11                  y.     “Project Abandonment” shall mean a circumstance in which Settling

12   Defendant, directly or through its contractors, (a) has abandoned construction or has abandoned

13   Maintenance and Monitoring of the Project, without Trustee permission or approval, or (b) is

14   seriously and repeatedly deficient in construction or in Maintenance and Monitoring of the

15   Project in accordance with Appendix C.

16                  z.     “Project Site” shall mean the areas outlined for the Restoration Project as

17   identified in Appendix C.

18                  aa.    “Settling Defendant” shall mean the Port of Everett.

19                  bb.    “Settling Federal Agency” shall mean the United States Navy and its

20   successor departments, agencies, or instrumentalities.

21                  cc.    “State” shall mean the State of Washington.

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                            Page 12 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 13 of 188



 1                  dd.     “Stewardship” shall mean actions intended to preserve, protect or maintain

 2   the Project and the Project Site in perpetuity after the completion of Long-Term Maintenance

 3   and Monitoring, as required by the Conservation Bank Agreement, including (a) maintaining,

 4   restoring or replacing the ecological function of the Projects; and (b) maintaining, restoring or

 5   replacing physical components of the Project.

 6                  ee.     “Tribes” shall mean the Suquamish Tribe and the Tulalip Tribes.

 7                  ff.     “Trustees” shall mean Commerce, acting through NOAA; DOI; the

 8   Washington State Department of Ecology, on behalf of the State of Washington; the Suquamish

 9   Tribe; and the Tulalip Tribes.

10                  gg.     “United States” shall mean the United States of America and each

11   department, agency, and instrumentality of the United States, including Commerce, acting

12   through NOAA; DOI; and the Settling Federal Agency.

13                  hh.     “Wildlands” shall mean Wildlands of Washington LLC, a business entity

14   that, among other things, designs, constructs, and maintains natural resource restoration and

15   enhancement projects on behalf of persons that are liable for natural resource damages at

16   properties that have suffered a loss of Natural Resources pursuant to CERCLA. The Port is

17   working with Wildlands to plan, restore and manage habitat within the Project Site.

18                                    V.    GENERAL PROVISIONS

19                  The Complaint states claims upon which relief may be granted.




     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 13 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 14 of 188



 1                  This Consent Decree shall not be used as evidence of Settling Defendant’s or

 2   Settling Federal Agency’s alleged liability in any action or proceeding other than an action or

 3   proceeding to enforce the terms of this Decree.

 4                  This Decree is not, and shall not be construed to be, a permit issued pursuant to

 5   any law. Where any portion of the activities undertaken pursuant to this Decree requires a

 6   federal, state or local permit or approval, Settling Defendant shall submit timely and complete

 7   applications and take all other actions necessary to obtain such permits or approvals. Settling

 8   Defendant may not seek relief under the provisions of Section X (Force Majeure) of this Decree

 9   for any delay in the performance of the Project resulting from a failure to obtain, or a delay in

10   obtaining, any permit or approval required for the Project.

11                  Settling Defendant shall ensure that all work performed under this Decree shall be

12   conducted as set forth in Appendix C to achieve the objective of constructing and maintaining

13   the Project to meet the Performance Standards identified in Appendix C. If the Trustees

14   determine that Settling Defendant is not complying with the requirements set forth in the Decree,

15   including Appendix C, the Trustees shall provide written notice to Settling Defendant specifying

16   the basis for their determination of noncompliance. Settling Defendant may correct the

17   noncompliance or invoke the dispute resolution procedures set forth in Section XI. The Trustees

18   may require Settling Defendant to take actions to alter, suspend or cease ongoing activities, and

19   to alter, postpone or refrain from taking proposed actions, as are necessary to ensure compliance

20   with the terms of this Decree and any plans or proposals adopted hereunder. If Settling

21   Defendant disputes any such requirements imposed by the Trustees, the Settling Defendant may

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 14 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 15 of 188



 1   invoke the dispute resolution procedures set forth in Section XI. Notwithstanding the foregoing,

 2   if in connection with the noncompliance the Trustees seek to exercise one of the performance

 3   guarantees in Section VI.F, the procedures described in Paragraph 26 will control.

 4                  The Plaintiffs do not, by their consent to the entry of this Decree, warrant or aver

 5   in any manner that Settling Defendant’s compliance with this Decree will result in compliance

 6   with CERCLA or any other law. Compliance with this Decree does not diminish or affect

 7   Settling Defendant’s responsibility to comply with any applicable federal, state, tribal or local

 8   law or regulation. The Parties agree that Settling Defendant is responsible for achieving and

 9   maintaining complete compliance with all applicable federal, state, tribal and local laws,

10   regulations and permits (including those related to Settling Defendant’s operation, maintenance

11   and repair of the I-5 Dike identified in Sections 6.1, 8.2 and 10.1 of Appendix C).

12   VI.      PERFORMANCE OF RESTORATION PROJECT BY SETTLING DEFENDANT

13                  Settling Defendant shall fund and perform all activities required for design,

14   construction, and Maintenance and Monitoring of the Blue Heron Slough Restoration Project, in

15   accordance with the requirements and schedule set forth in Appendix C, and shall make

16   arrangements for Stewardship of the Project in accordance with the Conservation Bank

17   Agreement. The Parties stipulate that the time period for implementing the Project is a

18   significant factor in the settlement reached in this Decree and that delay in carrying out the

19   activities required in this Decree may diminish the compensatory value attributable to those

20   activities.



     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 15 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 16 of 188



 1      A. Design and Construction of the Blue Heron Slough Project

 2                  Settling Defendant shall reach Final Completion of the Project by no later than

 3   four years after the Effective Date of this Decree. If Settling Defendant has not reached Final

 4   Completion by this date, then Settling Defendant shall either (i) pay to the Trustees the sum of

 5   $50,000 as compensation for the additional delay in restoration of Natural Resources, or (ii)

 6   perform additional restoration work agreed upon in writing by Settling Defendant and the

 7   Trustees. For each subsequent year beyond four years after the Effective Date of this Decree in

 8   which Settling Defendant has not reached Final Completion, and the Trustees have not taken

 9   over restoration work by requiring payments in accordance with Paragraphs 26 or 28, Settling

10   Defendant shall either (i) pay to the Trustees the sum of $50,000 as compensation for the

11   additional delay in restoration of Natural Resources, or (ii) perform additional restoration work

12   agreed upon in writing by Settling Defendant and the Trustees. Settling Defendant’s obligations

13   under this paragraph are in addition to any other obligations or applicable penalties under this

14   Decree. If a condition constituting default under the terms of the Performance Bond (Appendix

15   F) occurs, Settling Defendant may request, and the Trustees may consider and agree to,

16   adjustments to the construction deadline described in this paragraph and the related deadlines set

17   forth in Appendix C.

18                  Within ninety (90) days after Final Completion, Settling Defendant shall submit a

19   written Notice of Final Completion to the Trustees. The Trustees shall review the results of the

20   development of the Project to determine whether the Project has been constructed in accordance

21   with, and as designed to meet the Performance Standards set forth in, Appendix C. Within

     CONSENT DECREE                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                                Environment and Natural Resources Division
                                                               P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                             202-514-5270


                                             Page 16 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 17 of 188



 1   ninety (90) days after receiving the Notice of Final Completion, the Trustees shall submit to

 2   Settling Defendant either (a) a written notice identifying specific deficiencies the Trustees

 3   determine must be satisfied for the Project to be completed in accordance with Appendix C

 4   (Notice of Deficiencies); or (b) a written notice of the Trustees’ determination that the Project

 5   has been so completed (Notice of Approval of Final Completion). Failure by the Trustees to

 6   provide any notice within the specified time shall be deemed approval. Within one hundred

 7   eighty (180) days of receipt of a Notice of Deficiencies, or as otherwise agreed to in writing by

 8   the Trustees, Settling Defendant shall correct the identified deficiencies and complete the Project

 9   in accordance with Appendix C, and submit to the Trustees an amended Notice of Final

10   Completion for review and response in accordance with this paragraph. Any delay in completing

11   construction of the Project as a result of the operation of this paragraph shall not in and of itself

12   constitute grounds for relief from the requirement to pay compensation under Paragraph 11 of

13   this Section or stipulated penalties under Section XII (Stipulated Penalties) for compliance

14   delays.

15      B. Initial Maintenance and Monitoring Requirements

16                  Settling Defendant shall develop and submit to the Trustees for review and

17   approval an Initial Maintenance and Monitoring Plan, by the deadline set forth in Appendix C

18   (Sections 9.3 and 10.1), to maintain and monitor the vegetation and habitat of the Project to meet

19   the Performance Standards set forth in Appendix C for a period of ten (10) years from Final

20   Completion, including any needed Contingency Measures or Adaptive Management Plans as

21   directed at the sole and unreviewable discretion of the Trustees. Upon completion of the ten-

     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                              Page 17 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 18 of 188



 1   year period, Settling Defendant shall provide written Notice of Completion of Initial

 2   Maintenance and Monitoring Obligations to the Trustees in accordance with Section XIX

 3   (Notices and Submissions). Within forty-five (45) days after receiving the Notice of Completion

 4   of Initial Maintenance and Monitoring Obligations, the Trustees shall submit to Settling

 5   Defendant either (a) a written notice identifying specific deficiencies the Trustees determine

 6   must be satisfied for the Initial Maintenance and Monitoring obligations to be completed in

 7   accordance with Appendix C (Notice of Deficiencies); or (b) a written notice of the Trustees’

 8   determination that the Initial Maintenance and Monitoring obligations are completed (Approval

 9   of Completion of Initial Maintenance and Monitoring Obligations). Failure by the Trustees to

10   provide any notice within the specified time shall be deemed approval. In the event the Trustees

11   identify, in a Notice of Deficiencies, specific deficiencies with Settling Defendant’s compliance

12   with its obligations, Settling Defendant shall correct the identified deficiencies and complete the

13   Project in accordance with Appendix C. Within one hundred eighty (180) days of Settling

14   Defendant’s receipt of a Notice of Deficiencies from the Trustees, or as otherwise agreed to in

15   writing by the Trustees, Settling Defendant shall complete all corrective actions and submit to

16   the Trustees an amended Notice of Completion of Initial Maintenance and Monitoring

17   Obligations for review and response in accordance with this paragraph.

18      C. Long-Term Maintenance and Monitoring Requirements

19                  Settling Defendant shall develop and submit to the Trustees for review and

20   approval a Long-Term Maintenance and Monitoring Plan, by the deadline set forth in Appendix

21   C (Sections 9.3 and 10.1), for maintaining vegetation and other habitat attributes, for controlling

     CONSENT DECREE                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                                Environment and Natural Resources Division
                                                               P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                             202-514-5270


                                             Page 18 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 19 of 188



 1   invasive vegetation and debris removal, and for undertaking corrective actions for any

 2   perturbation that affects the ecological integrity of the Project, as set forth more fully in

 3   Appendix C (Section 8). For purposes of this Decree, Settling Defendant’s responsibility for

 4   active maintenance and corrective action of the Project (Long-Term Maintenance and

 5   Monitoring) shall extend twenty (20) years from the Notice of Completion of Initial Maintenance

 6   and Monitoring Obligations, or sooner if the Trustees agree that a “force majeure” event makes

 7   corrective action or further maintenance impossible. Perturbations include events with a

 8   foreseeable probability of occurrence (such as, for example, flood events up to a 100 year flood

 9   event) but do not include “force majeure” events.

10                  Settling Defendant shall be responsible for continued maintenance and corrective

11   actions for the Project in accordance with Paragraph 14, regardless of ownership of property

12   within the Project Site. Settling Defendant is solely responsible for securing the cooperation of

13   any property owners, including Wildlands, in order to successfully complete and maintain the

14   Project in accordance with Appendix C. Any failure by Settling Defendant to successfully

15   complete or maintain the Project in accordance with Appendix C resulting from disputes with

16   any property owners, including but not limited to, Wildlands, shall not constitute a “force

17   majeure” event.

18                  If Settling Defendant transfers ownership of any property within the Project Site

19   prior to the expiration of Settling Defendant’s obligations in Paragraph 14, such transfer shall not

20   affect or lessen Settling Defendant’s obligations under that paragraph, or any other provision of

21   this Decree, and as a condition of any such transfer, the entity to which any property is

     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                              Page 19 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 20 of 188



 1   transferred shall be required to provide Settling Defendant with all access necessary to fulfill

 2   Settling Defendant’s responsibilities under Paragraph 14. Within sixty (60) days of any proposed

 3   transfer of property within the Project Site, Settling Defendant shall provide the Trustees with

 4   written notice of the proposed transfer, identifying the entity that will own the property,

 5   certifying that Settling Defendant provided a copy of this Decree to such entity and providing a

 6   copy of the proposed access agreement for review and approval by the Trustees.

 7      D. Stewardship Requirements

 8                  The Parties’ intention is that the ecological functions provided by the Project be

 9   maintained in perpetuity. In order to ensure permanent preservation of the Project Site, and

10   ensure all ecological functions provided by the Project be maintained in perpetuity, Settling

11   Defendant shall grant and record a conservation easement for the Project Site, including for its

12   property, and obtain necessary agreements to grant and record such a conservation easement for

13   property owned by Wildlands. The conservation easements shall be in the form set forth in

14   Appendix D, and shall be executed within thirty (30) days of the Effective Date of this Decree.

15   Settling Defendant shall take all other appropriate actions necessary to ensure that the Project

16   Site will not be used in a manner inconsistent with the requirements of this Decree.

17                  Prior to the completion of Long-Term Maintenance and Monitoring, Settling

18   Defendant shall make arrangements for Stewardship of the Project, consistent with the

19   requirements of the Conservation Bank Agreement.




     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 20 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 21 of 188



 1      E. General Project Requirements

 2                  Settling Defendant shall not take any action that is inconsistent with this Decree

 3   and that would adversely affect the Project, including those prohibited actions set forth in the

 4   Conservation Easement (Appendix D) and the Conservation Bank Agreement.

 5                  Settling Defendant shall undertake all activities required to address cultural

 6   resource issues associated with the Project, including, as applicable, consultation with tribes and

 7   the Washington State Department of Archaeology and Historic Preservation, conducting a

 8   background and project review by an archaeologist who meets the Department of Interior’s

 9   professional qualification standards at 36 C.F.R. Part 61, conducting cultural resource surveys or

10   monitoring activities, and meeting the requirements in Sections 5.1.5 and 6.3 of Appendix C.

11      F. Performance Guarantees

12                  Purpose of Performance Guarantees. Settling Defendant shall provide certain

13   Performance Guarantees, described in this Section VI.F, in order to ensure that there are

14   sufficient funds to properly construct the Project and conduct Maintenance and Monitoring,

15   notwithstanding any noncompliance with the terms of this Consent Decree by Settling Defendant

16   or Wildlands. The Performance Guarantees are intended to provide sufficient funds to Settling

17   Defendant to complete, maintain, and monitor the Project in the event of noncompliance by

18   Wildlands; and to provide sufficient funds to the Trustees to complete, maintain, and monitor the

19   Project in the event of noncompliance by both Settling Defendant and Wildlands, or

20   noncompliance by Wildlands that Settling Defendant fails to remedy.



     CONSENT DECREE                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                                Environment and Natural Resources Division
                                                               P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                             202-514-5270


                                             Page 21 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 22 of 188



 1                  Project Escrow Account. In accordance with the Project Escrow Agreement

 2   attached as Appendix G, Settling Defendant shall establish a Project Escrow Account in

 3   accordance with the timeframes set forth in Appendix G. The Project Escrow Agreement may

 4   not be modified or terminated without the express written approval of the Trustees.

 5                  a.         The Project Escrow Account shall have two subaccounts:

 6                        i.   A subaccount to hold the transferred funds described in Paragraph I above

 7   (funds paid by settlors in the Cashout Consent Decree) and Paragraph 32 below (funds paid on

 8   behalf of the Settling Federal Agency), and any proceeds received by Settling Defendant from

 9   the Performance Bond described in Paragraph 24 below (the “Transfer Subaccount”); and

10                       ii.   A subaccount to hold other funds provided by Settling Defendant to

11   Wildlands to complete construction of the Project (the “Direct Subaccount”), to be funded as

12   described in Appendix E.

13                  b.         Settling Defendant shall only use the funds in the Project Escrow Account

14   for the Project, and any remaining funds shall only be released after the Trustees provide a

15   Notice of Approval of Final Completion as described in Paragraph 12.

16                  c.         At least fifteen (15) days before making any payment from the Project

17   Escrow Account, Settling Defendant shall provide notice and an accounting to the Trustees of

18   the proposed expenditures from the Project Escrow Account, including a copy of the invoice(s)

19   to be paid and statement of the work performed.




     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                               Page 22 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 23 of 188



 1                  d.      In the event that the Trustees issue a Notice of Exercise of Performance

 2   Guarantee pursuant to Paragraph 26.d, the Trustees shall be entitled to all funds in the Transfer

3    Subaccount necessary to complete construction of the Project, as determined by the Trustees.

 4                  Maintenance and Monitoring Escrow Account. In accordance with the

 5   Maintenance and Monitoring Escrow Agreement attached as Appendix G, Settling Defendant

 6   shall establish a Maintenance and Monitoring Escrow Account in the amount of $625,836 within

 7   sixty (60) days of the Effective Date of this Decree. The Maintenance and Monitoring Escrow

 8   Agreement may not be modified or terminated without the express written approval of the

 9   Trustees. Settling Defendant shall only use the funds in the Maintenance and Monitoring

10   Escrow Account for Maintenance and Monitoring of the Project. Any funds remaining in the

11   Maintenance and Monitoring Escrow Account at the conclusion of the Maintenance and

12   Monitoring period shall be applied towards Stewardship of the Project.

13                  Performance Bond. In order to ensure completion of construction of the Project,

14   Settling Defendant shall secure a surety bond (Performance Bond) in the initial amount of

15   $5,076,748.21 and in the form attached as Appendix F, guaranteeing payment and/or

16   construction of the Project by Wildlands for the benefit of the Port and Trustees. Such

17   Performance Bond shall be issued by a surety company among those listed as acceptable sureties

18   on federal bonds as set forth in Circular 570 of the U.S. Department of the Treasury, and

19   approved by the Trustees.

20                  a.      Settling Defendant shall obtain the Performance Bond within ninety (90)

21   days of the Effective Date of this Decree, and submit an executed copy to the Trustees. Settling

     CONSENT DECREE                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                                Environment and Natural Resources Division
                                                               P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                             202-514-5270


                                            Page 23 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 24 of 188



 1   Defendant shall ensure that the Performance Bond is maintained as legally binding and fully

 2   effective.

 3                  b.        Calling the Performance Bond.

 4                       i.   Settling Defendant or the Trustees may call the Performance Bond at any

 5   time after a Notice of Project Abandonment or Default is provided to the surety pursuant to

 6   Paragraph 26.a, provided that the Parties comply with the timing provisions of Paragraph 26.b

 7   and 26.c.

 8                    ii.     If Settling Defendant calls the Performance Bond and the surety elects to

 9   complete the Project, Settling Defendant shall provide surety’s written notice of such election to

10   the Trustees with ten (10) days of receipt, and shall meet and confer with Trustees regularly

11   regarding the progress of remaining Project construction under surety. Any failure by the surety

12   to properly complete construction of the Project shall not relieve Settling Defendant of its

13   obligations pursuant to this Decree.

14                   iii.     If the Settling Defendant calls the Performance Bond and the surety elects

15   to tender to Settling Defendant sufficient funds to complete the Project, Settling Defendant shall

16   deposit such funds into the Transfer Subaccount and use such funds to complete the Project.

17   Any failure by the surety to tender sufficient funds to Settling Defendant shall not relieve

18   Settling Defendant of its obligations pursuant to this Decree. At least fifteen (15) days before

19   making any payment from the Performance Bond, Settling Defendant shall provide notice and an

20   accounting to the Trustees of the proposed expenditures from the Performance Bond, including a

21   copy of the invoice(s) to be paid and statement of the work performed.

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                              Page 24 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 25 of 188



1                   c.      Settling Defendant may submit to the Trustees, on any anniversary of the

2    Effective Date of this Decree or at any other time agreed to by the Parties, a request to reduce the

3    amount, or change the form or terms, of the Performance Bond. Any such request must include

4    an estimate of the cost of the remaining construction work, an explanation of the bases for the

5    cost calculation, and a description of the proposed changes. The Trustees will notify Settling

6    Defendant in writing of their decision to approve or disapprove a requested change pursuant to

7    this subparagraph. Settling Defendant may reduce the amount of or change the form or terms of

8    the Performance Bond only in accordance with: (a) the Trustees’ approval; or (b) if there is a

 9   dispute, the agreement or final judicial decision resolving such dispute under Section XI (Dispute

10   Resolution). Within thirty (30) days after receipt of the Trustees’ approval of, or the agreement

11   or decision resolving a dispute relating to, the requested modifications pursuant to this

12   subparagraph, Settling Defendant shall submit to the Trustees documentation of the reduced,

13   revised, or alternative Performance Bond.

14                  d.      If the issuer of the Performance Bond notifies Settling Defendant that it

15   intends to resign and/or cancel the Performance Bond, and the Settling Defendant fails to provide

16   an alternative financial assurance mechanism in an amount and form that is reasonably

17   acceptable to the Plaintiffs, Settling Defendant must pay in full the funds guaranteed under the

18   Performance Bond to the Transfer Subaccount at least thirty (30) days prior to the cancellation

19   date.

20                  Order of Performance Guarantees. The Parties intend that the funds in the

21   Transfer Subaccount described in Paragraph 22 above will be the first source of funding to

     CONSENT DECREE                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                                Environment and Natural Resources Division
                                                               P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                             202-514-5270


                                             Page 25 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 26 of 188



 1   complete construction of the Project. Therefore, the funds secured by the Performance Bond

 2   described in Paragraph 24 above will be available to Settling Defendant only after the balance in

 3   the Transfer Subaccount has been exhausted. Funds in the Maintenance and Monitoring Escrow

 4   Account described in Paragraph 23 above will be available to the Parties only after Final

 5   Completion of the Project.

 6                  Exercise of Performance Guarantees by the Trustees. The Performance

 7   Guarantees described above provide funding to complete construction, or Maintenance and

 8   Monitoring, in the event a Default occurs or in the event of a Project Abandonment. The Parties

 9   have agreed that, before the Trustees may exercise the Performance Guarantees described above,

10   Settling Defendant shall have a limited opportunity to pursue dispute processes with the Trustees

11   and/or with Wildlands regarding any such Project Abandonment or Default. This paragraph

12   describes the processes and timelines for identifying and notifying the Parties of identified

13   Project Abandonment or Default; for disputes about identified Project Abandonment or Default;

14   and for exercise of the Performance Guarantees by the Trustees.

15                  a.      Identification of Project Abandonment or Default. If Settling Defendant

16   identifies or learns of Project Abandonment or Default, Settling Defendant shall issue a Notice of

17   Project Abandonment or Default to the Trustees within fifteen (15) days, and explain what steps

18   are being taken to address the Project Abandonment or Default. If the Trustees independently

19   determine that Project Abandonment or Default has occurred, the Trustees will issue a Notice of

20   Project Abandonment or Default to Settling Defendant, specifying the deficiencies and grounds

21   upon which such notice was issued. Settling Defendant shall have fifteen (15) days from

     CONSENT DECREE                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                                Environment and Natural Resources Division
                                                               P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                             202-514-5270


                                             Page 26 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 27 of 188



 1   issuance or receipt (as applicable) of such notice to remedy, to the Trustees’ satisfaction, the

2    issues set forth in the Notice of Project Abandonment or Default.

 3                  b.        Dispute Processes for Project Abandonment or Default. If Settling

 4   Defendant has not remedied to the Trustees’ satisfaction the issues set forth in the Notice of

5    Project Abandonment or Default within fifteen (15) days, the Trustees will issue a Notice of

6    Intent to Exercise Performance Guarantee (“Notice of Intent”). Within fifteen (15) days from

7    receipt of such Notice of Intent, Settling Defendant shall either (i) remedy the identified issues,

 8   (ii) invoke dispute resolution procedures with the Trustees pursuant to Section XI (Dispute

 9   Resolution); or (iii) invoke the procedures for notice, cure and arbitration (“Cure and Arbitration

10   Process”) with Wildlands pursuant to the terms of the agreement between Settling Defendants

11   and Wildlands.

12                       i.   If, within fifteen (15) days of receipt of a Notice of Intent, Settling

13   Defendant does not either remedy the identified issues, invoke dispute resolution procedures

14   with the Trustees pursuant to Section XI (Dispute Resolution), or invoke the Cure and

15   Arbitration Process with Wildlands, then the Trustees may exercise the Performance Guarantees

16   as the Trustees deem necessary to complete or maintain the Project.

17                    ii.     If Settling Defendant timely initiates dispute resolution procedures with

18   the Trustees pursuant to Section XI (Dispute Resolution), or timely initiates the Cure and

19   Arbitration Process with Wildlands, the Trustees will not exercise the Performance Guarantees

20   until at least one hundred eighty (180) days have elapsed from issuance of the Notice of Intent

21   (the “Abeyance Period”), and will exercise the Performance Guarantees only in the event that the

     CONSENT DECREE                                             UNITED STATES DEPARTMENT OF JUSTICE
                                                                   Environment and Natural Resources Division
                                                                  P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                                202-514-5270


                                               Page 27 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 28 of 188



 1   issues described in the Notice of Project Abandonment or Default have not been remedied to the

 2   Trustees’ satisfaction during the Abeyance Period.

 3                   iii.   If, after the Abeyance Period described above has elapsed, the Project

 4   Abandonment or Default has not been corrected, the Trustees may exercise the Performance

 5   Guarantees as the Trustees deem necessary to complete or maintain the Project, but only in the

 6   order described in Paragraph 25. If a dispute process between Settling Defendant and Wildlands

 7   is ongoing at that time, Settling Defendant may request, and the Trustees may, but shall not be

 8   required to, agree to an additional extension of time before exercising the Performance

 9   Guarantees. If a dispute process between Settling Defendant and the Trustees is ongoing at that

10   time, the Trustees may in their sole discretion exercise the Performance Guarantees until the

11   earlier of (1) the date that Settling Defendant remedies, to the Trustees’ satisfaction, the

12   circumstances giving rise to the dispute, or (2) the date that a final decision is rendered by the

13   court in favor of Settling Defendant. Following either event, the Trustees shall cease obligating

14   any further funds pursuant to this Section VI.F but shall not be required to repay any funds

15   already obligated or spent by the Trustees.

16                  c.      Exception for Project Takeovers. If, as a result of Project Abandonment

17   or Default, the Trustees exercise the Performance Guarantees pursuant to the provisions of

18   subparagraphs 26.a and 26.b and actually take over construction of the Project by drawing on the

19   funds in the Transfer Subaccount and/or calling the Performance Bond, then the Trustees shall

20   not be required to follow the process described in subparagraphs 26.a and 26.b prior to

21   exercising any remaining Performance Guarantees.

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                              Page 28 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 29 of 188



 1                  d.      Exercise of Performance Guarantees. The Trustees shall exercise the

 2   Performance Guarantees by sending a Notice of Exercise of Performance Guarantee to the

 3   Escrow Agent or Surety, as applicable, as further described in Appendices E, F, and G. Any

4    funds obtained by the Trustees’ exercise of the Performance Guarantees shall be, as directed by

5    the Trustees: (i) paid to the Trustees in order to facilitate the completion of the work by the

6    Trustees or by another person; or (ii) deposited into an interest-bearing account, established at a

7    duly chartered bank or trust company that is insured by the FDIC, in order to facilitate the

8    completion of the work by another person.

 9                  Release, Cancellation, or Discontinuation of Performance Guarantees. Settling

10   Defendant shall not release, cancel, or discontinue any Performance Guarantee required under

11   this Section except as provided pursuant to this paragraph and as set forth in Appendices E, F

12   and G. Settling Defendant may release, cancel, or discontinue any Performance Guarantee

13   provided under this Section only: (a) for the Performance Guarantees required by Paragraphs 22

14   and 24, if the Trustees issue a Notice of Approval of Final Completion under Paragraph 12; (b)

15   in accordance with the Trustees’ written notice of approval of such release, cancellation, or

16   discontinuation; or (c) if there is a dispute between the Trustees and Settling Defendant regarding

17   the release, cancellation or discontinuance of any Performance Guarantee, in accordance with

18   any agreement or final judicial decision resolving such dispute under Section XI (Dispute

19   Resolution) and permitting such release, cancellation, or discontinuation.

20                  Shortfall Payments. If the Trustees take over construction of the Project, and the

21   funds available in the Transfer Subaccount and any funds received directly by the Trustees from

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 29 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 30 of 188



 1   the Performance Bond are insufficient to complete construction of the Project, Settling

 2   Defendant shall, in addition to the funds in the Transfer Subaccount, pay to the Trustees all

 3   remaining costs necessary to complete construction of the Project, as determined by the Trustees,

 4   up to a total amount of $4,634,287.47 (“shortfall payments”). Whenever a shortfall payment is

 5   required to fund remaining work, the Trustees will provide Settling Defendant with an estimate

 6   of the cost of remaining work along with a demand for payment of the estimated costs. Payment

 7   shall be made within thirty (30) days of the demand for such payment(s) from the Trustees.

 8   Within 180 days of completion of any work funded by shortfall payments, the Trustees will

 9   provide Settling Defendant with documentation of the costs incurred. Shortfall payments shall

10   be paid in accordance with Paragraph 26.d. For the purpose of Section XII (Stipulated

11   Penalties), Settling Defendant’s full payment of the costs necessary to complete restoration work,

12   as determined by the Trustees, in accordance with this subparagraph shall constitute compliance

13   by the Settling Defendant with the deadline set forth in Paragraph 11.

14      G. Restriction on Sale of Ecological or Other Conservation Credits

15                  Settling Defendant may use the Project for purposes of a bank to sell or transfer to

16   other parties ecological or conservation credits to potentially resolve liabilities under federal and

17   state environmental laws; however, to resolve its liability pursuant to this Decree, Settling

18   Defendant shall, upon Final Completion of the Project, purchase 469.39 NRD DSAYs in the

19   Project, equivalent to 34.79 acres of the Project Site, which acreage shall not be used as the basis

20   for credits transferred or offered for sale to other parties. Except as set forth in this Section VI.G

21   (Restriction on Sale of Ecological or Other Conservation Credits), Settling Defendant’s

     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                              Page 30 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 31 of 188



1    establishment and operation of any such bank or transfer or sale of credits to other parties is not

2    subject to this Decree.

3                    Settling Defendant shall take the following steps to ensure that Settling Defendant

4    does not transfer or sell credits based upon the excluded portion of the Project Site identified in

5    Paragraph 29:

6                    a.        Within 30 days of the sale of any credits (whether NRD,

7    CBA/conservation, or wetlands credits), Settling Defendant shall submit credit sales

8    documentation to Trustees. Where applicable, this documentation shall be the same

 9   documentation Settling Defendant submits to NOAA under the Conservation Bank Agreement.

10                   b.        Settling Defendant shall maintain a register of any credit sales and

11   transfers (whether NRD, CBA/conservation, or wetlands credits) that reflects the acreage

12   associated with each sale or transfer, and shall provide an updated version of the register to the

13   Trustees with each annual Maintenance and Monitoring Report, or upon the request of the

14   Trustees.

15      H. Selection of Contractors

16                   Settling Defendant has selected, and the Trustees have approved, Wildlands as its

17   contractor to design, construct, monitor and maintain the Restoration Project. The selection of

18   any other contractor hereafter retained by Settling Defendant to perform any of the work required

19   under this Decree shall be subject to Trustee approval. Settling Defendant shall notify the

20   Trustees in writing of the name, title and qualifications of any contractor Settling Defendant

21   proposes to retain, and of any proposed changes in the selection of a contractor. The Trustees

     CONSENT DECREE                                             UNITED STATES DEPARTMENT OF JUSTICE
                                                                   Environment and Natural Resources Division
                                                                  P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                                202-514-5270


                                                Page 31 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 32 of 188



 1   will notify Settling Defendant in writing of the approval or disapproval of a proposed contractor.

 2   The Trustees’ assent to the proposed selection or change of a contractor may be presumed unless

 3   the Trustees notify Settling Defendant in writing of their objection to the proposed selection or

 4   change within thirty (30) days of Settling Defendant’ written selection notice.

 5    VII.    PAYMENT OF NATURAL RESOURCE DAMAGES BY SETTLING FEDERAL
 6                   AGENCY AND USE BY SETTLING DEFENDANT

 7                   As soon as reasonably practicable after the Effective Date, the United States, on

 8   behalf of the Settling Federal Agency, will pay to the Transfer Subaccount described in

 9   Paragraph 22.a.i above a total of $789,840 for Natural Resource Damages. Payment shall be

10   made by Automated Clearing House (ACH) Electronic Funds Transfer in accordance with

11   instructions provided by Settling Defendant.

12                   Interest. In the event that the payment required by Paragraph 32 is not made

13   within 120 days after the Effective Date, the United States, on behalf of the Settling Federal

14   Agency, shall pay interest on the unpaid balance, at the rate specified for interest on investments

15   of the EPA Hazardous Substance Superfund established by 26 U.S.C. § 9507, compounded

16   annually on October 1 of each year in accordance with 42 U.S.C. § 9607(a). The applicable rate

17   of interest is the rate in effect at the time the interest accrues. The rate of interest is subject to

18   change on October 1 of each year. Such interest shall commence on the 121st day after the

19   Effective Date and accrue through the date of the payment.

20                   Settling Defendant will notify the Trustees and the U.S. Department of Justice, in

21   accordance with Section XIX (Notices), within 3 days of receiving the payment described in


     CONSENT DECREE                                              UNITED STATES DEPARTMENT OF JUSTICE
                                                                    Environment and Natural Resources Division
                                                                   P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                                 202-514-5270


                                               Page 32 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 33 of 188



1    Paragraph 32. Written notice to each Trustee by electronic mail, using the Trustee’s e-mail

2    address(es) listed in Section XIX (Notices), satisfies the notice requirement of this paragraph.

3    Settling Defendant shall only use the payment described in Paragraph 32 for the Project. Within

4    30 days of receiving the payment described in Paragraph 32, Settling Defendant shall purchase

5    80 NRD DSAYs in the Project, equivalent to 5.93 acres of the Project Site, which acreage shall

6    not be used as the basis for credits transferred or offered for sale to other parties.

7                              VIII. PAYMENTS OF ASSESSMENT COSTS

8        A. Payments by Settling Defendant for Assessment Costs

9                    Within thirty (30) days of the Effective Date of this Decree, Settling Defendant

10   shall pay the amounts for past assessment costs as described below:

11                   a.        Payments for Past Assessment Costs Incurred by the United States.

12                        i.   Within 30 days after the Effective Date, Settling Defendant shall pay

13   $468,157.19 to the United States for unpaid assessment costs incurred by the United States

14   through September 30, 2018. Payment shall be made by FedWire Electronic Funds Transfer

15   (“EFT”) to the U.S. Department of Justice account, in accordance with instructions provided to

16   Settling Defendant by the Financial Litigation Unit (“FLU”) of the United States Attorney’s

17   Office for the Western District of Washington after the Effective Date. The payment instructions

18   provided by the FLU will include a Consolidated Debt Collection System (“CDCS”) number,

19   which Defendant shall use to identify all payments required to be made in accordance with this

20   Consent Decree. The FLU will provide the payment instructions to:

21

     CONSENT DECREE                                             UNITED STATES DEPARTMENT OF JUSTICE
                                                                   Environment and Natural Resources Division
                                                                  P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                                202-514-5270


                                               Page 33 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 34 of 188



 1          John Carter
 2          Chief Financial Officer
 3          (425) 388-0616
 4          johnc@portofeverett.com
 5          1205 Craftsman Way
 6          Suite 200
 7          Everett, Washington 98201
 8
 9          Bob Marion
10          Controller
11          (425) 388-0616
12          robertm@portofeverett.com
13          1205 Craftsman Way
14          Suite 200
15          Everett, Washington 98201
16   on behalf of Settling Defendant. Settling Defendant may change the individuals to receive

17   payment instructions on its behalf by providing written notice of such change to the United

18   States in accordance with Section XIX (Notices).

19                   ii.    Of the total amount to be paid by Settling Defendant pursuant to

20   Subparagraph 35.a.i:

21                             1. $291,019.73 shall be deposited in the DOI Natural Resource

22   Damage Assessment and Restoration Fund (“NRDAR Fund”), to be applied toward natural

23   resource damage assessment costs incurred by DOI.

24                             2. $177,137.46 shall be deposited in the NOAA Damage Assessment

25   Remediation and Restoration Fund (“DARRF”), to be applied toward natural resource damage

26   assessment costs incurred by NOAA.

27                  b.      Payment for Past Assessment Costs Incurred by the State. Within 30 days

28   after the Effective Date, Settling Defendant shall pay $75,000.00 to the State of Washington for

     CONSENT DECREE                                         UNITED STATES DEPARTMENT OF JUSTICE
                                                               Environment and Natural Resources Division
                                                              P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                            202-514-5270


                                            Page 34 of 75
           Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 35 of 188



 1   unpaid assessment costs incurred by the State through September 30, 2018. Payment shall be

 2   made by check or electronic fund transfer to the Washington State Department of Ecology,

3    referencing account 1T491. If payment is made by mail, Settling Defendant shall send checks

4    to:

 5                  Cashiering Unit
 6                  Department of Ecology
 7                  P.O. Box 47611
 8                  Olympia, WA 98504-7611
 9
10                  c.     Payment of Past Assessment Costs Incurred by the Suquamish

11   Tribe. Within 30 days after the Effective Date, Settling Defendant shall pay $69,486.83 to the

12   Suquamish Tribe for unpaid assessment costs incurred by the Tribe through September 30, 2018.

13   Payment shall be made by check to the Suquamish Tribe bearing the notation “Port Gardner Bay

14   NRDA.” Settling Defendant shall send checks to:

15                  Finance Director
16                  The Suquamish Tribe
17                  Office of Tribal Attorney
18                  P.O. Box 498
19                  18690 Suquamish Way
20                  Suquamish, WA 98392
21
22                  d.     Payment of Past Assessment Costs Incurred by the Tulalip Tribes. Within

23   30 days after the Effective Date, Settling Defendant shall pay $90,851.69 to the Tulalip Tribes

24   for unpaid assessment costs incurred by the Tribes through September 30, 2018. Payment shall

25   be made by check to the Tulalip Tribes bearing the notation “Port Gardner Bay NRDA.”

26   Settling Defendant shall send checks to:

27                  Mr. Timothy A. Brewer

     CONSENT DECREE                                         UNITED STATES DEPARTMENT OF JUSTICE
                                                               Environment and Natural Resources Division
                                                              P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                            202-514-5270


                                            Page 35 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 36 of 188



 1                  Office of the Reservation Attorney
 2                  The Tulalip Tribes
 3                  6406 Marine Drive
 4                  Tulalip, WA 98271
 5
 6                  Payment of Interim Costs. The Trustees shall provide Settling Defendant with a

 7   bill requiring payment of costs incurred by the Trustees after September 30, 2018, through the

 8   Effective Date of the Consent Decree, up to $36,500. Within 30 days of receiving the bill

9    requiring payment of costs from the Trustees, Settling Defendant shall pay the costs in

10   accordance with the procedures set forth in Paragraphs 35.a-d and 46.

11                  Prepayment of Future Costs. Within 30 days after the Effective Date, Settling

12   Defendant shall pay $23,000 for assessment, restoration planning, and restoration

13   implementation costs to be incurred by the Trustees after the Effective Date of this Decree.

14   Payment shall be made to the U.S. Department of Justice in accordance with Paragraph 35.a.i

15   and 46. These funds shall then be deposited in a Port Gardner Bay NRD Account within the DOI

16   NRDAR Fund on behalf of the Trustees. All funds deposited in the Port Gardner Bay NRD

17   Account shall, in accordance with law, be managed by DOI for use by the Natural Resource

18   Trustees in connection with restoration of Natural Resources in the Port Gardner Bay Area. DOI

19   shall not make any charge against the Port Gardner Bay NRD Account for any management

20   services provided. DOI shall hold all funds in the Port Gardner Bay NRD Account subject to the

21   provisions of this Decree. The Trustees commit to the expenditure of the funds set forth in this

22   Section VIII for the design, implementation, permitting (as necessary), monitoring, and oversight




     CONSENT DECREE                                         UNITED STATES DEPARTMENT OF JUSTICE
                                                               Environment and Natural Resources Division
                                                              P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                            202-514-5270


                                            Page 36 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 37 of 188



 1   of restoration projects and for the costs of complying with the requirements of the law to conduct

 2   the restoration planning and implementation process.

 3       B. Payments by Settling Federal Agency for Assessment Costs

 4                  Payment to DOI. As soon as reasonably practicable after the Effective Date, the

 5   United States, on behalf of the Settling Federal Agency, shall pay $58,220.98 to DOI’s NRDAR

 6   Fund, in reimbursement of assessment costs incurred by DOI through September 30, 2018.

 7                  Payment to NOAA. As soon as reasonably practicable after the Effective Date,

 8   the United States, on behalf of the Settling Federal Agency, shall pay $31,602.69 to NOAA’s

 9   DARRF, in reimbursement of assessment costs incurred by NOAA through September 30, 2018.

10                  Payment to the State. As soon as reasonably practicable after the Effective Date,

11   the United States, on behalf of the Settling Federal Agency, shall pay to the State $20,659.50, for

12   unpaid assessment costs incurred by the State through September 30, 2018, by Automated

13   Clearing House (ACH) Electronic Funds Transfer in accordance with instructions provided by

14   the State.

15                  Payment to the Suquamish Tribe. As soon as reasonably practicable after the

16   Effective Date, the United States, on behalf of the Settling Federal Agency, shall pay to the

17   Suquamish Tribe $10,356.00, for unpaid assessment costs incurred by the Suquamish Tribe

18   through September 30, 2018, by Automated Clearing House (ACH) Electronic Funds Transfer in

19   accordance with instructions provided by the Suquamish Tribe.

20                  Payment to the Tulalip Tribes. As soon as reasonably practicable after the

21   Effective Date, the United States, on behalf of the Settling Federal Agency, shall pay to the

     CONSENT DECREE                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                                Environment and Natural Resources Division
                                                               P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                             202-514-5270


                                            Page 37 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 38 of 188



 1   Tulalip Tribes $15,091.94, for unpaid assessment costs incurred by the Tulalip Tribes through

 2   September 30, 2018, by Automated Clearing House (ACH) Electronic Funds Transfer in

 3   accordance with instructions provided by the Tulalip Tribes.

 4                  Interest. In the event that any payment required by Paragraphs 38-42 is not made

 5   within 120 days after the Effective Date, the United States, on behalf of the Settling Federal

6    Agency, shall pay interest on the unpaid balance, at the rate specified in Paragraph 33, with such

7    interest commencing on the 121st day after the Effective Date and accruing through the date of

8    the payment.

 9                  Payment of Interim Costs. The Trustees shall provide the Settling Federal

10   Agency with a bill requiring payment of assessment costs incurred by the Trustees after

11   September 30, 2018, through the Effective Date of the Consent Decree, up to $74,000. As soon

12   as reasonably practicable after receiving the bill requiring payment of costs from the Trustees,

13   the United States, on behalf of the Settling Federal Agency, shall pay the costs in accordance

14   with the procedures set forth in Paragraphs 38-42. In the event that any payment required by this

15   paragraph is not made within 120 days after receiving the bill from the Trustees, the United

16   States, on behalf of the Settling Federal Agency, shall pay interest on the unpaid balance, at the

17   rate specified in Paragraph 33, with such interest commencing on the 121st day after receipt of

18   the bills and accruing through the date of the payment.

19                  The Parties to this Decree recognize and acknowledge that the payment

20   obligations of the Settling Federal Agency under this Decree can only be paid from appropriated

21   funds legally available for such purpose. Nothing in this Decree shall be interpreted or construed

     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                             Page 38 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 39 of 188



 1   as a commitment or requirement that the Settling Federal Agency obligate or pay funds in

 2   contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other applicable provision of

 3   law.

 4      C. Notice of Payments

 5                  At the time of each payment pursuant to Paragraphs 35-37, 38-42, and 44, the

 6   Party making the payment will send notice to the recipient of the payment that payment has been

 7   made. Written notice to a Party by electronic mail, using the Party’s e-mail address(es) listed in

 8   Section XIX (Notices), satisfies the notice requirement of this paragraph. Such notice will

 9   reference Port Gardner Bay NRDA, DOJ case number 90-11-3-10859/1 and the civil action

10   number.

11                          IX.     INDEMNIFICATION AND INSURANCE

12                  Settling Defendant’s Indemnification of the Plaintiffs.

13                  a.      The Plaintiffs do not assume any liability by entering into this Consent

14   Decree. Settling Defendant shall indemnify, save, and hold harmless each of the Plaintiffs

15   and/or their officials, agents, employees, contractors, subcontractors, or representatives for or

16   from any and all claims or causes of action arising from, or on account of, negligent or other

17   wrongful acts or omissions of Settling Defendant, its officers, directors, employees, agents,

18   contractors, subcontractors, and any persons acting on Settling Defendant’s behalf or under its

19   control, including Wildlands, in carrying out activities pursuant to this Decree. Further, Settling

20   Defendant agrees to pay the Plaintiffs all costs they incur including, but not limited to, attorneys’

21   fees and other expenses of litigation and settlement arising from, or on account of, claims made

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 39 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 40 of 188



 1   against the Plaintiffs based on negligent or other wrongful acts or omissions of Settling

 2   Defendant, its officers, directors, employees, agents, contractors, subcontractors, and any persons

 3   acting on its behalf or under its control, in carrying out activities pursuant to this Decree. Except

 4   as specifically identified in Appendix F, none of the Plaintiffs shall be held out as a party to any

 5   contract entered into by or on behalf of Settling Defendant in carrying out activities pursuant to

6    this Decree. Neither Settling Defendant nor any contractor or representative of Settling

7    Defendant shall be considered an agent of any Plaintiff. Settling Defendant shall require any

 8   contractor retained by Settling Defendant who performs work for Settling Defendant in carrying

 9   out activities pursuant to this Decree to affirmatively acknowledge that it is not acting as an

10   agent of any Plaintiff.

11                  b.         Plaintiffs shall give Settling Defendant notice of any claim for which one

12   or more Plaintiffs plans to seek indemnification pursuant to this paragraph, and shall consult with

13   Settling Defendant prior to settling such claim.

14                  Settling Defendant covenants not to sue and agrees not to assert any claims or

15   causes of action against the Plaintiffs for damages or reimbursement or for set-off of any

16   payments made or to be made to the Plaintiffs, arising from or on account of any contract,

17   agreement, or arrangement between Settling Defendant and any person for performance of

18   activities pursuant to this Decree, including, but not limited to, claims on account of construction

19   delays. In addition, Settling Defendant shall indemnify, save and hold harmless the Plaintiffs

20   with respect to any and all claims for damages or reimbursement arising from or on account of

21   any contract, agreement, or arrangement between Settling Defendant and any person for

     CONSENT DECREE                                             UNITED STATES DEPARTMENT OF JUSTICE
                                                                   Environment and Natural Resources Division
                                                                  P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                                202-514-5270


                                               Page 40 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 41 of 188



1    performance of activities pursuant to this Decree, including, but not limited to, claims on account

2    of construction delays.

3                   Insurance. No later than fifteen (15) days before commencing any work involved

4    in implementing this Decree, Settling Defendant shall secure and maintain comprehensive

5    general liability and automobile liability insurance with limits of five million dollars, combined

6    single limit. The Trustees shall be named additional insureds on any such policies with respect

 7   to all liability arising out of the activities performed by or on behalf of Settling Defendant

 8   pursuant to this Decree. In addition, for the duration of this Decree, Settling Defendant shall

 9   satisfy, or shall ensure that its contractors or subcontractors satisfy, all applicable laws and

10   regulations regarding the provision of worker’s compensation insurance for all persons

11   performing any work involved in implementing this Decree. No later than fifteen (15) days

12   before commencing any work involved in implementing this Decree, Settling Defendant shall

13   provide to the Trustees certificates of such insurance and copies of such insurance policies.

14   Settling Defendant shall resubmit such certificates and copies of policies each year on the

15   anniversary of the Effective Date. If Settling Defendant demonstrates by evidence satisfactory to

16   the Trustees that any contractor or subcontractor maintains insurance equivalent to that described

17   above, or insurance covering the same risks but in a lesser amount, then, with respect to that

18   contractor or subcontractor, Settling Defendant need provide only that portion of the insurance

19   described above that is not maintained by the contractor or subcontractor.




     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                              Page 41 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 42 of 188



 1                                       X.      FORCE MAJEURE

 2                  “Force majeure,” for purposes of this Consent Decree, is defined as any event

 3   arising from causes beyond the control of Settling Defendant or of any entity controlled by

 4   Settling Defendant, or of the Settling Defendant’s contractors and subcontractors, that delays or

 5   prevents the performance of any obligation under this Decree despite Settling Defendant’s best

 6   efforts to fulfill the obligation. The requirement that Settling Defendant exercise “best efforts to

 7   fulfill the obligation” includes using best efforts to anticipate any potential force majeure and

 8   best efforts to address the effects of any potential force majeure (a) as it is occurring and (b)

 9   following the potential force majeure such that the delay and any adverse effects of the delay are

10   minimized to the greatest extent possible. The requirement that Settling Defendant exercise

11   “best efforts to fulfill the obligation” also includes, where necessary, the filing of legal actions to

12   compel contract performance in accordance with the design and schedule approved by the

13   Trustees herein. “Force majeure” does not include financial inability to complete any obligation

14   under this Decree.

15                  If any event occurs or has occurred that may delay the performance of any

16   obligation under this Decree for which Settling Defendant intends or may intend to assert a claim

17   of force majeure, Settling Defendant shall notify, in writing or by electronic transmission, the

18   Plaintiffs within seven (7) days of when Settling Defendant first knew that the event might cause

19   a delay. Within 14 days thereafter, Settling Defendant shall provide in writing to the Plaintiffs

20   an explanation and description of the reasons for the delay; the anticipated duration of the delay;

21   all actions taken or to be taken to prevent or minimize the delay; a schedule of implementation of

     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                              Page 42 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 43 of 188



 1   any measures to be taken to prevent or mitigate the delay or the effect of the delay; and the

 2   Settling Defendant’s rationale for attributing such delay to a force majeure. Settling Defendant

 3   shall include with any notice all available documentation supporting its claim that the delay was

 4   attributable to a force majeure. Settling Defendant shall be deemed to know of any circumstance

 5   of which Settling Defendant, any entity controlled by Settling Defendant, or Settling Defendant’s

 6   contractors or subcontractors knew or should have known. Failure to comply with the above

 7   requirements regarding an event shall preclude Settling Defendant from asserting any claim of

 8   force majeure regarding that event, provided, however, that if the Plaintiffs, despite the late or

 9   incomplete notice, are able to assess to their satisfaction whether the event is a force majeure

10   under this Section and whether Settling Defendant has exercised its best efforts under this

11   Section, the Plaintiffs may, in their unreviewable discretion, excuse in writing Settling

12   Defendant’s failure to submit timely or complete notices under this paragraph.

13                  If the Plaintiffs agree that the delay or anticipated delay is attributable to a force

14   majeure, the time for performance of the obligations under this Consent Decree that are affected

15   by the force majeure will be extended by the Plaintiffs for such time as is necessary to complete

16   these obligations. An extension of the time for performance of the obligations affected by the

17   force majeure shall not, of itself, extend the time for performance of any other obligation. If the

18   Plaintiffs do not agree that the delay or anticipated delay has been or will be caused by a force

19   majeure, the Plaintiffs will notify Settling Defendant in writing of their decision. If the Plaintiffs

20   agree that the delay is attributable to a force majeure, the Plaintiffs will notify Settling Defendant



     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                              Page 43 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 44 of 188



 1   in writing of the length of the extension, if any, for performance of the obligations affected by

 2   the force majeure.

 3                  If Settling Defendant elects to invoke the dispute resolution procedures set forth

 4   in Section XI (Dispute Resolution) regarding the Plaintiffs’ decision, it shall do so no later than

 5   15 days after receipt of Plaintiffs’ notice. In any such proceeding, Settling Defendant shall have

 6   the burden of demonstrating by a preponderance of the evidence that the delay or anticipated

 7   delay has been or will be caused by a force majeure, that the duration of the delay or the

 8   extension sought was or will be warranted under the circumstances, that best efforts were

 9   exercised to avoid and mitigate the effects of the delay, and that Settling Defendant complied

10   with the requirements of Paragraphs 50 and 51. If Settling Defendant carries this burden, the

11   delay at issue shall be deemed not to be a violation by Settling Defendant of the affected

12   obligation of this Decree identified to Plaintiffs and the Court.

13                                   XI.     DISPUTE RESOLUTION

14                  Unless otherwise expressly provided for in this Consent Decree, the dispute

15   resolution procedures of this Section shall be the exclusive mechanism to resolve disputes

16   regarding this Decree. However, the procedures set forth in this Section shall not apply to

17   actions by the United States to enforce obligations of the Settling Defendant that have not been

18   disputed in accordance with this Section.

19                  Informal Dispute Resolution. A dispute shall be considered to have arisen when

20   the Plaintiffs send the Settling Defendant a written Notice of Dispute, or the Settling Defendant

21   sends the Plaintiffs a written Notice of Dispute. Any dispute regarding this Decree shall in the

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 44 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 45 of 188



1    first instance be the subject of informal negotiations between the Plaintiffs and Settling

 2   Defendant. The period for informal negotiations shall not exceed twenty-one (21) days from the

 3   date the Notice of Dispute is sent, unless it is modified by written agreement of the parties to the

 4   dispute.

 5                  Formal Dispute Resolution.

 6                  a.       In the event that the parties cannot resolve a dispute by informal

 7   negotiations under the preceding paragraph, then the position advanced by the Plaintiffs shall be

 8   considered binding unless, within twenty-one (21) days after the conclusion of the informal

 9   negotiation period, Settling Defendant invokes the formal dispute resolution procedures of this

10   Section by serving on the Plaintiffs a written Statement of Position on the matter in dispute,

11   including, but not limited to, any factual data, analysis, or opinion supporting that position and

12   any supporting documentation relied upon by Settling Defendant.

13                  b.      Within twenty-one (21) days after receipt of Settling Defendant’s

14   Statement of Position, the Plaintiffs will serve on the Settling Defendant their Statement of

15   Position, including, but not limited to, any factual data, analysis, or opinion supporting that

16   position and any supporting documentation relied upon by the Plaintiffs. Within twenty-one (21)

17   days after receipt of Plaintiffs’ Statement of Position, Settling Defendant may submit a Reply.

18                  c.       An administrative record of the dispute shall be maintained by the

19   Plaintiffs and shall contain all statements of position, including supporting documentation,

20   submitted pursuant to this Section. Where appropriate, the Plaintiffs may allow submission of

21   supplemental statements of position by the parties to the dispute.

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 45 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 46 of 188



 1                   d.      The Plaintiffs will issue a final decision resolving the dispute based on the

 2   administrative record described in subparagraph (c) above. This decision shall be binding upon

 3   the Settling Defendant, subject only to the right to seek judicial review pursuant to

 4   subparagraphs (e) and (f) below.

 5                   e.      Any final decision made by the Plaintiffs pursuant to subparagraph (d)

 6   shall be reviewable by this Court, provided that a motion for judicial review of the decision is

 7   filed by the Settling Defendant with the Court and served on all Parties within ten (10) days after

 8   receipt of the Plaintiffs’ decision. The motion shall include a description of the matter in dispute,

9    the efforts made by the parties to resolve it, the final decision of the Plaintiffs, the relief

10   requested, and the schedule, if any, within which the dispute must be resolved to ensure orderly

11   implementation of this Decree. The Plaintiffs may file a response to Settling Defendant’s

12   motion.

13                   f.      In proceedings on any dispute governed by this paragraph, the Settling

14   Defendant shall have the burden of demonstrating that the decision of the Plaintiffs is arbitrary

15   and capricious or otherwise not in accordance with law. Judicial review of the final decision of

16   the Plaintiffs shall be on the administrative record compiled pursuant to subparagraph (c).

17                   g.      The invocation of formal dispute resolution procedures under this Section

18   does not extend, postpone, or affect in any way any obligation of Settling Defendant under this

19   Decree that is not directly in dispute, unless the Plaintiffs agree otherwise or as determined by

20   the Court. Stipulated penalties with respect to the disputed matter shall continue to accrue, but

21   payment shall be stayed pending resolution of the dispute, as provided in Paragraph 64.

     CONSENT DECREE                                             UNITED STATES DEPARTMENT OF JUSTICE
                                                                   Environment and Natural Resources Division
                                                                  P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                                202-514-5270


                                               Page 46 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 47 of 188



 1   Notwithstanding the stay of payment, stipulated penalties shall accrue from the first day of

 2   noncompliance with any applicable provision of this Decree. In the event that Settling

 3   Defendant does not prevail on the disputed issue, stipulated penalties shall be assessed and paid

 4   as provided in Section XII (Stipulated Penalties).

 5                                  XII.   STIPULATED PENALTIES

 6                  Settling Defendant shall be liable to the Plaintiffs for stipulated penalties in the

 7   amounts set forth in Paragraphs 58 and 59 for failure to comply with the requirements of this

 8   Consent Decree specified below, unless excused under Section X (Force Majeure).

 9                  Late Payments. Settling Defendant shall pay a stipulated penalty of $1,500 per

10   day that each payment pursuant to Section VIII (Payments of Assessment Costs) is not made by

11   the required due date.

12                  Failure to Meet Deadlines or Satisfy Requirements of the Decree. In the event

13   that Settling Defendant fails to meet a deadline or satisfy other requirements in this Decree

14   (subject to any modifications agreed to under Section XXII) set forth in Paragraphs 11, 22-24, 28

15   and 29 and in Section 10 of Appendix C, and any delay is not excused through operation of the

16   provisions of Section X (Force Majeure), then Settling Defendant shall pay stipulated penalties

17   per violation per day for any noncompliance as follows:

18          Period of Noncompliance                Penalty per Violation per Day

19          1st through 14th day                             $500

20          15th through 30th day                            $750

21          31st day and beyond                              $1,000

     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                             Page 47 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 48 of 188



 1          Nothing in this Decree prevents the simultaneous accrual of separate penalties for separate

 2   violations of this Decree.

 3                  In the event that the Trustees assume performance of a portion or all of the

4    Restoration Project pursuant to Section VI, Defendant shall be liable for a stipulated penalty in

5    the amount of $100,000. Stipulated penalties under this paragraph are in addition to the

6    remedies available under Paragraph 26 (Exercise of Performance Guarantees).

 7                  All penalties shall begin to accrue on the day after the complete performance is

 8   due or the day a violation occurs, and shall continue to accrue through the final day of the

 9   correction of the noncompliance or completion of activity, or until the Trustees send a Notice of

10   Exercise of Performance Guarantee under Paragraph 26.d. However, stipulated penalties shall

11   not accrue: (a) with respect to a final decision by the Plaintiffs under Paragraph 56.d of Section

12   XI (Dispute Resolution), during the period, if any, beginning on the 21st day after the date that

13   the Settling Defendant’s reply to the Plaintiffs’ Statement of Position is received until the date

14   that the Plaintiffs issue a final decision regarding such dispute; or (b) with respect to judicial

15   review by this Court of any dispute under Section XI (Dispute Resolution), during the period, if

16   any, beginning on the 31st day after the Court’s receipt of the final submission regarding the

17   dispute until the date that the Court issues a final decision regarding such dispute. Nothing in

18   this Decree shall prevent the simultaneous accrual of separate penalties for separate violations of

19   this Decree.

20                  Following the determination by the Plaintiffs, individually or jointly, that Settling

21   Defendant has failed to comply with a requirement of this Decree, the Plaintiffs may give

     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                              Page 48 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 49 of 188



 1   Settling Defendant written notification of the same and describe the noncompliance. The

 2   Trustees may send Settling Defendant a written demand for payment of the penalties. However,

 3   penalties shall accrue as provided in the preceding paragraph regardless of whether the Trustees

 4   have notified Settling Defendant of a violation.

 5                  All penalties accruing under this Section shall be due and payable to the Plaintiffs

 6   within 30 days after Settling Defendant’s receipt from the Plaintiff(s) of a demand for payment

 7   of the penalties, unless Settling Defendant invokes the Dispute Resolution procedures under

 8   Section XI (Dispute Resolution) within the 30-day period. All payments for stipulated penalties

 9   to the United States under this paragraph will be deposited by EFT to the United States Treasury

10   in accordance with Paragraph 35.a.i. Payments for stipulated penalties to the State of

11   Washington, the Suquamish Tribe or the Tulalip Tribes shall be paid in accordance with the

12   procedures set forth in Paragraph 35.b-35.d. At the time of each payment, Settling Defendant

13   will send notice that payment has been made to the Trustees and the U.S. Department of Justice

14   in accordance with Section XIX (Notices). This notice will reference Port Gardner Bay Area

15   NRD, DOJ Case Number 90-11-3-10859/1, and the civil action number.

16                  Penalties shall continue to accrue as provided in Paragraph 61 during any dispute

17   resolution period, but need not be paid until the following:

18                  a.      If the dispute is resolved by agreement of the parties or by a decision of

19   the Plaintiffs that is not appealed to this Court, accrued penalties determined to be owed shall be

20   paid to the Plaintiffs within 15 days after the agreement or the receipt of the Plaintiffs’ decision

21   or order;

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                              Page 49 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 50 of 188



 1                  b.      If the dispute is appealed to this Court and the Plaintiffs prevail in whole

 2   or in part, the Settling Defendant shall pay all accrued penalties determined by the Court to be

 3   owed to the Plaintiffs within 60 days after receipt of the Court’s decision or order, except as

 4   provided in subparagraph (c) below;

 5                  c.      If the District Court’s decision is appealed by any Party, Settling

 6   Defendant shall pay all accrued penalties determined by the District Court to be owed to the

 7   Plaintiffs into an interest-bearing escrow account, established at a duly chartered bank or trust

 8   company that is insured by the FDIC, within 60 days after receipt of the Court’s decision or

 9   order. Penalties shall be paid into this account as they continue to accrue, at least every 60 days.

10   Within 15 days after receipt of the final appellate court decision, the escrow agent shall pay the

11   balance of the account to the Plaintiffs or to Settling Defendant to the extent that it prevails.

12                  If Settling Defendant fails to pay stipulated penalties when due, Settling

13   Defendant shall pay interest, at the rate specified in 28 U.S.C. § 1961 as of the Lodging Date, on

14   the unpaid stipulated penalties as follows: (a) if Settling Defendant has timely invoked dispute

15   resolution such that the obligation to pay stipulated penalties has been stayed pending the

16   outcome of dispute resolution, interest shall accrue from the date stipulated penalties are due

17   pursuant to Paragraph 61 until the date of payment; and (b) if Settling Defendant fails to timely

18   invoke dispute resolution, interest shall accrue from the date of demand under Paragraph 63 until

19   the date of payment. If Settling Defendant fails to pay stipulated penalties and interest due,

20   Plaintiffs may institute proceedings to collect the penalties and interest.



     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                              Page 50 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 51 of 188



 1                  The payment of penalties and interest, if any, shall not alter in any way Settling

 2   Defendant’s obligations to make any other payments as required by this Decree or to perform

 3   any other requirement of this Decree.

 4                  Nothing in this Decree shall be construed as prohibiting, altering, or in any way

 5   limiting the ability of the Plaintiffs to seek any other remedies or sanctions available by virtue of

 6   Settling Defendant’s violation of this Decree.

 7                  Notwithstanding any other provision of this Section, the Plaintiffs may, in their

 8   unreviewable discretion, waive any portion of compensation under Paragraph 11 or stipulated

 9   penalties that accrued pursuant to this Decree.

10                            XIII. COVENANTS BY THE PLAINTIFFS

11                  Covenant for Settling Defendant by Plaintiffs. Except as provided by Section

12   XIV (Reservations of Rights by Plaintiffs), the Plaintiffs covenant not to sue or to take

13   administrative action against Settling Defendant pursuant to Section 107(a) of CERCLA, 42

14   U.S.C. § 9607(a); Chapter 70.105D RCW; Section 311(f) of the CWA, 33 U.S.C. § 1321(f);

15   Chapter 90.48 RCW; Section 1002(a) of OPA, 33 U.S.C. § 2702(a); or federal statutory or state

16   statutory or common law, to recover Natural Resource Damages. This covenant not to sue shall

17   take effect upon receipt of Settling Defendant’s complete payment of costs pursuant to Section

18   VIII.A (Payments by Settling Defendant for Assessment Costs). This covenant not to sue shall

19   continue in effect conditioned upon the satisfactory performance by Settling Defendant of its

20   obligations under this Consent Decree. This covenant not to sue extends only to the Settling

21   Defendant and does not extend to any other person.

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 51 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 52 of 188



 1                  Covenants for Settling Federal Agency.

 2                  a.     Except as provided by Section XIV (Reservations of Rights by Plaintiffs),

 3   the Federal Trustees covenant not to take administrative action against the Settling Federal

 4   Agency pursuant to Section 107(a) of CERCLA, 42 U.S.C. § 9607(a); Section 311(f) of the

 5   CWA, 33 U.S.C. § 1321(f); Section 1002(a) of OPA, 33 U.S.C. § 2702(a); or federal statutory or

 6   state statutory or common law, to recover Natural Resource Damages. This covenant shall take

 7   effect upon receipt of the payments required by Section VII and Paragraphs 38, 39, and 44 of

 8   Section VIII.B. The Federal Trustees’ covenant is conditioned upon the satisfactory

 9   performance by the Settling Federal Agency of its obligations under this Decree. The Federal

10   Trustees’ covenant extends only to the Settling Federal Agency and does not extend to any other

11   person.

12                  b.     Except as provided by Section XIV (Reservations of Rights by Plaintiffs),

13   the State and the Tribes covenant not to sue or to take administrative action against the United

14   States, including the Settling Federal Agency, pursuant to Section 107(a) of CERCLA, 42 U.S.C.

15   § 9607(a); Chapter 70.105D RCW; Section 311(f) of the CWA, 33 U.S.C. § 1321(f); Chapter

16   90.48 RCW; Section 1002(a) of OPA, 33 U.S.C. § 2702(a); or federal statutory or state statutory

17   or common law, to recover Natural Resource Damages. This covenant shall take effect upon

18   receipt of the payments required by Section VII and Paragraphs 40-42 and 44 of Section VIII.B.

19   The State and Tribes’ covenant is conditioned upon the satisfactory performance by the Settling

20   Federal Agency of its obligations under this Decree. The State and Tribes’ covenant extends

21   only to the United States and does not extend to any other person.

     CONSENT DECREE                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                                Environment and Natural Resources Division
                                                               P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                             202-514-5270


                                            Page 52 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 53 of 188



 1                       XIV. RESERVATIONS OF RIGHTS BY PLAINTIFFS

 2                  General Reservations of Rights. The Plaintiffs reserve, and this Consent Decree

 3   is without prejudice to, all rights against Settling Defendant, and the Federal Trustees, the State,

 4   and the Tribes reserve, and this Consent Decree is without prejudice to, all rights against the

 5   Settling Federal Agency, with respect to all matters not expressly included within the Plaintiffs’

 6   covenants in Section XIII. Notwithstanding any other provision of this Consent Decree, the

 7   Plaintiffs reserve all rights against the Settling Defendant, and the Federal Trustees, the State,

 8   and the Tribes reserve all rights against the Settling Federal Agency, with respect to:

 9                  a.      liability for failure by Settling Defendant or Settling Federal Agency to

10   meet a requirement of this Decree;

11                  b.      criminal liability;

12                  c.      liability for any other costs, including without limitation, costs of response

13   incurred or to be incurred by the United States, the State, or the Tribes under any federal or State

14   statute or tribal law that are not within the definition of Natural Resource Damages;

15                  d.      liability for damages to Natural Resources (including assessment costs) as

16   defined in 42 U.S.C. §§ 9601(6) and (16) that are not expressly included within the Plaintiffs’

17   covenants in Section XIII;

18                  e.       liability for damages to Natural Resources (including assessment costs) as

19   defined in 42 U.S.C. §§ 9601(6) and (16) within the Port Gardner Bay Area resulting from

20   Settling Defendant’s or Settling Federal Agency’s transportation, treatment, storage, or disposal,



     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                              Page 53 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 54 of 188



 1   or arrangement for transportation, treatment, storage, or disposal of hazardous substances after

 2   the Lodging Date of this Decree;

 3                  f.      liability for injunctive relief or administrative order enforcement under

 4   any federal or State statute; and

 5                  g.      liability under Section 107(a)(4)(D) of CERCLA, 42 U.S.C. §

 6   9607(a)(4)(D), for costs of any health assessment or health effects study carried out under 42

 7   U.S.C. § 9604(i) in or regarding the Port Gardner Bay Area.

 8                  Special Reservations Regarding Natural Resource Damages. Notwithstanding

 9   any other provision of this Consent Decree, the Plaintiffs reserve the right to institute

10   proceedings against Settling Defendant in this action or in a new action seeking recovery of

11   Natural Resource Damages, based on (1) conditions, factors or information with respect to the

12   Port Gardner Bay Area, not known to the Trustees at the Lodging Date, that result in releases of

13   hazardous substances that contribute to injury to, destruction of, or loss of Natural Resources, or

14   (2) information received after the Lodging Date which indicates that there is injury to,

15   destruction of, or loss of Natural Resources of a type or future persistence that was unknown, or

16   of a magnitude significantly greater than was known to the Trustees at the Lodging Date.

17                  Special Reservations by the Federal Trustees Regarding Natural Resource

18   Damages. Notwithstanding any other provision of this Consent Decree, the Federal Trustees

19   reserve the right to take administrative action against the Settling Federal Agency for the

20   recovery of Natural Resource Damages, based on (1) conditions, factors or information with

21   respect to the Port Gardner Bay Area, not known to the Trustees at the Lodging Date, that result

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 54 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 55 of 188



 1   in releases of hazardous substances that contribute to injury to, destruction of, or loss of Natural

 2   Resources, or (2) information received after the Lodging Date which indicates that there is injury

 3   to, destruction of, or loss of Natural Resources of a type or future persistence that was unknown,

 4   or of a magnitude significantly greater than was known to the Trustees at the Lodging Date.

 5                   Special Reservations by the State and Tribes Regarding Natural Resource

 6   Damages. Notwithstanding any other provision of this Consent Decree, the State and the Tribes

 7   reserve the right to institute proceedings against the Settling Federal Agency in this action or a

 8   new action for the recovery of Natural Resource Damages, based on (1) conditions, factors or

 9   information with respect to the Port Gardner Bay Area, not known to the Trustees at the Lodging

10   Date, that result in releases of hazardous substances that contribute to injury to, destruction of, or

11   loss of Natural Resources, or (2) information received after the Lodging Date which indicates

12   that there is injury to, destruction of, or loss of Natural Resources of a type or future persistence

13   that was unknown, or of a magnitude significantly greater than was known to the Trustees at the

14   Lodging Date.

15       XV.     COVENANTS BY SETTLING DEFENDANT AND SETTLING FEDERAL
16                                   AGENCY

17                   Covenants by Settling Defendant. Settling Defendant covenants not to sue and

18   agrees not to assert any claims or causes of action against the United States (including the

19   Settling Federal Agency), the State, the Suquamish Tribe, or the Tulalip Tribes, or their

20   contractors or employees, with respect to Natural Resource Damages or this Consent Decree,

21   including, but not limited to:


     CONSENT DECREE                                            UNITED STATES DEPARTMENT OF JUSTICE
                                                                  Environment and Natural Resources Division
                                                                 P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                               202-514-5270


                                              Page 55 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 56 of 188



 1                  a.      any claims arising out of activities related to the Restoration Project,

 2   including, without limitation, claims based on the Trustees’ approval of the Restoration Project,

 3   oversight and monitoring of the Restoration Project, and/or approval of plans for such activities;

 4                  b.      any direct or indirect claim for reimbursement of any payment for Natural

 5   Resource Damages from the Hazardous Substance Superfund based on CERCLA Sections 107,

 6   111, 112, 113 (42 U.S.C. §§ 9607, 9611, 9612, 9613), or any other provision of law;

 7                  c.      any claim against the Plaintiffs pursuant to Sections 107 and 113 of

 8   CERCLA, 42 U.S.C. §§ 9607 and 9613, or Section 311 of the CWA, 33 U.S.C. § 1321, relating

 9   to Natural Resource Damages; or

10                  d.      any federal statutory or state statutory or common law claim relating to

11   Natural Resource Damages.

12   These covenants not to sue shall not apply in the event that the Plaintiffs take administrative

13   action, issue administrative findings and orders, or bring a cause of action against Settling

14   Defendant for Natural Resource Damages pursuant to the reservations set forth in Paragraphs 71

15   and 72, above, but only to the same extent and for the same matters, transactions, or occurrences

16   as are raised in the claims asserted by the Plaintiffs pursuant to such reservations.

17                  Covenant by the Settling Federal Agency.

18                  a.      The Settling Federal Agency hereby agrees not to assert against Federal

19   Trustees any direct or indirect claim for reimbursement of any payment for Natural Resource

20   Damages based on Sections 107 or 113 of CERCLA, 42 U.S.C. §§ 9607 or 9613, Section 311 of

21   the CWA, 33 U.S.C. § 1321, or federal statutory or state statutory or common law, including

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 56 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 57 of 188



 1   payments made under Sections VII and VIII.B These covenants shall not apply in the event that

 2   Federal Trustees take administrative action against the Settling Federal Agency pursuant to the

 3   reservations set forth in Section XIV, above, but only to the same extent and for the same

 4   matters, transactions, or occurrences as are raised in the claims asserted by the Federal Trustees

 5   pursuant to such reservations.

 6                  b.      The Settling Federal Agency hereby covenants not to sue the State or the

 7   Tribes under Sections 107 or 113 of CERCLA, 42 U.S.C. §§ 9607 or 9613, Section 311(f)(4) and

 8   (5) of the CWA, 33 U.S.C. § 1321(f)(4) and (5), or federal statutory or state statutory or common

 9   law, with respect to Natural Resource Damages, including payments made under Sections VII

10   and VIII.B. These covenants shall not apply in the event the State and/or the Tribes bring a

11   claim and/or administrative action against the Settling Federal Agency pursuant to the

12   reservations set forth in Section XIV, above, but only to the same extent and for the same

13   matters, transactions, or occurrences as are raised in the claims asserted by the State and/or the

14   Tribes pursuant to such reservations.

15             XVI. EFFECT OF SETTLEMENT/CONTRIBUTION PROTECTION

16                  Nothing in this Consent Decree shall be construed to create any rights in, or grant

17   any cause of action to, any person not a Party to this Decree. Except as provided in Section XV,

18   each of the Parties expressly reserves any and all rights (including, but not limited to, pursuant to

19   Section 113 of CERCLA, 42 U.S.C. § 9613), defenses, claims, demands, and causes of action

20   that each Party may have with respect to any matter, transaction, or occurrence relating in any

21   way to the Port Gardner Bay Area against any person not a Party hereto. Nothing in this Decree

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 57 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 58 of 188



 1   diminishes the right of the Plaintiffs, pursuant to Section 113(f)(2) and (3) of CERCLA, 42

 2   U.S.C. § 9613(f)(2)-(3), to pursue any such persons to obtain additional relief (including

 3   response action, response costs, and natural resource damages, including costs of damage

 4   assessment) and to enter into settlements that give rise to contribution protection pursuant to

 5   Section 113(f)(2) of CERCLA.

 6                  The Parties agree, and by entering this Decree this Court finds, that this Decree

 7   constitutes a judicially-approved settlement pursuant to which Settling Defendant and the United

 8   States on behalf of the Settling Federal Agency have, as of the Effective Date, resolved liability

 9   to the Plaintiffs within the meaning of Section 113(f)(2) of CERCLA, 42 U.S.C. § 9613(f)(2),

10   and are entitled, as of the Effective Date, to protection from contribution actions or claims as

11   provided by Section 113(f)(2) of CERCLA and RCW 70.105D.040(4)(d), or as may be otherwise

12   provided by law, for matters addressed in this Consent Decree. For these purposes, the “matters

13   addressed” in this Consent Decree are Natural Resource Damages, as defined herein; provided,

14   however, that if the Plaintiffs exercise rights against Settling Defendant or if the Federal

15   Trustees, the State, and/or the Tribes assert rights against the Settling Federal Agency under the

16   reservations in Section XIV, other than Paragraphs 71.a (claims for failure to meet a requirement

17   of this Decree) and 71.b (criminal liability), the contribution protection afforded by this Decree

18   will no longer include those matters that are within the scope of the exercised reservation.

19                  The Parties further agree, and by entering this Decree this Court finds, that the

20   complaint filed by the Plaintiffs in this action is a civil action within the meaning of Section

21   113(f)(1) of CERCLA, 42 U.S.C. § 9613(f)(1), and that this Decree constitutes a judicially-

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 58 of 75
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 59 of 188



 1   approved settlement pursuant to which the Settling Defendant and the Settling Federal Agency

 2   have, as of the Effective Date, resolved liability to the Plaintiffs for Natural Resource Damages

 3   within the meaning of Section 113(f)(3)(B) of CERCLA, 42 U.S.C. § 9613(f)(3)(B).

 4                   Settling Defendant shall, with respect to any suit or claim brought by it for

 5   contribution for Natural Resource Damages, notify the Plaintiffs in writing no later than 60 days

 6   prior to the initiation of such suit or claim. Settling Defendant shall also notify in writing the

 7   Plaintiffs within 10 days of any settlement of its claims (regardless of whether the claim is filed

 8   or unfiled) for contribution for Natural Resource Damages.

 9                   Settling Defendant shall, with respect to any suit or claim brought against it for

10   matters related to this Decree, notify in writing the Plaintiffs within 10 days after service of the

11   complaint on Settling Defendant. In addition, Settling Defendant shall notify the Plaintiffs

12   within 10 days after service or receipt of any Motion for Summary Judgment and within 10 days

13   after receipt of any order from a court setting a case for trial.

14                   Waiver of Claim-Splitting Defenses.

15                   a.      In any subsequent administrative or judicial proceeding initiated by the

16   Plaintiffs for injunctive relief, recovery of response costs or Natural Resource Damages, or other

17   appropriate relief relating to the Port Gardner Bay Area, Settling Defendant shall not assert, and

18   may not maintain, any defense or claim based upon the principles of waiver, res judicata,

19   collateral estoppel, issue preclusion, claim-splitting, or other defenses based upon any contention

20   that the claims raised by the Plaintiffs in the subsequent proceedings were or should have been



     CONSENT DECREE                                             UNITED STATES DEPARTMENT OF JUSTICE
                                                                   Environment and Natural Resources Division
                                                                  P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                                202-514-5270


                                              Page 59 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 60 of 188



 1   brought in the instant case; provided, however, that nothing in this paragraph affects the

 2   enforceability of the covenants not to sue set forth in Section XIII (Covenants by the Plaintiffs).

 3                  b.       In any subsequent administrative or judicial proceeding initiated by the

 4   State and/or the Tribes for injunctive relief, or Natural Resource Damages or other relief related

 5   to the Port Gardner Bay Area, the Settling Federal Agency shall not assert, and may not

 6   maintain, any defense or claim based upon the principles of waiver, res judicata, collateral

 7   estoppel, issue preclusion, claim-splitting, or other defenses based upon any contention that the

 8   claims raised by the State and/or the Tribes in the subsequent proceedings were or should have

 9   been brought in the instant case; provided, however, that nothing in this paragraph affects the

10   enforceability of the covenants not to sue set forth in Section XIII (Covenants by the Plaintiffs).

11                   XVII. ACCESS TO PROJECT SITE AND INFORMATION

12                  The Plaintiffs and their representatives, including attorneys, contractors, and

13   consultants, shall have the right of entry to the Project Site and any property under the control of

14   the Port to which entry is required for oversight or implementation of this Decree, at all

15   reasonable times, to:

16                  a.       monitor the progress of activities required under this Decree;

17                  b.       assess compliance with this Decree;

18                  c.       verify any data or information submitted to the Plaintiffs in accordance

19   with the terms of this Decree;




     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 60 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 61 of 188



 1                  d.      inspect and copy records, operation logs, contracts, or other documents

 2   maintained or generated by Settling Defendant or its contractor to perform work undertaken

 3   pursuant to this Decree;

 4                  e.      obtain samples (including conducting fish sampling as needed to include

 5   data in salmon recovery efforts) and, upon request, splits of any samples taken by Settling

 6   Defendant or its representatives, contractors, or consultants, including Wildlands;

 7                  f.      obtain documentary evidence, including photographs, video recordings,

 8   sound recordings, and similar data. Plaintiffs may direct that Settling Defendant use a camera,

 9   sound recording device, or other type of equipment to record the work done on the Restoration

10   Project or to record injury to Natural Resources and provide copies of any such recordings to the

11   Trustees;

12                  g.      conduct such tests and investigations as deemed necessary to monitor

13   compliance with this Consent Decree; and

14                  h.      undertake any maintenance action or additional work as the Trustees

15   determine appropriate. Such maintenance actions or additional work shall only be taken with the

16   approval of Settling Defendant, which approval may be withheld only upon a showing that the

17   proposed action would be inconsistent with the purposes of the Restoration Project as described

18   in Appendix C, with other provisions of the Decree or other applicable law, or would impose

19   costs or additional liability upon Settling Defendant.




     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 61 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 62 of 188



 1                                 XVIII. RETENTION OF RECORDS

 2                  Until ten years after Settling Defendant’s receipt of the Trustees’ notification

 3   pursuant to Paragraph 13 (Approval of Completion of Initial Maintenance and Monitoring

4    Obligations), Settling Defendant shall preserve and retain all non-identical copies of all records,

5    reports, documents, and other information, including records, reports, documents, and other

6    information in electronic form (hereinafter referred to as “Records”) now in its possession or

7    control. Settling Defendant must also retain, and instruct its contractors and agents to preserve,

8    for the same period of time specified above all non-identical copies of the last draft or final

9    version of any Records now in their possession or control or that come into their possession or

10   control that relate in any manner to the performance of the Restoration Project, provided,

11   however, that Settling Defendant (and its contractors and agents) must retain, in addition, copies

12   of all data generated during the performance of the Restoration Project and not contained in the

13   aforementioned Records required to be retained. Each of the above record retention

14   requirements shall apply regardless of any corporate retention policy to the contrary.

15                  The United States acknowledges that the Settling Federal Agency is subject to all

16   applicable federal record retention laws, regulations, and policies.

17                  At the conclusion of this record retention period, Settling Defendant shall notify

18   the Plaintiffs at least 90 days prior to the destruction of any such Records, and, upon request by

19   the Plaintiffs, Settling Defendant shall deliver any such records to the Trustees. Settling

20   Defendant may assert that all or part of a Record requested by the Trustees is privileged or

21   protected under federal law. If Settling Defendant asserts a claim of privilege or protection, it

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 62 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 63 of 188



 1   shall provide the following information regarding such Record: its title; its date; the name, title,

 2   affiliation (e.g., company or firm), and address of the author, of each addressee, and of each

 3   recipient; a description of the Record’s contents; and the privilege or protection asserted. If a

 4   claim of privilege or protection applies only to a portion of a Record, Settling Defendant shall

 5   provide the Record to the Trustees in redacted form to mask the privileged or protected portion

 6   only. Settling Defendant shall retain all Records that it claims to be privileged or protected until

 7   the Trustees have had a reasonable opportunity to dispute the privilege or protection claim and

 8   any such dispute has been resolved in the Settling Defendant’s favor. Settling Defendant may

 9   make no claim of privilege or protection regarding: (1) any data regarding the Port Gardner Bay

10   Area, including, but not limited to, all sampling, analytical, monitoring, scientific, chemical, or

11   engineering data, or the portion of any other Record that relates to the Restoration Project or

12   conditions at or around Port Gardner Bay Area; or (2) any Record or portion of any Record that

13   Settling Defendant is required to create or generate pursuant to this Consent Decree.

14                  Settling Defendant certifies that, to the best of its knowledge and belief, after

15   thorough inquiry, it has not altered, mutilated, discarded, destroyed, or otherwise disposed of any

16   Records (other than identical copies) relating to its potential liability regarding the Port Gardner

17   Bay Area since notification of potential liability by any Trustee.

18                               XIX. NOTICES AND SUBMISSIONS

19                  All approvals, consents, deliverables, modifications, notices, notifications,

20   proposals, reports, and requests specified in this Consent Decree must be in writing unless

21   otherwise specified. Whenever, under this Decree, notice is required to be given, or a report or

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 63 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 64 of 188



1    other document is required to be sent, by one Party to another, it must be directed to the

2    person(s) specified below at the address(es) specified below. Any Party may change the person

3    and/or address applicable to it by providing notice of such change to all Parties. All notices

4    under this Section are effective upon receipt, unless otherwise specified. Except as otherwise

5    provided, written notice to a Party by regular mail in accordance with this Section satisfies any

6    notice requirement of the Decree regarding such Party.

 7   As to the United States and as to the U.S. Department of Justice:
 8
 9   EES Case Management Unit
10   U.S. Department of Justice
11   Environment and Natural Resources Division
12   P.O. Box 7611
13   Washington, D.C. 20044-7611
14   eescdcopy.enrd@usdoj.gov
15   Re: DJ # 90-11-3-10859/1
16
17   Kent E. Hanson
18   U.S. Department of Justice
19   Environment and Natural Resources Division
20   Environmental Defense Section
21   P.O. Box 7611
22   Washington, D.C. 20044-7611
23   kent.hanson@usdoj.gov
24   Re: DJ # 90-11-8-20035
25
26   As to the United States Department of Interior:
27
28   Alexandra James
29   Office of the Regional Solicitor
30   U.S. Department of the Interior
31   805 SW Broadway, Suite 600
32   Portland, OR 97205
33   alexandra.james@sol.doi.gov
34
35   Jeff Krausmann

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                             Page 64 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 65 of 188



 1   Fish and Wildlife Biologist/NRDA Specialist
 2   U.S. Fish and Wildlife Service
 3   Washington Fish and Wildlife Office
 4   510 Desmond Drive, SE, Suite 102
 5   Lacey, Washington 98503-1263
 6   jeff_krausmann@fws.gov
 7
 8   As to the National Oceanic and Atmospheric Administration:
 9
10   Christopher J. Plaisted
11   National Oceanic and Atmospheric Administration
12   Office of General Counsel, Natural Resources Section
13   U.S. Department of Commerce
14   501 W. Ocean Blvd, Suite 4470
15   Long Beach, CA 90802
16   christopher.plaisted@noaa.gov
17
18   Jason Lehto
19   National Oceanic and Atmospheric Administration
20   NMFS Restoration Center
21   U.S. Department of Commerce
22   7600 Sand Point Way NE
23   Seattle, WA 98115
24   jason.a.lehto@noaa.gov
25
26   As to the State of Washington:
27
28   Donna Podger
29   Toxics Cleanup Program
30   State of Washington
31   P.O. Box 47600
32   Olympia, WA 98504-7600
33   dpod461@ecy.wa.gov
34
35   John A. Level
36   Attorney General’s Office
37   P.O. Box 40117
38   Olympia, WA 98504-0117
39   johnl3@atg.wa.gov
40
41   As to the Suquamish Tribe:

     CONSENT DECREE                                         UNITED STATES DEPARTMENT OF JUSTICE
                                                               Environment and Natural Resources Division
                                                              P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                            202-514-5270


                                          Page 65 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 66 of 188



 1
 2   Richard Brooks
 3   Environmental Program Manager
 4   P.O. Box 498
 5   18690 Suquamish Way
 6   Suquamish, WA 98392
 7   rbrooks@suquamish.nsn.us
 8
 9   Melody Allen
10   Office of Tribal Attorney
11   P.O. Box 498
12   18690 Suquamish Way
13   Suquamish, WA 98392
14   mallen@suquamish.nsn.us
15
16   As to the Tulalip Tribes:
17
18   Kurt Nelson
19   Environmental Manager
20   Tulalip Tribes
21   6406 Marine Drive
22   Tulalip, WA 98271
23   knelson@tulaliptribes-nsn.gov
24
25   Timothy Brewer
26   Tulalip Tribes Office of the Reservation Attorney
27   6406 Marine Drive
28   Tulalip, WA 98271
29   tbrewer@tulaliptribes-nsn.gov
30
31   As to the Port of Everett:
32
33   Erik Gerking
34   Director of Environmental Programs
35   Port of Everett
36   1205 Craftsman Way, Suite 200
37   Everett, WA 98201
38   erikg@portofeverett.com
39
40   Paul Brachvogel
41   Chief of Legal Affairs

     CONSENT DECREE                                        UNITED STATES DEPARTMENT OF JUSTICE
                                                              Environment and Natural Resources Division
                                                             P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                           202-514-5270


                                           Page 66 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 67 of 188



 1   Port of Everett
 2   1205 Craftsman Way, Suite 200
 3   Everett, WA 98201
 4   paulb@portofeverett.com
 5

 6                               XX.    RETENTION OF JURISDICTION

 7                    This Court retains jurisdiction over both the subject matter of this Consent Decree

 8   and Settling Defendant for the duration of the performance of the terms and provisions of this

 9   Consent Decree for the purpose of enabling any of the Parties to apply to the Court at any time

10   for such further order, direction, and relief as may be necessary or appropriate for the

11   construction or modification of this Decree, or to effectuate or enforce compliance with its terms,

12   or to resolve disputes in accordance with Section XI (Dispute Resolution).

13                                          XXI. APPENDICES

14                    The following appendices are attached to and incorporated into this Consent

15   Decree:

16         “Appendix A” is the map depicting the Port Gardner Bay Area.

17         “Appendix B” is the list of properties within the Port Gardner Bay Area currently and

18         formerly owned and/or operated by Settling Defendant or owned and/or operated by the

19         Settling Federal Agency that are included within the definition of Natural Resource

20         Damages for purposes of this Decree.

21         “Appendix C” is the Statement of the Work for the Blue Heron Slough Restoration

22         Project.

23         “Appendix D” is the Conservation Easement for the Project Site.

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                              Page 67 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 68 of 188



 1         “Appendix E” is the Project Escrow Agreement.

 2         “Appendix F” is the Performance Bond for Construction of the Project.

 3         “Appendix G” is the Maintenance and Monitoring Escrow Agreement.

4                                       XXII. MODIFICATION

 5                  Material modifications to this Consent Decree, including the Appendices, shall be

 6   in writing, signed by the Parties, and shall be effective upon approval by the Court. Non-

 7   material modifications to this Decree, including the Appendices, shall be in writing and shall be

 8   effective when signed by duly authorized representatives of the Parties. Nothing in this Consent

 9   Decree shall be deemed to alter the Court’s power to enforce, supervise, or approve

10   modifications to this Decree.

11                  If Settling Defendant experiences significant adverse changes to its financial

12   circumstances or unanticipated delays in obtaining expected funding for the Restoration Project,

13   Settling Defendant may request, and the Trustees may consider and agree to, a modification of

14   the schedules and deadlines set forth in this Decree, including those set forth in Appendix C, as

15   necessary.

16                                      XXIII. ENFORCEMENT

17                  The requirements of this Consent Decree, including but not limited to

18   deadlines, schedules and Project designs, are independently enforceable. Any delay or failure of

19   the Trustees to enforce any requirement will not preclude or prejudice the subsequent

20   enforcement of the same or another requirement.



     CONSENT DECREE                                          UNITED STATES DEPARTMENT OF JUSTICE
                                                                Environment and Natural Resources Division
                                                               P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                             202-514-5270


                                            Page 68 of 75
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 69 of 188



 1              XXIV. LODGING AND OPPORTUNITY FOR PUBLIC COMMENT

 2                  This Consent Decree shall be lodged with the Court for at least 30 days for public

 3   notice and comment. The Plaintiffs reserve the right to withdraw or withhold their consent if

 4   comments regarding the Decree disclose facts or considerations that indicate that the Decree is

 5   inappropriate, improper, or inadequate. Settling Defendant consents to the entry of this Decree

 6   without further notice.

 7                  If for any reason the Court should decline to approve this Decree in the form

 8   presented, this agreement is voidable at the sole discretion of any Party and the terms of the

 9   agreement may not be used as evidence in any litigation between the Parties.

10                                  XXV. SIGNATORIES/SERVICE

11                  The Assistant Attorney General for the Environment and Natural Resources

12   Division of the Department of Justice and each undersigned representative of the State of

13   Washington, the Suquamish Tribe, the Tulalip Tribes, and Settling Defendant certifies that he or

14   she is fully authorized to enter into the terms and conditions of this Decree and to execute and

15   legally bind such Party that he or she represents to this document.

16                  Settling Defendant agrees not to oppose entry of this Consent Decree by this

17   Court or to challenge any provisions of this Decree unless any Plaintiff has notified Settling

18   Defendant in writing that it no longer supports entry of the Decree.

19                  Settling Defendant shall identify on the attached signature page the name,

20   address, and telephone number of an agent who is authorized to accept service of process by mail

21   on behalf of that Party with respect to all matters arising under or relating to this Decree.

     CONSENT DECREE                                           UNITED STATES DEPARTMENT OF JUSTICE
                                                                 Environment and Natural Resources Division
                                                                P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                              202-514-5270


                                              Page 69 of 75
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 71 of 188




 1   Signature Page for Consent Decree Regarding the Port Gardner Bay Area.

3
4    FOR THE UNITED STATES OF AMERICA:
5
6
7
8

10   Date 'I -( ~ l                        ~~
11                               J fr    ossert Clark
12                                n'    tates Department of Justice
13                               A istant Attorney General
14                               Environment and Natural Resources Division
15                               Washington, D.C. 20530
16
17
18
19
20   Date
21                              Danica An son Glaser
22                              Trial Attorn
23                              United States Department of Justice
24                              Environment and Natural Resources Division
25                              Environmental Enforcement Section
26                              P.O. Box 7611, Ben F~-anlclin Station
27                              Washington, D.C. 20044-7611
28
29   Date
30                              Kent E. Hanson
31                              Senior Attorney
32                              United States Department of Justice
33                              Environment and Nari~ral Resources Division
34                              Environmental Defense Section
35                              P.O. Box 7611
36                              Washington, D.C, 20044-7611
37
38
39



     CONSENT DECREE                                      UNITED STATES DEPARTMENT OF JUSTICE
                                                            Environment and Natural Resources Division
                                                           P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                         202-514-5270


                                         Page 71 of 75
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 72 of 188
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 73 of 188




1    Signature Page for Consent Decree Regarding the Port Gardner Bay Area.
2
3
4    FOR THE STATE OF WASHINGTON:
5
6
7
8
9
10   Date r
          J                     4&1/'    /-~ kf'o
11                              Maia Bellon
12                              Director
13                              Washington State Department of Ecology
14
15
16
17   Date
18                                ohn A. Level
19                               Assistant Attorney General
20                               State of Washington
21
22




     CONSENT DECREE                                       UNITED STATES DEPARTMENT OF JUSTICE
                                                             Environment and Natural Resources Division
                                                            P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                          202-514-5270

                                          Page 72 of 75
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 74 of 188
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 75 of 188
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 76 of 188


 1   Signature Page for Consent Decree Regarding the Port Gardner Bay Area.

 3
 4
 5   FOR THE PORT OF EVERETT:
 6
 7
 8
 9
10
11   Date (rI~   ~~ ,ZOI ~                .~~-       ,~r..~+"'~,.
12
13
14
15
16
17
18
19
20   Agent Authorized to Accept Service Name:
21   On Behalf ofAbove-Signed Party:    Title:
22                                     Company:
23                                      Address:
24
25                                     Phone:
26                                     Email:
27




     CONSENT DECREE                                       IJivITED STATES DEPARTMENT OF JUSTICE
                                                              Environment and Natural Resources Division
                                                             P.O. Box 7611, Washington, D.C. 20044-7611
                                                                                           202-514-5270


                                         Page 75 of 75
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 77 of 188




    Appendix A
                     Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 78 of 188



             Assessment Area
APPENDIX A
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 79 of 188




    Appendix B
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 80 of 188
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 81 of 188
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 82 of 188
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 83 of 188
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 84 of 188
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 85 of 188
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 86 of 188
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 87 of 188
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 88 of 188
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 89 of 188
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 90 of 188
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 91 of 188




    Appendix C
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 92 of 188




Table of Contents

Tables                                                                    ii
Figures                                                                   ii
Acronym Table                                                             ii
1 Introduction                                                            1
2 Project Description                                                     4
3 Ecological Benefits                                                     8
4 Permitting                                                              11
5 Design                                                                  13
  5.1     SITE BACKGROUND AND EXISTING CONDITIONS                         13
      5.1.2 Hydrological information                                      14
      5.1.3 Geotechnical and soil quality information                     15
      5.1.4 Environmental information                                     15
      5.1.5 Cultural resource information                                 16
  5.2     HABITAT RESTORATION DESIGN GOALS AND OBJECTIVES                 17
6 Construction and Habitat Creation                                       19
  6.1     CONSTRUCTION TIMING AND PHASING                                 19
  6.2     IMPLEMENTATION OF PROPOSED RESTORATION ACTIONS                  20
      6.2.1 Phase 1                                                       20
      6.2.2 Phase 2                                                       20
      6.2.3 Phase 3                                                       21
  6.3     CONSTRUCTION MANAGEMENT AND CORRECTIVE ACTIONS DURING
          CONSTRUCTION                                                    22
7 Performance Standards and Monitoring                                    23
  7.1   PERFORMANCE STANDARDS                                             23
  7.1.1 NATIVE VEGETATION                                                 23
  7.1.2 HYDRAULIC/HYDROLOGIC CONNECTION                                   25
  7.1.3 INTERTIDAL AREAL COVERAGE                                         25
  7.1.4 INVASIVE PLANT SPECIES MANAGEMENT                                 26
  7.1.5 LARGE WOODY DEBRIS                                                26
  7.1.6 PERMANENT PROTECTION                                              27
  7.2   MONITORING                                                        27
  7.2.1 MONITORING DURING THE INITIAL MAINTENANCE AND MONITORING PERIOD   28
8 Long-term Maintenance and Monitoring                                    32
9 Plans and Documentation                                                 35

                                                                          i
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 93 of 188



   9.1      DESIGN DOCUMENTATION                                                            35
   9.2      CONSTRUCTION COMPLETION REPORT (AS-BUILT SUBMITTAL)                             35
   9.3      MONITORING AND MAINTENANCE REPORTS                                              36
10 Schedule and Trustee Milestones                                                          38
11 References                                                                               41



Tables
Table 1.       Habitat types to be restored and/or enhanced within the Blue Heron Slough
               Project                                                                     4
Table 2.       Status of permits and authorizations for the Blue Heron Slough Project      11

Table 3.       Monitoring and Performance Standards for the Blue Heron Slough NRDA
               Project                                                      End of document

Table 4.       Long-term Maintenance and Monitoring Period Monitoring for the Blue Heron
               Slough NRDA Project                                           End of document



Figures
Figure 1.      Project vicinity map                                                        2
Figure 2.      Blue Heron Slough restoration design                                        7


Acronym Table

 Bank                   Blue Heron Slough Conservation Bank (see also “Project”)
 BMP                    Best Management Practices
 CBA                    conservation bank agreement
 CESCL                  certified erosion and sediment control lead
 DMMO                   Dredged Material Management Office
 DMMP                   Dredged Material Management Program
 DNR                    Department of Natural Resources
 DSAY                   Discounted Service Acre-Year
 Ecology                Washington State Department of Ecology
 EMU                    Ecological Management Unit


                                                                                            ii
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 94 of 188




EPA                 Environmental Protection Agency
ESA                 Endangered Species Act
I-5                 Interstate 5
LDA                 land disturbing activity
MLLW                mean lower low water
NMFS                National Marine Fisheries Service
NOAA                National Oceanic and Atmospheric Administration
NRDA                Natural Resource Damages Assessment
                    The combined property owned by the Port and Wildlands
Overall Property
                    totaling approximately 356 acres
Port                Port of Everett
Port Gardner Bay    Port Gardner Bay Draft Damage Assessment Restoration Plan
Restoration Plan    and Environmental Assessment

Project             Blue Heron Slough Restoration Project (see also “Bank”)

PRP                 Potentially Responsible Party
Resource            Agencies involved in the certification of the site as a
Agencies            conservation bank or mitigation bank
SEWIP               Snohomish Estuary Wetland Integration Plan
SHPO                State Historic Preservation Officer
SWPPP               stormwater pollution prevention plan
Trustees            Port Gardner Bay Trustee Council
USACE               US Army Corps of Engineers
WDFW                Washington State Department of Fish and Wildlife
WRIA                Water Resource Inventory Area




                                                                                iii
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 95 of 188




1      Introduction
This Statement of Work has been prepared as Appendix C to the Consent Decree
between the Port of Everett (the Port) and the United States, the State of Washington,
the Tulalip Tribes, and the Suquamish Tribe (collectively the Trustees) and describes the
Blue Heron Slough Restoration Project (hereafter referred to as the Project). The
Consent Decree requires, inter alia, that the Port construct, operate, and maintain the
Project, a portion of which will be set aside under the Consent Decree to settle the
Trustees’ claims against the Port for natural resource damages in the Port Gardner Bay
Area. See Decree, ¶ 29. In a separate process occurring in 2008, the Blue Heron Slough
Project, designed by the Port, along with Wildlands, was certified by the National
Oceanic and Atmospheric Administration (NOAA) as a salmon conservation bank.
Except as expressly set forth in the Decree, the Decree does not address operation of the
bank or the Port’s sale or transfer of credits to other parties. Restoration actions at the
Project site will restore tidal and riverine hydrology and physical processes, resulting in
long-term watershed benefits.
The Project site is located on North Spencer Island in the lower Snohomish River
Estuary, between the cities of Everett and Marysville, in unincorporated Snohomish
County (Figure 1). It is situated adjacent to the east of Interstate 5 (I-5) between Union
Slough and Steamboat Slough near the sloughs’ confluence with Possession Sound. The
Project will restore intertidal, wetland, and upland habitats to an approximately 353-
acre site in the Snohomish Estuary to benefit salmon and other natural resources.
Construction will take place in three phases, spanning at least two construction seasons,
and is expected to be complete within four years of the Effective Date of the Decree.
As a separate effort from this settlement, the Port, with Wildlands, worked closely with
the National Marine Fisheries Service (NMFS), a division of NOAA, to have the Blue
Heron Slough Project design certified as a conservation bank for salmon and steelhead.
In 2008, the Blue Heron Slough conservation bank was approved by NOAA as a
conservation bank generating conservation credits that can be used to compensate for
impacts to salmonid species listed as threatened under the Endangered Species Act
(ESA). As part of the process for certifying the Project as a conservation bank, a
conservation bank agreement (CBA) was developed in 2007 (Wildlands of Washington
2007).




                                                                                         1
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 96 of 188




Figure 1. Project vicinity map




                                                                          2
          Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 97 of 188



In 2016, the Trustees completed the Port Gardner Bay Final Damage Assessment Restoration
Plan and Environmental Assessment (hereafter referred to as “Port Gardner Bay
Restoration Plan”), identifying the Blue Heron Slough Project as the preferred
alternative for compensating for injuries to natural resources in the Port Gardner Bay
Area (Port Gardner Natural Resource Trustees 2016). The Trustees identified the Project
as being an example of integrated habitat restoration, and noted that it “is in a preferred
location, restores preferred habitats, will be developed in a sustainable way, and has a
high likelihood of project completion and success” (Port Gardner Natural Resource
Trustees 2016). The Trustees have reviewed and approved the Final Design and
Construction Plan for the Blue Heron Slough Project, 1 and the Monitoring and
Maintenance program described herein. The Port has worked with the Trustees to
ensure the Project design meets the requirements of the Consent Decree and the
Performance Standards set forth herein.
Pursuant to the Consent Decree, a portion of the Project credits (Natural Resource
Damage Assessment credits) will be set aside and shall not be used as the basis for
conservation credits transferred or sold to other parties. Decree § VII.F. The remaining
credits will be available for sale as either conservation credits under the Blue Heron
Slough CBA, wetland mitigation bank credits (certification pending), or to offset natural
resource damages from other potentially responsible parties (PRPs) for the Port
Gardner Bay or other ecosystem markets.
This document includes information from the CBA (Wildlands of WA 2007), the 2014
Revision of Addendum No. 1 to the Puget Sound Umbrella CBA (Wildlands 2014), the
Blue Heron Slough Conservation and Mitigation Bank Prospectus submitted to the US
Army Corps of Engineers (USACE) in February 2017 (Wildlands and the Port of Everett,
2017), and the Port Gardner Bay Restoration Plan (Port Gardner Natural Resource
Trustees 2016).




1   “Final Design and Construction Plan” refers to the Blue Heron Slough Tidal Marsh Construction Plans,
    prepared by The Watershed Company, PFN: 16-120700 LDA & 18-120426 FZ, dated Sept. 7, 2013 and
    approved for construction by Snohomish County Planning & Development Services on Nov. 25, 2013,
    including all revisions approved by Snohomish County through September 1, 2018.

                                                                                                       3
            Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 98 of 188



2           Project Description
Once constructed, this 353-acre Project will restore a mosaic of intertidal estuarine and
upland habitats, reconnecting this acreage to other habitat in the Snohomish River
watershed and Puget Sound, and preserving open space adjacent to the City of Everett’s
Urban Growth Area. While the habitats restored by the Project (Table 1) will provide
benefits to a multitude of native wildlife species and other natural resources, the Project
was specifically designed to benefit Chinook salmon (Oncorhyncus tshawytscha),
steelhead (O. mykiss), and bull trout (Salvelinus confluentus). Estuaries provide unique
and critical habitat for Chinook and other salmonids for rearing, migration, and
transitioning between fresh- and saltwater (smoltification). Bull trout overwinter and
forage in the estuary as well. As detailed in Table 1 and shown on Figure 2,
approximately 14.5 acres of the western edge of the site will contain a buffer and
replacement dike protecting I-5 (additional information about perimeter dikes to be
removed and the replacement dike is provided in Section 6).

Table 1.            Habitat types within the Blue Heron Slough Project
           Habitat Type         Acreage    Elevation Rangea
    Upland forest                  6.5        Above 13.0
    High intertidal – scrub
                                   2.5        11.0 – 13.0
    shrub
    High Intertidal – upper
                                  63.4        7.5 – 11.0
    marsh
    High Intertidal – lower
                                  121.3        6.0 – 7.5
    marsh
    High Intertidal – mudflat     101.0        4.0 – 6.0
    Low Intertidal – above
                                  26.2         0.0 – 4.0
    MLLW
    Low Intertidal – below
                                   9.2        -4.0 – 0.0
    MLLW
    Shallow Subtidal               2.0        Below -4.0
    Preserved/Enhanced
                                   6.5        -5.0 – 13.0
    Existing Habitats
    Buffer (including dike)       14.5        -3.0 – 19.0
               Total Acreage     353.1
a  Elevation datum used is MLLW.
MLLW – mean lower low water



Historically, the Blue Heron Slough site supported tidally-influenced marsh, non-tidal
scrub shrub, and forested habitat types typical of the lower Snohomish Estuary (Haas
and Collins 2001). In the early 1900s the site was diked and drained for agricultural use.
Construction of the Blue Heron Slough Project will restore tidal and riverine hydrology
and physical processes, and restore a mosaic of estuarine mudflats, tidal marshes, scrub

                                                                                        4
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 99 of 188



shrub, and upland habitats. Permanent protection of these habitats through a
conservation easement will provide long-term watershed benefits. The Snohomish
River Estuary is regionally important for the recovery of wild Puget Sound Chinook
salmon. It is home to one of the largest remaining populations in Puget Sound. These
threatened fish return yearly to pristine habitat in the upper watershed on the western
slopes of the Cascade Mountains, tributaries that could support large spawning
populations that are in part limited by habitat in the estuary.
Construction of the Project started in 2008, shortly after NOAA certified it as a
conservation bank. During the summer of 2008, a small amount of material was
imported for habitat mounds and a portion of the interior channels was excavated, but
construction was put on hold because of a lack of market demand due to the economic
downturn. In 2014, a portion of the interior channels was excavated near I-5, but again
the construction was halted due to a lack of market demand for conservation bank
credits. In 2015, dike construction began. Dike construction continued in 2017. Although
only a portion of the project credits will be set aside for the Decree, the Decree ensures
the implementation of the entire 353-acre Restoration Project, which will begin
providing ecological benefits as soon as it is constructed. The number of acres available
for Natural Resource Damage Assessment (NRDA) restoration credit is 338.6 acres. The
14.5 acre dike buffer area is not included for restoration credit.
Restoration actions that will be implemented as part of construction of the Project
include:
      Demolishing and removing existing buildings and refuse
      Constructing a replacement dike adjacent to I-5
      Constructing a channel network
      Constructing a secondary channel network
      Installing large woody debris (LWD) in the new interior channels
      Grading interior areas for the prescribed marsh-mudflat configuration
      Creating higher-elevation marsh areas along the new channel network
      Controlling weedy and non-native invasive vegetation on remnant perimeter
       dikes
      Planting upland forest and scrub shrub areas (including remnant perimeter
       dikes) with native woody and herbaceous vegetation
      Breaching the historical dike in four locations
      Removing an existing tide gate




                                                                                       5
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 100 of 188



Figure 2 shows the design for the Project site, approved by the Trustees as part of the
Final Design and Construction Plan. Additional information about the restoration
activities to be performed under this Decree is provided in Section 6.




                                                                                          6
     Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 101 of 188




Figure 2. Blue Heron Slough restoration design



                                                                          7
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 102 of 188



3      Ecological Benefits
The Snohomish River basin, in which the Blue Heron Slough Project is located, is the
second-largest watershed draining to Puget Sound and one of the primary producers of
anadromous salmonids in the Puget Sound region. However, loss of historical tidal
marshes, habitat fragmentation, and reduced edge habitat complexity along major
slough channels in the basin have depressed salmon populations (Snohomish Basin
Salmon Recovery Forum 2005). The Blue Heron Slough Project offers an important
restoration opportunity because of its size and location in the highly productive but
heavily impacted transition zone of the Snohomish River Estuary (A. Haas 2001).
Estuarine wetlands are an extremely important component of aquatic and terrestrial
ecosystems, providing critical habitat for fish, birds, and other wildlife. Large quantities
of sediments, nutrients, and organic matter are exchanged between terrestrial,
freshwater, and marine communities within estuary systems. The availability of
resources in estuaries benefits a wide variety of plants and animals. Fish, shellfish, birds
and plants are the most conspicuous inhabitants of estuarine habitats; however, a large
variety of other, less-visible life forms also inhabit estuarine wetlands, including
diatoms, algae, and invertebrates that form the base of the food web. Studies in the
Northwest have demonstrated that estuarine marshes are more productive than any
other plant community (City of Everett et al., 1997). They have high fish and wildlife
density and species richness, and provide important breeding and seasonal habitat and
movement corridors to fish and wildlife. Tidal wetland habitats also provide ecosystem
services related to water quality and carbon sequestration. Estuaries are a priority
habitat (Puget Sound Nearshore habitats) as defined by the Washington State
Department of Fish and Wildlife (WDFW 2008), and estuarine wetland habitats are
considered so valuable that under the Washington State Wetland Rating System they
are automatically designated as Category I or II wetlands (Hruby, 2004).
While estuaries have high ecological value, they are limited in their availability and
vulnerable to alteration. All of the estuaries in Washington State have been modified to
some degree, bearing the brunt of development pressures through filling, drainage, port
development, and disposal of urban and industrial wastes. The hydrology of the
Snohomish Estuary has been altered dramatically by historical construction of levees,
which have disconnected the Snohomish River and its tributaries from tidelands and
marshes, resulting in loss of tidal channels and marsh habitat. Approximately 12,000
acres of wetlands and mudflats within the Snohomish Estuary have been diked and
drained; this has resulted in an estimated 74% to 85% loss of the original estuarine and
freshwater tidal wetland area within the estuary (Pentec 1992 in City of Everett et al.
1997, and Shapiro and Associates 1979 in City of Everett et al. 1997, respectively). In
addition, 9% of the estuarine sub-basin is now covered in impervious surfaces and
almost two-thirds (44 miles) of the channel edge along the main stem and distributary
sloughs of the Snohomish River basin has been diked or armored (Snohomish Basin
Salmon Recovery Forum, 2005). Tide gates also restrict fish access to tributary creeks,
alter sediment deposition patterns, and degrade water quality.

                                                                                          8
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 103 of 188



Estuaries are particularly critical habitat for Chinook (Oncorhynchus tshawytscha) and
other salmonids, which use them for rearing, migration, and transitioning between
fresh- and saltwater habitats (smoltification). Bull trout overwinter and forage in
estuaries as well. Native estuarine-dependent species, including wild salmon and bull
trout, are listed as threatened under the federal endangered species act. In the
Snohomish River basin, Chinook salmon populations are at less than 10% of historic
levels (Snohomish Basin Salmon Recovery Forum 2005). Major factors in population
declines include: (1) degraded floodplain and in-river channel structure, (2) degraded
estuarine conditions and loss of estuarine and river off-channel and side-channel
habitats, (3) riparian area degradation and loss of in-river large woody debris, (4)
excessive fine-grained sediment in spawning gravel, (5) degraded water quality and
temperature, (6) degraded nearshore conditions, (7) impaired passage for migrating
fish, and (8) altered flow regimes (Snohomish Basin Salmon Recovery Forum 2005).
In their Port Gardner Bay Restoration Plan, the Trustees identified integrated habitat
complexes including mudflats, marshes, and riparian buffers as their primary focus for
restoration, because such habitat complexes provide the most direct benefits to the
natural resources (e.g., salmonids, flatfish, invertebrates and birds) likely to have been
injured by hazardous substance releases into Port Gardner Bay (Port Gardner Natural
Resource Trustees 2016). Mudflats and marshes are ecologically valuable due to their
limited availability within the Port Gardner Bay environment and their importance for
providing rearing and refuge areas, spawning and nursery habitat, and food sources to
a variety of species within the Snohomish Estuary (Port Gardner Natural Resource
Trustees 2016). The Trustees also identified restoration projects located within Port
Gardner Bay and portions of the lower/brackish Snohomish Estuary as having the
highest ecological value for injured natural resources. The Blue Heron Slough Project
will provide the type of habitat complex most valued by the Trustees’ Port Gardner Bay
Restoration Plan, and is located within the lower Snohomish Estuary.
The Puget Sound Partnership has identified recovery of salmonid populations in the
Snohomish River basin as essential to recovering salmonids across Puget Sound (Puget
Sound Partnership, 2007). Chinook smolt production estimates show that the estuary
commonly acts as a bottleneck, particularly in years when survival to smolt stage is
high (Haas and Collins, 2001). Habitat restoration in the estuary, which would improve
habitat complexity and connectivity, is needed to address the current rearing habitat
bottleneck. Modeling has identified the estuary as one of the most important places to
focus restoration actions for salmonids; therefore, restoring tidal marsh and improving
edge habitat complexity should also provide significant improvements in the
abundance, productivity, and diversity of salmonids and other species (Snohomish
Basin Salmon Recovery Forum, 2005).
Implementation of the Project will increase off-channel fish rearing and refuge habitat
in the estuary, enhance habitat for other aquatic and terrestrial wildlife, improve habitat
connectivity, enhance native riparian vegetation, increase productivity, increase habitat
components in the aquatic environment, and increase biological diversity in the plant,

                                                                                         9
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 104 of 188



benthic, and wildlife communities. It is also expected to provide general water quality
improvements in the estuary by filtering sediments and pollutants, and regulating
nutrients, and dissolved oxygen. Restoration and preservation of the Project site in
perpetuity will protect against the further loss or degradation of natural resources from
agricultural practices or development.




                                                                                      10
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 105 of 188



4       Permitting
The Port will have all appropriate and applicable permits and authorizations in place
prior to construction of the Project. As shown in Table 2, most of permits and
authorizations from federal, state, and local agencies have already been obtained and
are current. With the exception of a few outstanding permits/authorizations that need
to be obtained closer to the start of specific elements of the construction, the Project is
“shovel ready.” Table 2 below shows each required permit or authorization, the
responsible agency, and the status.



Table 2.      Status of permits and authorizations for the Blue Heron Slough Project
       Permit/Authorization         Date Issued        Expiration                         Notes
Snohomish County Shoreline
                                    2-15-2008     no expiration
Exemption
                                                  valid until
Snohomish County LDA Permit         12-29-2016
                                                  12-29-2019
Snohomish County Flood Hazard
                                    8-28-2018     valid until 2-28-2020
Permit
                                                                           This includes Section 7 consultation
                                                                           with NOAA and Section 106
 USACE Nationwide Permit 27         8-12-2008     valid until 3-18- 2022   compliance. Reauthorization from
                                                                           the USACE was received January 9,
                                                                           2018.
 Ecology Construction Stormwater
                                    6-16-2008     valid until 12-31-2020
 Permit
                                                                           Permit expiration date is the same
 Ecology 401 Water Quality Permit   11-7-2008     valid until 3-18-2022
                                                                           as the reauthorized USACE permit.
 Ecology Coastal Zone Management    11-7-2008     no expiration
 WDFW Hydraulic Project Approval    12-9-2013     valid until 12-8-2018
                                                                           This agreement is not needed until
 DNR Access Agreement               need                                   breach. Agreement should be
                                                                           completed 3 months prior to breach.
                                                                           Application has been prepared, but
 Snohomish County Demolition
                                    need                                   need confirmed schedule for demo.
 Permit
                                                                           Apply 3 months before demo.
 Snohomish County Haul Route                      contractor to obtain
                                    need
 Agreement                                        prior to construction
                                                                           Placement of approximately 5,900
                                                                           cubic yards of dredged sediment
                                                                           from the slough to on-site upland
                                                                           areas is the preferred plan. If
                                                                           infeasible or material is not suitable
 Assessment by the DMMO/DMMP        may need                               for onsite use, it will be removed and
                                                                           disposed of at an appropriate
                                                                           disposal facility per DMMO
                                                                           requirements, if required. Initiate
                                                                           conversations with DMMO
                                                                           approximately a year and a half prior
                                                                           to breach. If the material removed


                                                                                                           11
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 106 of 188




Table 2.     Status of permits and authorizations for the Blue Heron Slough Project
      Permit/Authorization          Date Issued         Expiration                      Notes
                                                                         from the sloughs is not suitable for
                                                                         placement on the site, it will not
                                                                         result in measurable changes to
                                                                         proposed habitats or elevations on
                                                                         the project.
DMMO – Dredged Material Management Office          LDA – land disturbing activity
DMMP – Dredged Material Management Program         NOAA – National Oceanic and Atmospheric Administration
DNR – Department of Natural Resources              USACE – US Army Corps of Engineers
Ecology – Washington State Department of Ecology   WDFW – Washington State Department of Fish and Wildlife




                                                                                                          12
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 107 of 188



5     Design
Construction drawings for the habitat restoration project were prepared in 2009 for the
salmon conservation bank purpose. In 2014, the construction drawings were updated to
incorporate slight design refinements and the work already completed. The Port, with
Wildlands, worked closely with NOAA to design the project to provide maximum
benefits to salmonids and other native species and natural resources. Additional site
background information, a description of current site conditions, and the goals and
objectives of the habitat design for the Project are described in the following
subsections. The Trustees approve the Final Design and Construction Plans for the
Project including the engineering drawings and the habitat map, with all requirements
as described in this Statement of Work (SOW).

5.1   SITE BACKGROUND AND EXISTING CONDITIONS
The Project site is located on North Spencer Island in the lower Snohomish River
Estuary, between the cities of Everett and Marysville, in unincorporated Snohomish
County (Figure 1). The Project is located between two main distributary channels of the
Snohomish River—Steamboat and Union Sloughs, and is approximately three miles
upstream of the confluence of these sloughs and Possession Sound. It is bordered by I-5
to the west, Steamboat Slough to the north and Union Slough to the south (Figure 1).
The majority of the property was purchased by the Port in 1994. Wildlands owns
approximately 12 acres in the northern portion of the site. The combined Overall
Property owned by the Port and Wildlands totals approximately 356 acres. Three acres
of the Overall Property are encumbered by utility easements and, as a result, have been
excluded from the Project area. The Project area is approximately 353 acres and includes
14.5 acres that will be used for a dike and buffer area adjacent to I-5.
Historically, the site supported tidally-influenced marsh, non-tidal scrub-shrub, and
forested habitat types typical of the lower Snohomish Estuary. From the early 1900s,
when the site was diked and drained for agricultural use, until 2012 at least a portion of
the site was farmed in some capacity.
The property is surrounded by private perimeter dike which ranges in elevation from
13.4 to 17.5 mean lower low water (MLLW). This existing dike does not provide 100-
year flood protection. During the summer of 2008, a small amount of material was
imported for habitat mounds and a portion of the interior channels was excavated. In
2014, a portion of the interior channels was excavated near I-5. In 2015, dike
construction began and continued in 2017. The majority of the site is currently fallow
and dominated by reed canarygrass (Phalaris arundinacea) with occurrences of common
Canada thistle (Cirsium arvense), common velvetgrass (Holcus lanatus), and annual
ryegrass (Lolium multiflorum). Existing structures on the site include a two-story
residence in which a tenant lives, and a barn, outbuildings, and children’s theme area
that are unused and deteriorating. All of these structures will be removed from the site
prior to restoration.


                                                                                       13
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 108 of 188



The site is surrounded by sloughs, restored tidal estuary, and I-5. Land uses further to
the north, east, and south include a mix of city, county, and tribal open space; wetland
preserves; and undeveloped park land. Land west of I-5 on Spencer Island is zoned
heavy industrial and listed in the City of Everett Shoreline Management Plan as Mixed
Use Industrial (north of the Port’s restored Union Slough Restoration Site) and Urban
Conservancy (the restored site). Farther north across Ebey Island and Ebey Slough is the
City of Marysville Sewage Treatment Plant and associated tidal marsh restoration site,
and the Qwuloolt Estuary Restoration site; farther south across Union Slough and a
large agricultural tract is the City of Everett Sewage Treatment Plant. The Smith
Island/Union Slough Restoration Project and the Spencer Island Restoration
Enhancement Project are also located to the south of the Project site. Farther east in the
floodplain the land is rural and used mainly for farming.

5.1.2 Hydrological information
The Project site is located in the lower Snohomish River Estuary in Water Resource
Inventory Area (WRIA) 7, which drains into Possession Sound, Whidbey Basin, and
Puget Sound. With a drainage area of nearly 1,800 square miles, WRIA 7 covers a range
of rural, suburban, and highly urbanized areas and extends from the Cascade Crest to
Puget Sound. The Snoqualmie and Skykomish Rivers are the major surface water
resources in this watershed that converge to form the Snohomish River about 20 miles
upstream of Puget Sound. The U.S. Environmental Protection Agency (EPA) classifies
over 75% of the riparian area within WRIA 7 as forested, and less than 20% as urban or
agricultural. However, much of the riparian habitat in WRIA 7 has been adversely
impacted by flood control, road building, land development, agriculture, forest
practices, and municipal water supply (Snohomish River Basin Salmonid Recovery
Technical Committee 2002).
The Project site is located on North Spencer Island, in the Everett sub-watershed, in the
Snohomish River Estuary sub-watershed, northeast of the main Snohomish River
channel. The site is within the 100-year floodplain of the Snohomish River. The
topography, inside the perimeter dikes, is almost uniformly flat with elevations ranging
from approximately 4 to 8 feet above MLLW.
The site lies in Ecological Management Unit (EMU) 2 of the Snohomish Estuary
Wetland Integration Plan (SEWIP) Salmon Overlay (City of Everett and Pentec 2001);
EMU 2 corresponds to the “Emergent/Forested Transition” zone of Haas and Collins
(2001), an area that formerly contained a complex of sloughs, channels and mudflats
fringed by emergent, brackish marsh, scrub-shrub, and forested higher ground. The
area is considered to be of high value as a saltwater transition zone and rearing area for
juvenile salmonids (City of Everett and Pentec 2001). This EMU was nearly 100 percent
diked for agricultural purposes in the first half of the 20th century, but, as noted above,
several areas have been restored to tidal influences either by natural actions (north Ebey
Island) or through active restoration (Union Slough Restoration Site, City of Marysville
Restoration Site, Qwuloolt Estuary Restoration site).


                                                                                        14
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 109 of 188



5.1.3 Geotechnical and soil quality information
The soils at the Project site are comprised entirely of Puget silty clay loam (Natural
Resources Conservation Service 2006). This is a very deep, poorly drained soil with
moderately slow permeability that formed in recent alluvium on floodplains and low
river terraces. Slopes are typically zero to three percent. Puget soil is listed on the
Snohomish County Area Hydric Soils list, meeting the hydric soil criteria for saturation
and ponding. Since most of the site has been drained for farming activities by diking,
ditching, tide gates and drain tiles, much of the soil at the site shows only remnant
hydric indicators.

5.1.4 Environmental information
5.1.4.1   Vegetation
The site supports areas of fallow agricultural fields, remnant tree farms, palustrine
wetlands, and upland grasslands and forests. Vegetation in the palustrine emergent
wetlands is dominated primarily by common velvetgrass, reed canarygrass, and blue
grass (Poa sp.). Wetlands with wetter hydrologic regimes include small areas with
narrow leaf cattail (Typha angustifolia), Pacific silverweed (Potentilla anserina spp.
pacifica), hardstem bulrush (Schoenoplectus acutus), and soft rush (Juncus effusus).
Wetland areas that are ponded for a majority of the early growing season support a
high percent of water foxtail (Alopecurus geniculatus) with lamb’s quarters (Chenopodium
album) establishing as the soils dry out. Palustrine emergent/scrub-shrub saturated
farmed wetlands consist mainly of ruderal vegetation.
Palustrine forested broad-leaf deciduous habitat is comprised primarily of remnant tree
farming areas. Trees in these areas are all ornamental species that can tolerate wetter
soil conditions and include weeping birch (Betula sp.), cherry (Prunus sp.), and London
plane (Plantanus sp.). Upland remnant tree farming areas support Douglas fir
(Pseudotsuga menziesii) and a variety of broad-leaved deciduous trees including maples
(Acer sp.), fruit trees, etc. Himalayan blackberry (Rubus armeniacus) and other upland
understory and ground cover species also occur in these upland forests.
Dikes and dredge spoils support shrub, forest, and grassland habitats. Dominant
species observed on dikes include reed canarygrass, Himalayan blackberry,
salmonberry (Rubus spectabilis), Nootka rose (Rosa nootkana), red elderberry (Sambucus
racemosa), and red alder (Alnus rubra).
Upland areas of fallow agricultural fields are dominated by ryegrass, Canada thistle,
and other ruderal vegetation. Other common, but not dominant, plant species observed
throughout the Project site include evergreen blackberry (Rubus laciniatus), Douglas
spirea (Spiraea douglasii), cutleaf geranium (Geranium dissectum), vetch (Vicia sp.), and
black twinberry (Lonicera involucrata).




                                                                                      15
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 110 of 188



5.1.4.2   Wildlife
The Snohomish River basin supports wild runs of coho (Oncorhynchus kisutch), Chinook,
pink (Oncorhynchus gorbuscha), chum (Oncorhynchus keta), and steelhead (Oncorhynchus
mykiss) (King County 1995a, Ecology 1995a, in Snohomish River Basin Salmonid
Recovery Technical Committee 2002). The Snohomish River basin has the most
returning coho spawners between the Columbia River and the Canadian border, and
produces 25 percent to 50 percent of all coho in Puget Sound (Puget Sound Partnership
2009). Adult Chinook move through the estuary from mid-July to mid-December, while
juvenile Chinook outmigration occurs from mid-April to July. The Whidbey Basin
region is also a major producer of forage fish such as Pacific herring (Clupea pallasii),
sand lance (Ammodytes hexapterus), and surf smelt (Hypomesus pretiosus). Other
important fish species include coastal cutthroat trout (Oncorhynchus clarki clarki), bull
trout, and rockfish (Sebastes sp.). Commercial and recreational fisheries occur for shrimp
and Dungeness crab (Cancer magister) throughout the basin. It is also an important
migratory area for marine mammals. The deltas and flood plain support overwintering
populations of tens of thousands of snow geese (Chen caerulescens) and ducks,
thousands of swans, and many raptors and passerines. Upper reaches of the Snohomish
system support numerous resident and overwintering populations of eagles and other
raptors (Puget Sound Partnership, 2009).
Numerous wildlife species were observed using the site during field inventories (e.g.,
Brewster 2007). Observed bird species included 24 species of passerines, four species of
raptors (including red tail hawk [Buteo jamaicensis] and rough legged hawk [Buteo
lagopus]), three species of waterfowl, one species of shorebird (American killdeer,
Charadrius vociferus), one species of wading bird (great blue heron, Ardea herodias), and
bald eagle and osprey were observed hunting over Steamboat Slough. Mammals
observed on site include coyote, cottontail rabbit, and Columbian black-tailed deer. One
amphibian species, Pacific chorus frog, was observed.

5.1.5 Cultural resource information
A cultural resources report for the Project site was completed in 2007 by Equinox
Research and Consulting International Inc. No archaeological sites were identified
during this investigation (ERCI, 2007). An historic property inventory report for a
farmhouse at the Project site and an archaeological site inventory form for the
agricultural dikes were submitted to the USACE at their request. After consulting with
the State Historic Preservation Officer (SHPO), the USACE approved the project and
issued Nationwide Permit 27 for construction because USACE and the SHPO agreed
that the project would not affect any known cultural resources. The approval included a
special condition for the unanticipated discovery of cultural resources. The 2007
inadvertent discovery procedures shall be modified to include the following
conditions:




                                                                                      16
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 111 of 188



      Procedures stipulated in RCWs 68.50.645, 27.44.055, and 68.60.055 for the
       inadvertent discovery of human remains on non-federal and non-tribal land in
       the State of Washington shall be followed.
      Wildlands/Port will work in coordination with SHPO and the federal lead, as
       appropriate, to notify all affected tribes in the event of an inadvertent discovery
       of human remains, and not be restricted to the tribes identified in the 2007
       archaeological report.
      If human remains are inadvertently discovered and non-forensic are determined
       to be Indian, there shall be no destructive or non-destructive analysis of the
       remains.


5.2    HABITAT RESTORATION DESIGN GOALS AND OBJECTIVES
The main goal of the Project is to restore an estuarine habitat complex to an
approximately 353-acre site that was cut off from tidal and riverine influence in the
early 1900s. Specifically, the primary project goals are to:
       Goal 1: Restore ecological processes (hydrologic, geomorphic, physiochemical,
       and biological) that will improve ecological functions within the Snohomish
       River watershed, Whidbey Basin, and Puget Sound.
       Goal 2: Provide off-channel fish rearing and refuge habitat in the Snohomish
       River Estuary.
       Goal 3: Permanently protect and manage the restored and enhanced habitats at
       the site in perpetuity.
Goals 1 and 2 will be accomplished by implementing the following objectives:
      Objective 1: Reconfigure the site topography to recreate off-channel rearing
       habitat and refugia for juvenile salmonids and other aquatic species, to restore a
       mosaic of habitats across the site (channel, mudflat, vegetated tidal marsh,
       upland buffer), and to encourage geomorphic stability.
      Objective 2: Restore river flows and tidal exchange by breaching existing dikes
       in several locations to improve habitat and connectivity.
      Objective 3: Enhance native woody vegetation on the remaining dikes to
       contribute to the food web (e.g., leaf litter and insects), to provide habitat
       components (e.g., large woody debris and shade) to the aquatic environment,
       and to provide habitat for terrestrial wildlife.
      Objective 4: Control invasive plant species throughout the site to encourage
       biological diversity in the plant, benthic, and wildlife communities.
Goal 3 will be accomplished by implementing the following objectives:
      Objective 5: Place a conservation easement over the entire site to protect the
       habitat in perpetuity.


                                                                                        17
    Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 112 of 188



   Objective 6: Provide funding through an escrow agreement to fund the long-
    term maintenance and monitoring activities.
   Objective 7: Monitor, Maintain and Manage the Project as described in Section 7,
    below.




                                                                                 18
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 113 of 188



6       Construction and Habitat Creation
Information regarding the timing, phasing, and implementation of construction
activities is provided in the following subsections. Construction management and
corrective action procedures are also described.

6.1     CONSTRUCTION TIMING AND PHASING
The construction of the Project will take place in three phases, although phase one and
two can be constructed concurrently. Phase one will involve building the new dike that
separates the Project property from I-5.
Phase two will involve constructing interior habitat elements and enhancing the
existing shoreline habitat. Phase three will involve breaching the existing dike system
and removing the tide gate to connect the site’s interior habitats to Steamboat and
Union sloughs. All construction activities set forth in the Final Design and Construction
Plan are anticipated to be complete within four years of the Effective Date of the Decree.
Phase 1 Actions:
       Construct cross dike adjacent to I-5.
Phase 2 Actions (listed in no particular order):
       Construct a channel network
       Construct a low intertidal channel network
       Install large woody debris in interior channels
       Grade interior areas for prescribed marsh-mudflat configuration
       Create higher-elevation marsh areas along the new channel network
       Control weedy and non-native invasive vegetation on remnant dikes
       Plant remnant perimeter dikes with native woody and herbaceous vegetation
Phase 3 Actions (listed in no particular order):
       Breach the dike in four locations
       Remove tide gate
During construction of the Project, all areas with exposed soils will be managed and
protected with Best Management Practices (BMPs) to minimize surface water runoff,
erosion, and sedimentation per Washington State Department of Ecology (Ecology) and
the Snohomish County grading permit and grading regulations. A stormwater
pollution prevention plan (SWPPP) has been prepared for the project and will be
updated as necessary.




                                                                                      19
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 114 of 188



6.2    IMPLEMENTATION OF PROPOSED RESTORATION ACTIONS
6.2.1 Phase 1
Phase 1 consists of construction of a new cross dike between the Project property and
the I-5 right-of-way to protect the highway from water that will enter the property after
the existing perimeter dike is breached to restore tidal flows. The new dike will be
allowed to compact and harden for at least 200 days before the site is flooded.

6.2.2 Phase 2
Since the property was cut off from its natural hydrological processes long ago, the
general restoration design involves constructing an interior slough network that will
traverse the entire site, re-sculpting site topography to create an array of tidal habitats,
and removing sections of the existing dike system, as well as the tide gate. Before
reestablishing tidal flow to the interior, ‘pilot channels’ would be constructed to help
initiate a dendritic channel network throughout the site. The pilot channels will be
constructed to connect low-lying areas within the Project site to the main slough that
will connect to dike breaches made in Phase 3. Excavated substrates will be used to
raise elevations in some areas to maximize high-value habitat types such as marsh.
Substrates excavated from the new channels will be used to create vegetated areas
around the primary channels to maximize their value for fish and other aquatic species.
LWD will be installed in the new interior channels. The large tree trunks with root wads
embedded in the interior channels for fish refuge habitat will provide habitat
complexity and serve as collectors for natural woody debris.
Grading activities will be accomplished with a variety of equipment, including crawler-
tractors, excavators, earthmovers, backhoes, graders and dump trucks. The use of such
equipment will be restricted to specific work areas and precluded from sensitive areas
outside the limits of grading. All of the interior earthwork will be completed before the
existing dikes are breached (in Phase 3).
Native vegetation will be reestablished through natural recolonization in the intertidal
marsh, and planting and/or seeding native vegetation in the scrub-shrub and upland
areas including on the remaining dikes. Following the interior earthwork, but prior to
breaching, the disturbed area (approximately 95 acres) that will be inundated following
the breaches will be stabilized by seeding with an erosion control seed mix which will
include species such as redtop (Agrostis alba), red fescue (Festuca rubra), perennial
ryegrass (Lolium perenne), and white clover (Trifolium repens).
Approximately 6.5 acres of upland forest and 2.5 acres of scrub-shrub will be planted
with native woody plantings including red alder (Alnus rubra), red osier dogwood
(Cornus sericea), black twinberry (Lonicera involucrate), Sitka spruce (Picea sitchensis),
shore pine (Pinus contorta var. contorta), black cottonwood (Populus balsamifera), Douglas
fir (Pseudotsuga menzesii), and Hooker’s willow (Salix hookeriana). These plantings will
consist of either bare root, container plants, or cuttings. The restored upland forest and
scrub shrub habitat will be seeded with a seed mix which will include redtop, creeping

                                                                                        20
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 115 of 188



bentgrass (Agrostis stolonifera), meadow foxtail (Alopecurus geniculatus), tufted hairgrass
(Deschampsia caespitosa), and meadow barley (Hordeum brachyantherum).

6.2.3 Phase 3
Phase 3 actions will be performed approximately one year (or at least 200 days) after
completion of the interior habitat construction and the new dike in order to allow
habitats to stabilize and vegetation to establish before the dike is breached. The third
and final phase involves breaching the existing dike in four places and removing the
tide gate.
Once breaching occurs, the species seeded for erosion control are not expected to
survive in the marsh and mudflat areas due to the salinity of the water inundating the
site; however, the intertidal marsh habitat is expected to revegetate naturally by
volunteer recruitment from contributions from the seedbank within the Snohomish
River Estuary. This will assist in restoring native emergent plant communities that were
present on the Project site prior to agricultural conversion, as has occurred on the Port’s
adjacent Union Slough Restoration Site (Pentec 2006). Native species expected to
colonize tidal marsh areas on the Project site include, but are not limited to western
grasswort (Lilaeopsis occidentalis), spikerush (Eleocharis spp.), Lyngby’s sedge (Carex
lynbyei), three-square bulrush (Schoenoplectus pungens var. badius), seacoast bulrush
(Scirpus maritimus) and softstem bulrush (City of Everett and Pentec 2001) (Cereghino
2007). The Port’ staff has observed the species above occurring adjacent to the Blue
Heron Slough site and/or on the Union Slough site.
It is expected that there will be some initial changes to the pilot channels as the system
adjusts to reestablishment of daily tides. Also, it is expected that there will be seasonal
and cyclical changes over time due to tidal exchanges and river flooding regimes.

Upon project completion, it is anticipated that the 353.1-acre Project will include the
following habitats:
    • 6.5 acres of upland forest
    • 2.5 acres of scrub shrub (high intertidal)
    • 63.4 acres of upper marsh (high intertidal)
    • 121.3 acres of lower marsh (high intertidal)
    • 101 acres of mudflat (high intertidal)
    • 26.2 acres of low intertidal areas above MLLW
    • 9.2 acres of low intertidal areas below MLLW
    • 2.0 acres of shallow subtidal channels
    • 6.5 acres of preserved/enhanced existing habitats adjacent to the shoreline
    • 14.5 acres of buffer area including the dike along I-5 (not included for NRD
       restoration credit)




                                                                                           21
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 116 of 188



6.3   CONSTRUCTION MANAGEMENT AND CORRECTIVE ACTIONS DURING
      CONSTRUCTION
The construction of the project will be overseen by representatives from the Port who
will be onsite frequently during construction. The certified erosion and sediment
control lead (CESCL) will document compliance with the Project’s SWPPP and
members of Wildlands’ Design/Build group will frequently be onsite to ensure the
construction is completed as set forth in the Final Design and Construction Plan.
During construction, a number of unanticipated situations may arise. In the event that a
potential cultural resource is discovered during construction activities, the provisions
from the inadvertent discovery plan, included as part of the cultural resources report,
will be followed. If potential hazardous materials are discovered, the contractor will
stop work immediately and notify the Port’s contact. Hazardous materials shall be
removed and disposed of in a manner that complies with all applicable laws including
state cleanup regulations.
In the event that conditions are encountered which would prevent the Project from
being constructed as designed, the Port will consult with the Trustees to determine
what, if any, design modifications should be made.




                                                                                      22
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 117 of 188



7       Performance Standards and Monitoring


7.1     MONITORING METRICS AND PERFORMANCE STANDARDS
Performance Standards associated with the following components will be used to
measure the success of the ecological enhancement and restoration efforts at the Project
site during the Initial Maintenance and Monitoring period (the first 10 years after
project construction):
       Native vegetation (native woody vegetation and intertidal marsh vegetation)
       Hydraulic/Hydrologic connections
       Intertidal aerial coverage
       Invasive plant species management
       Large woody debris
       Permanent protection
Estuarine and riparian ecosystems are dynamic, both in terms of their plant
communities and the animal populations they support. The Project will be subject to
periodic natural disturbances that will affect habitat, and habitat use and value;
however, these natural disturbances are an important and necessary part of sustaining
ecological succession and function. The maintenance and monitoring activities will
evaluate progress towards the project goals. As problems arise, it may be necessary to
consider options for adaptive management of the site to continue progress towards
goals. If the annual monitoring report identifies Performance Standards which are not
being met, the Port will coordinate, within 4 months of submitting the monitoring
report, with the Trustees regarding whether, and what type of, adaptive management
actions are warranted.
Substantial beneficial change is expected in plant communities and physical habitats
based on the Project’s location and anticipated changes in hydrology, intertidal
influence, and geomorphology following active restoration. The Project is also expected
to have flood control benefits. Restoration of an intertidal marsh system will provide
increases in the quality and extent of essential habitat for Chinook salmon, steelhead,
bull trout, waterfowl, and shorebirds. While performance standards are not prescribed
for the presence or diversity of fish and birds using these habitats, their use will be
monitored throughout the establishment phase (Initial Maintenance and Monitoring) to
inform the progress of habitat restoration conditions.

7.1.1 Native Vegetation
Establishment of native vegetation at the site is anticipated to result from both active
planting and volunteer recruitment. Performance Standards for plantings will vary with


                                                                                      23
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 118 of 188



the specific vegetation designs for intertidal marsh, scrub-shrub, and upland forest
habitats, and are described below by each habitat type.

       Scrub-Shrub and Upland Forest Native Woody Vegetation
Planting of native woody vegetation on the remnant dikes and interior tidal channel
berms will require active management to ensure that native plant species density and
performance criteria are met. The following Performance Standards, based on a
planting density of 900 native woody plants per acre, will be used to assess successful
native woody vegetation establishment:
   •   Year 1: 720 native woody plants per acre (including recruits)
   •   Year 2: 630 native woody plants per acre (including recruits). Show evidence of
       volunteer recruitment of native riparian and wetland plant species
   •   Year 3 and 4: 585 native woody plants per acre (including recruits). Show
       evidence of volunteer recruitment of native riparian and wetland plant species
   •   Year 5: 540 native woody plants per acre (including recruits). Show evidence of
       volunteer recruitment of native riparian and wetland plant species
   •   Year 7 and 10: 450 native woody plants per acre (including recruits). Show
       evidence of volunteer recruitment of native riparian and wetland plant species
Volunteer recruitment of native trees and shrubs in the upland forest and scrub-shrub
planting areas may be credited towards the density/percent cover performance
standard.
Contingency Measures: If performance standards are not being met with installed and
recruited native woody species combined, the Trustees will be consulted to determine if
replanting efforts are necessary.

       Intertidal marsh
It is anticipated that the intertidal marsh habitat will revegetate naturally by volunteer
recruitment from species within the estuary; therefore, the area will not be planted. The
following Performance Standards will be used to assess the successful establishment of
intertidal marsh vegetation:
   •   Year 2: at least 15 acres of the intertidal zone will be occupied by native salt or
       brackish marsh vegetation; “occupied” will be defined as areas with more than
       25 percent cover of native marsh plants
   •   Year 3: at least 30 acres of the intertidal zone will be occupied by native salt or
       brackish marsh vegetation
   •   Year 5: at least 50 acres of the intertidal zone will be occupied by native salt or
       brackish marsh vegetation


                                                                                             24
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 119 of 188



   •   Year 10: at least 62 acres of the intertidal zone will be occupied by native salt or
       brackish marsh vegetation.
Contingency Measures: If cover standards of marsh vegetation are not being met, data
collected for elevation and sediment dynamics monitoring will be evaluated to
determine if significant changes have occurred in the marsh area. If the project is not
progressing toward or meeting the 10-year performance measure, the Trustees will be
consulted to determine whether adaptive management actions are warranted.

7.1.2 Hydraulic/Hydrologic Connection
Hydrologic connections to the Snohomish River will be created by breaching the dike in
four places and removing the tide gate. Tidal exchange between the Snohomish River
and the Project site will be unrestricted. The following Performance Standards will be
used to demonstrate the success of newly created hydrologic connections:
          •   Constructed interior sloughs will flood (i.e., filling and partially or
              completely draining) in response to fluctuations in the daily tidal regime
              and seasonal river stages in Steamboat and Union sloughs.
          •   The low-intertidal, forked, open slough that bisects the property will
              retain water at low tide levels and remain connected to exterior tidal
              sloughs, as designed.
Contingency Measures: If the topographic condition of the constructed dendritic
channels or graded main slough change so that they threaten the function of the
restored habitat, then the Trustees will be consulted to determine if maintenance
procedures or changes in design are necessary to maintain the channels and slough.

7.1.3 Intertidal Areal Coverage
Much of the restored habitat on the site is expected to be intertidal which is defined as
the acreage inundated by extreme low tide (channels) subtracted from the area
inundated by extreme high tide, including all intertidal habitats. The following
performance standard will be used to assess the successful establishment of intertidal
areas on the site:
          • Intertidal areal coverage shall be a minimum of 260 acres.

Contingency Measures: In the unlikely event that the intertidal aerial coverage is not
meeting the performance standard to the extent that the functionality of the Project is
compromised, the Trustees will be consulted to determine if site modifications should
be considered.




                                                                                          25
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 120 of 188



7.1.4 Invasive Plant Species Management
Marsh Habitat
   •   Years 2, 3, 4, 5, and 7: less than or equal to 20% areal cover of invasive species in
       marsh habitats. Invasive cover will be calculated as a percentage of the area
       covered by marsh plants during the year of observation.
   •   Year 10: ≤ (less than or equal to) 10% areal cover of invasive species in marsh
       habitats.
   •   Every occurrence of invasive knotweed (e.g., Bohemian, giant, Himalayan, and
       Japanese) species and hybrids (Polygonum bohemicum, P. sachalinense, P.
       polystachyum, and P. cuspiddatum) will be treated in the year it is discovered.
   •   The site will be assessed annually for perennial pepperweed
       occurrences. Management for perennial pepperweed will follow, where
       appropriate, published guidelines for pepperweed treatment, and will occur in
       the next season appropriate for the specific management actions to be
       implemented following the discovery of the occurrence(s), but in any event no
       later than 13 months following discovery of the occurrence(s).
   •   All other noxious weeds will be controlled as required by Snohomish county or
       the State of Washington.
Upland Forest and Scrub-Shrub Habitat
   •   30% or less areal cover of invasive species at the end of 10 years for the upland
       forest and scrub-shrub habitats.
   •   Since the amount of invasive cover is 20% greater than the Trustees accepted
       standard of 10%, the value of the areas with upland and scrub-shrub habitat
       were reduced by 20% in the HEA. These areas were originally assigned a value
       of 0.65 in the 2014 HEA and were reduced to a value of 0.52. This reduction
       changed the overall NRD DSAYs for the project by 46, and revised the
       corresponding acreage to 34.79 acres out of the project’s 338 acres available for
       restoration credit.
Contingency Measures: In Years 2-5, and 7, if Performance Standards are not being
met, adaptive management actions will be taken. In Year 10, if the project is not
progressing towards or meeting Performance Standards, the Trustees will be consulted
to consider whether adaptive management actions are warranted.

7.1.5 Large woody debris
LWD is defined as any portion of a tree that is at least 12 feet long, has a root wad
diameter of at least 4 feet, and was at least 10 inches diameter at breast height (DBH).
Performance of LWD will be based on the installation of 160 pieces of LWD and success
will be measured by retention of installed pieces and/or natural recruitment. The
following standards will be used:

                                                                                         26
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 121 of 188



   •   Year 2: the amount of LWD on site, including naturally recruited material, will
       be at least 70 percent of the amount of LWD installed in Year 1
   •   Year 3: the amount of LWD on site, including naturally recruited material, will
       be at least 60 percent of the amount of LWD installed in Year 1
   •   Year 5: the amount of LWD on site, including naturally recruited material, will
       be at least 50 percent of the amount of LWD installed in Year 1
Contingency Measures: If LWD are not being retained or accumulating in sufficient
numbers to meet the Performance Standards, the site will be assessed to determine if
additional LWD can feasibly be installed, and if those measures are necessary for the
function of the site. If it is determined to be necessary, additional LWD will be installed,
as long as required permits can be obtained.

7.1.6 Permanent Protection
The Project’s habitats and associated ecological functions will be permanently protected
under an approved conservation easement. In addition, an escrow account will be
established to cover the maintenance, monitoring, and management activities
conducted during the Long-term Maintenance and Monitoring phase of the Project
(these activities are described in Section 8 of this plan). Permanent Stewardship of this
Project is a required component of the Conservation Bank Agreement, “Puget Sound
Salmon, Steelhead, and Bull Trout Umbrella Conservation Bank Agreement and Addendum #1,
Blue Heron Slough Conservation Bank Agreement” approved by NOAA's National Marine
Fisheries Service on June 18, 2008 as provided in Paragraph 18 of the Consent Decree.


7.2    MONITORING METHODS AND SCHEDULE
There are two types of monitoring during the Initial Maintenance and Management
Period: monitoring events associated with Performance Standards and monitoring
events without associated Performance Standards (see Table 3). The monitoring
associated with Performance Standards was designed to assess the achievement of
Performance Standards during the Initial Maintenance and Monitoring Period.
Monitoring will provide data to assess the attainment of Performance Standards and
guide adaptive management of the Project’s habitats.

Monitoring not associated with Performance Standards is conducted for informational
purposes; the results will increase the general understanding of the linkages between
the physical habitat and fish and bird populations and will contribute to regional
monitoring efforts.

The monitoring schedule is presented in Table 3 and described in detail below.
Monitoring during the Initial Maintenance and Monitoring period is directed at closely
evaluating the performance of initial site restoration treatments (Years 1-10) and is
designed to closely evaluate the site’s trend towards meeting the project’s stated

                                                                                         27
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 122 of 188



objectives and Performance Standards. Long-term monitoring (Years 11 through 30) is
discussed in Section 8.

7.2.1 Monitoring During the Initial Maintenance and Monitoring Period
7.2.1.1   Monitoring Associated with Performance Standards
Native woody vegetation
Monitoring of the live native woody plants will occur once per year in late summer or
early fall in Years 1-5, 7, and 10. Monitoring will occur through the use of sample plots,
with each plot measuring 10 meters by 10 meters. A total of 15 sample plots will be used
and representative photos will be taken of each plot. Both installed and volunteer
native species will be counted towards the density standard. Density is based on
planting 900 native woody plants per acre. Density will be calculated by counting each
native woody plant within the designated monitoring area (both installed and
recruited) to meet the performance standard. For example, in Year 1, an average of 720
native woody plants per acre (or greater) would be necessary to meet the Year 1
performance standard (as described in Section 7.1.1). This standard will apply to a
minimum of 6.5 acres of upland forest habitat and 2.5 acres of scrub shrub habitat as
depicted in the project design.
Intertidal marsh vegetation
Once per year during Years 2, 3, 5, and 10, recruited marsh vegetation will be monitored
in late summer/early fall during low tide using 1.0-m2 quadrats randomly established
along a minimum of ten 100-meter transects with a frequency of four sample plots per
transect (sampling will be done on foot). Saltmarsh vegetation will be documented as a
percent cover by species within each quadrat. The rest of the intertidal marsh can be
assessed by aerial photo with intermittent ground-truthing to document areas with
greater than 25% ground cover. The polygons will be overlaid on the overall aerial
photographs and all intertidal marsh areas with a like visual signature will be identified
and drawn as an overlay on the aerial photograph. The intertidal marsh area consists of
approximately 185 acres.
Hydraulic/Hydrologic Connection
The hydraulic/hydrologic connection will be monitored to ensure that the site is
continuing to function as designed. For purposes of this monitoring, the channel areas
consist of approximately 35 acres of intertidal channels (including 26 acres above
MLLW and 9 acres below MLLW) and 2 acres of shallow subtidal. The mudflat area
consist of approximately 101 acres. Hydraulic/hydrologic connections will be
monitored in Years 0, 1 – 5, 7 and 10.
      •   Year 1: Quarterly observations of breaches, timed with other monitoring
          actions, to ensure that breaches are functioning and that the channels remain
          open to flow. If it is observed that breaches are not functioning, then


                                                                                      28
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 123 of 188



          topographic information will be collected and adaptive management actions
          may be initiated.
      •   Years 0-5, 7, 10: Aerial photographs, timed with other aerial photo
          monitoring requirements, will be taken to observe channel connections. At
          least one aerial photograph will be taken during Years 1-5, 7, and 10 at low
          tide.
      •   Once per year in Years 1-5, 7, and 10, observed changes in channel
          configuration will be mapped.
      •   Once per year in Years 1-5, 7, and 10, the mudflat habitat will be visually
          assessed (by reviewing aerial photos) to determine if the area is flooding and
          draining as prescribed in the Project design.
Invasive Vegetation
Invasive species cover and species will be documented during the marsh, upland forest,
and scrub-shrub vegetation monitoring.
Marsh Habitat
Invasive vegetation will be monitored during the marsh habitat vegetation surveys.
Monitoring will occur in late summer/early fall during low tide using the 1.0-m2
quadrats established for the marsh vegetation monitoring.
Upland Forest and Scrub-Shrub Habitat
Invasive vegetation will be monitored during the upland forest and scrub-shrub
vegetation surveys. Monitoring will be done using the 10 meters by 10 meters sample
plots established for the upland forest and scrub-shrub vegetation monitoring.
Large Woody Debris
The number of LWD expected to be installed is a minimum of 1 LWD for every 300 feet
of interior sloughs for a total of approximately 160. The location of each installed LWD
will be documented using a handheld GPS unit. In Years 2, 3, and 5, following winter-
spring floods, visual inspections of installed LWD will be done (e.g., by foot, boat, or
drone) to determine the retention rate. Recruited LWD would be generally assessed
during this monitoring; however, recruited LWD would only be counted if the installed
LWD is not meeting Performance Standards for that year.

7.2.1.2   Monitoring without Performance Standards
Site photos
Aerial Photography: Extreme low-tide summer georeferenced aerial images of the entire
site will be taken once annually in Years 0-5, 7, and 10. Aerial photographs will also be
taken during high tides in Years 0, 2, 5, 7, and 10.




                                                                                       29
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 124 of 188



Photopoints: Still photographs will be taken a minimum of twice yearly in Years 1-5, 7,
and 10 from 10 fixed pre-determined points. Photos will be taken from all four cardinal
directions (i.e., north, south, east, and west) as long as the view depicts the project site.
Hydraulic and Hydrologic Monitoring
In Year 0, as-built topography (or bathymetry) at breaches will be collected immediately
after construction. Bathymetry of adjacent channels collected by other regional
monitoring efforts will be reviewed. The combination will determine the baseline
conditions.
In Years 1 and 2, bathymetric surveys of the breach locations will be performed (or
contributions will be made to regional efforts), and interactions between the breach
locations and nearby channels will be assessed to determine potential scouring or
deposition impacts to channels adjacent to the restoration site.
Four CTD Diver units will either be obtained from NOAA or purchased. The units
would be installed by the Port (or access would be allowed for others to install them) on
the site. In Years 1 – 10, data will be collected by the Port. The data will then be
summarized by the Port and included in the annual monitoring report. Installation
locations will be coordinated with the Trustees and the Snohomish Basin Salmon
Recovery Group.
Elevation and sediment dynamics (mudflat habitat)
Due to large floating debris, sediment stakes that extend above ground would likely be
damaged. As such, ten monitoring rods will be installed on the site. A long metal rod
will be driven into the substrate so that the top of the rod is flush with the ground
surface. The location of the rod would be documented using GPS and a magnetic
locator. Sediment measurements will be taken during intertidal marsh vegetation
monitoring (in Years 2, 3, 5, and 10). A marker horizon would be placed around the rod.
The location could also be marked on the ground with a flexible rod and flag, although
this might encourage trespass and tampering which could alter the data. Data will be
summarized and included in the annual monitoring report. The mudflat area consists of
approximately 101 acres.
Fish monitoring
Fish monitoring will occur in the newly created channels in Years 1, 2, 3, 5, 7, and 10.
Two beach seines will be conducted at a minimum of five onsite locations and one
reference site once per month from February through September. A standard Puget
Sound beach seine will be used. Species, numbers, and sizes (up to 10 individuals of
each native species will be measured to fork length or total length when no fork is
present) of fish will be recorded during surveys. Macroinvertebrates captured will also
be identified and enumerated (or estimated if appropriate). Photos will be taken of all
sampling locations and notes on habitat conditions recorded including shade, cover,
depth, substrate, water temperature, salinity, dissolved oxygen, and turbidity. Fishery
surveys will also note occurrence of aquatic plants by species, location, and relative

                                                                                          30
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 125 of 188



abundance. Data will be presented in the annual monitoring report, and the data will
also be shared with the Snohomish Salmon Recovery Team.
Bird assemblage monitoring
Bird surveys will be conducted by point count monitoring in Years 1, 3, 5, and 10. All
bird species detected will be recorded once a month in April, June, and August. Bird
surveys will be conducted from fixed point count locations which will be determined
prior to breaching the dikes. Point count locations will be along the new dike and the
remnant dike to ensure both audio and visual access and to cover the entire site without
a high potential for overlap. Each sampling event will consist of a five-minute survey at
each fixed point count station beginning 30 minutes prior to sunrise and up to three
hours after sunrise. All detected bird species will be recorded to assess species
occurrences, proportionate abundance, species richness and information such as percent
native/non-native and presence of sensitive species.




                                                                                       31
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 126 of 188



8       Long-term Maintenance and Monitoring
Long-term Maintenance and Monitoring is the phase following the Initial Maintenance
and Monitoring period and will be conducted for 20 years after completion of the Initial
Maintenance and Monitoring period.

8.1 LONG-TERM MONITORING
Long-term monitoring will occur every tenth year following the Initial Maintenance and
Monitoring period (see Table 4). The following elements will be monitored during long-
term monitoring events:
    •   General site monitoring including aerial photograph and photos from permanent
        photo points.
    •   Channel connections: visual monitoring at low tide.
    •   Upland forest, scrub-shrub, and intertidal marsh vegetation monitoring: visual
        monitoring using aerial photographs taken in the summer.
    •   Invasive plant species monitoring: invasive plant species will be assessed and
        mapped. Control methods will be implemented, as needed.
    •   Juvenile salmonid and bird use: juvenile salmonid and bird use will be assessed
        at the site using the monitoring methods described for the establishment period
        monitoring.

8.2 LONG-TERM MAINTENANCE ACTIVITIES
Maintenance activities are those actions implemented on a recurring basis to ensure that
the habitat value on the Project is maintained. Some maintenance activities will occur
periodically throughout the life of the Project and thus continue as part of the long-term
management plan. The following maintenance activities will occur during both the
Initial Maintenance and Monitoring period and throughout the Long-term Maintenance
and Monitoring period.
    •   Invasive species management
    •   Hydrologic connection maintenance
    •   Trash removal
    •   Maintenance of gates
    •   Prevention of trespass and public access
    •   Maintenance of fencing and signage
    •   Dike maintenance




                                                                                         32
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 127 of 188



8.2.1 Non-native invasive plant species management
During annual site inspections, the site will be assessed for the presence of non-native
invasive plant species. If the establishment of non-native invasive species threatens the
establishment of native habitats, invasive species control will be implemented. Potential
methods of removing or controlling invasive species are:
   •   Hand/Mechanical Removal: Hand removal, use of small hand powered or
       handheld equipment (such as a Weed Wrench or a chainsaw), and mechanical
       methods (use of larger equipment with motors such as a small tractor with a
       mower or harrow) will be the preferred methods for the removal.
   •   Use of Herbicides: In some instances (i.e., extensive, severe, or persistent
       infestations) it may be necessary to use herbicides to control non-native invasive
       plant species. All herbicides will be applied according to label instructions and
       would typically be applied using a low pressure spray. As required, approval for
       herbicide application in or near water will be obtained from the Washington
       State Department of Ecology. If it is determined that the use of herbicides in
       certain areas may negatively impact established native vegetation, herbicide use
       will be avoided in those areas. A summary of management actions taken on the
       site, including herbicide applications, will be included within the annual
       monitoring reports.

8.2.2 Hydrologic connections
Hydrologic connections between the Project and the Snohomish River’s Steamboat and
Union sloughs have been designed to be self-maintaining; however, there may be times
when sediment and debris may block the site’s channels, such as during or after major
flood events. If the connections become non-functional and habitat values, such as off-
channel rearing for fish, are degraded by extensive deposits of sediment or woody
material, the Trustees will be consulted to see if maintenance should be considered. The
Port shall obtain prior approval from the Trustees in writing of proposed maintenance
actions.

8.2.3 Trash removal
The site will be assessed at least once per year to determine the need to remove
accumulations of trash and other unwanted debris including trash/debris that floated
into the site. For these purposes, trash and unwanted debris are defined as non-
biodegradable, non-organic material including, but not limited to, household trash,
derelict vessels, plastic containers, etc.

8.2.4 Gates
The authorized gate access into the site will be kept locked and will be maintained to
prevent unauthorized motor vehicle access. The authorized gate will be used to provide
access to the Project site primarily for maintenance or monitoring work or other
supervised activities.

                                                                                      33
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 128 of 188



8.2.5 Trespass and public access
Since the intent is to maintain the habitats of the Project in perpetuity to benefit natural
resources, access to the site by the general public will be limited. Supervised access for
educational or habitat restoration activities may be allowed, on a case-by-case basis.
Land access will be controlled by locked gates maintained by the Port or any other
landowners.

8.2.6 Fencing and signage
Fencing is not practical because the site is within an active floodplain. The presence of
fences would result in accumulation of flood debris potentially altering site hydrology
and flood flows would also result in frequent damage to fences requiring replacement.
There is only one access road into the site and that access will be controlled through
gates. If “No trespassing” signs are posted, they will be inspected annually and
replaced as needed.

8.2.7 Dike Maintenance
During the annual site visit, the dike will be assessed for maintenance needs. The dike
will be mowed and maintained to ensure it continues to function as designed.




                                                                                          34
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 129 of 188



9       Plans and Documentation

9.1     DESIGN DOCUMENTATION
The majority of the design work for the Blue Heron Slough project was completed in
2009, while minor design revisions were made in 2014. Construction permits have been
obtained for the Project as described in Section 4 so the Project is “shovel ready.” The
Trustees approve the Final Design and Construction Plans for the Project including the
engineering drawings and the habitat map, with all requirements as described in this
SOW.

9.2     CONSTRUCTION COMPLETION REPORT (AS-BUILT SUBMITTAL)
After all phases of construction have been completed, the Port will produce a Notice of
Final Completion report that will include as-built drawings completed by a licensed
surveyor or licensed engineer and other documentation confirming that the Project has
been implemented as designed. The as-built drawings and other post-construction
documentation will also establish baseline conditions (i.e., conditions at the Project site
immediately after construction) to be used during future Project monitoring. The Notice
of Final Completion report will be submitted to the Trustees for review and approval
within 90 days of completion of construction.


At a minimum, the following components should be included in the Notice of Final
Completion report:
    •   Name and contact information for the parties responsible for the Project
        construction site including the Project Owner, engineers, and other individuals
        conducting construction compliance inspections during construction
    •   Ecology, Corps, and Local permit numbers
    •   Dates when activities began and ended such as grading, removal of invasive
        plants, installing plants, and installing habitat features
    •   Photographs of the site at as-built conditions taken from photo stations.
        Photographs from photo stations will consist of either panoramic photos or one
        photo in each cardinal direction (N, S, E, W), unless the photo location borders
        the Project boundary, in which case photos will be taken from all directions that
        show the Project.
    •   Description of any problems encountered and solutions implemented (with
        reasons for changes) during construction of the Project
    •   List of any follow-up actions needed with a schedule
    •   Results of Year 0 monitoring requirements in this agreement.
    •   11x17 maps of the Project site showing:

                                                                                        35
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 130 of 188



      • Topography points collected over the area in which earthwork was done,
        stamped by a licensed engineer or surveyor. Include relevant elevations of
        breach locations. If needed for clarity, an overview map and multiple
        individual maps will be provided in order to adequately show the Project
        details. Include a description of how elevations were determined. Elevation
        data may be acquired by a variety of methods including, but not limited to:
             o Ground-based RTK (real-time kinematic) or total station surveys
             o Ground-based cross-sections via transit or laser level
             o Ground-based LiDAR or point cloud scanning
             o Boat-based bathymetric surveys
             o LiDAR via airplane or drone
             o Photogrammetric survey via airplane or drone
      • Installed planting scheme – quantities, densities, sizes, approximate locations,
        and the sources of plant material
      • Locations of dataloggers that remain after construction
      • Locations of large woody debris
      • Locations of permanent photo stations
      • Date when the maps were produced and, if applicable, when information was
        collected

9.3   MONITORING AND MAINTENANCE REPORTS
Within 6 months after construction completion, the Port will submit a draft monitoring
plan to the Trustees for review and approval for the Initial Maintenance and Monitoring
period that will be conducted consistent with the monitoring program described in this
document and provide additional details as appropriate. The monitoring program for
the Blue Heron Slough Project will follow the program set forth in Section 7 above, and
includes monitoring for hydrologic connections, native vegetation (estuarine and native
woody vegetation), mudflat habitat, large woody debris, invasive plant species, and fish
and bird use. Annual reports documenting the methods followed and results for each of
the monitoring elements will be prepared in each year in the establishment (Initial
Maintenance and Monitoring) period and submitted to the Trustees within 90 days of
the calendar year in which monitoring occurred. The monitoring reports will evaluate
each monitoring element with respect to its associated Performance Standards to ensure
that the Project is developing as planned. Monitoring reports will detail the general site
conditions, and will include photographs of restored habitats and connecting channels,
notes on management activities for the monitoring period, and a current credit ledger.
In the last year of the establishment (Initial Maintenance and Monitoring) period, the
Port will submit a Long Term Maintenance and Monitoring Plan to the Trustees for


                                                                                         36
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 131 of 188



review and approval. The Long-Term Maintenance and Monitoring Plan will follow
the guidelines set out in this agreement and include additional details about the long-
term monitoring activities described in Section 8.2 such as proposed maintenance
approach and activities, maps with sampling locations, monitoring protocols, schedule,
personnel, data handling and reporting.
During the Long-term Maintenance and Monitoring period, which begins after the
establishment (Initial Maintenance and Monitoring) period, monitoring reports will be
prepared for each year that long-term habitat monitoring and maintenance is required
(in ten year intervals following the end of the Initial Maintenance and Monitoring
period). Monitoring reports will be submitted to the Trustees within 90 days of the
calendar year in which monitoring occurred.
During the long-term Maintenance and Monitoring period, in years without long-term
monitoring, an annual site inspection will be conducted on the Project site to generally
evaluate site conditions including invasive species, gate and sign conditions, evidence
of trespass, trash/debris accumulation, etc. A brief report (i.e., annual report) will be
prepared and submitted to the Trustees. The report will include a summary of
maintenance activities conducted in that year. Annual reports will be submitted within
90 days of the end of that calendar year.




                                                                                       37
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 132 of 188



10    Schedule and Trustee Milestones
Project milestones and deadlines for the Blue Heron Slough Project are listed in Section
10.1. Project milestones, deadlines, and other requirements subject to stipulated
penalties are described in Section 10.2.
Terms used in this section, and consistent with the definitions found in Exhibit A of the
Performance Bond, shall have the following meaning.

                1. “Mobilization” shall consist of preparatory work; operations;
                   establishment of access roads; institution of traffic controls; and
                   placement of equipment and personnel on site, including but not
                   limited to, those necessary for movement of personnel, equipment,
                   and supplies to the project site to complete the work, and those
                   necessary for all setup and operations that must be performed prior
                   to the beginning of the work on the various items on the project
                   site, or costs incurred. “Mobilization” shall also include incidentals
                   required to perform the Guaranteed Work, such as obtaining
                   permit(s) necessary for mobilization that have not already been
                   obtained by the Port, job administration, coordination, overhead,
                   and insurance. The costs for mobilization activities required for the
                   Completion of I-5 Dike are included in that project element.

                2. “Completion of I-5 Dike” shall consist of all work associated with
                   the completion of the I-5 Dike, as shown in the approved plans and
                   specifications (including contract changes and/or additional
                   regulatory agency requirements and any official amendments), and
                   shall include all earthwork, soil placement, soil compaction, soil
                   stabilization, dike-related plantings, drainage infrastructure
                   construction, access road construction, security construction, and
                   any other action that is required to reach the final completion of the
                   I-5 Dike construction.

                3. “Substantial Completion (Including Dike Breaching) and
                   Demobilization” shall consist of all work necessary to substantially
                   complete construction of the Guaranteed Work (including contract
                   changes and/or additional regulatory agency requirements and any
                   official amendments), including work to create tidal connections
                   (i.e., breaches) within the existing dike at the four designated
                   locations, remove the tide gate for the purpose of flooding the site,
                   and connect the constructed habitat channels to the adjacent
                   sloughs in accordance with the project design, as well as
                   demobilize all equipment and unused materials from the site.



                                                                                       38
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 133 of 188



                4. “Final Completion” shall consist of any work necessary following
                   Substantial Completion to attain completion of all project elements
                   described in Sections 6.1 and 6.2.

10.1 PROJECT MILESTONES AND DEADLINES
Project Milestones and deadlines for the Blue Heron Slough Project include:
   •   Milestone 1 – Recordation of the environmental covenant within 30 days of the
       Effective Date of the Consent Decree.

   •   Milestone 2 – Construction milestones and deadlines are as follows:

          o Mobilization shall be complete no more than 365 calendar days from the
            Effective Date of the Agreement.
          o Completion of I-5 Dike shall occur no more than 895 calendar days from
            the Effective Date of the Agreement.
          o Substantial Completion (Including Dike Breaching) and Demobilization
            shall be complete no more than 1,095 calendar days from the Effective Date
            of the Agreement.
          o Final Completion shall be complete no more than 1,277 calendar days from
            the Effective Date of the Agreement.
          o Port will further provide notice of completion of each construction
            milestones to the Trustees within 90 days of completion of each
            construction milestone.

   •   Milestone 3 – Construction Completion Report (As-Built Submittal). The Port
       will submit a Notice of Final Completion Report (as described in Section 9.2) to
       the Trustees for review within 90 days of completing construction activities.

   •   Milestone 4 – Monitoring Plan. The Port will submit to the Trustees an Initial
       Monitoring and Maintenance Plan (as described in Section 9.3) for Trustee
       review and approval within 6 months after construction completion, and prior to
       the Year 1 monitoring event.

   •   Milestone 5 – Maintenance and Monitoring Reports. Maintenance and
       Monitoring Reports will be prepared and submitted annually during the Initial
       Maintenance and Monitoring Period (Years 1 through 10). An updated credit
       ledger (register) will be provided with each annual Maintenance and Monitoring
       Report. Reports will be submitted within 90 days of the calendar year in which
       monitoring occurred.

   •   Milestone 6 – Notice of Completion of Initial Maintenance and Monitoring
       Obligations. The Port will submit to the Trustees a Notice of Completion of

                                                                                      39
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 134 of 188



       Initial Maintenance and Monitoring Obligations upon completion of the 10-year
       Initial Maintenance and Monitoring Period (10 years from Final Completion).
       The Trustees will confirm completion of Milestone 6 by providing a written
       Approval of Completion of Initial Maintenance and Monitoring Obligations.

   •   Milestone 7 - Long-Term Maintenance and Monitoring Annual Reports. The Port
       will submit annual maintenance reports each year during the 20-year Long-Term
       Maintenance and Monitoring Period. These reports will include monitoring
       results in the years that Long-Term Monitoring is required. Reports will be
       submitted within 90 days of the calendar year in which monitoring occurred.

10.2 PROJECT REQUIREMENTS SUBJECT TO STIPULATED PENALTIES
Paragraph 48 of the Consent Decree identifies project requirements that are subject to
stipulated penalties – specifically, the obligations described in Paragraphs 11, 22-24, 28,
and 29 of the Consent Decree. In addition to these requirements, Milestones 1, 3, 4, 5, 6,
and 7 and associated deadlines as described in Section 10.1 are also subject to stipulated
penalties pursuant to Paragraph 48 of the Consent Decree.




                                                                                        40
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 135 of 188




11    References
Cereghino, Paul. NOAA Restoration Center. 2007. Wetland Assessment for Restoration at
      Qwuloolt Marsh, Marysville, Washington.

City of Everett, Washington State Department of Ecology, U.S. Environmental
       Protection Agency, and Puget Sound Water Quality Authority. 1997. Snohomish
       Estuary Wetland Integration Plan (SEWIP). Everett, Washington.

City of Everett and Pentec Environmental. 2001. Salmon Overlay to the Snohomish Estuary
       Wetland Integration Plan. Everett, Washington.

Equinox Research and Consulting International, Inc. (ERCI), 2007. Archaeological
      Investigation Report – Blue Heron Slough Conservation Bank, Marysville, Washington.

Haas, A., and B. Collins. 2001. Salmon Habitat Loss and Restoration Potential along the
      Snohomish River. Report prepared by The Tulalip Tribes and Snohomish County,
      Department of Public Works, Surface Water Management. Everett, Washington.

Hruby, T. 2004. (Revised August 2006). Washington State Wetland Rating System for
     Western Washington – Revised. Publication No. 04-06-025. Washington State
     Department of Ecology. Olympia, WA.

Natural Resources Conservation Service. 2006. Web Soil survey for Snohomish County
      (http://websoilsurvey.nrcs.usda.gov/app/). Accessed on October 23, 2006.

Port Gardner Natural Resource Trustees. 2016. Port Gardner Bay Final Damage Assessment
      Restoration Plan and Environmental Assessment. Prepared by the Port Gardner
      Natural Resource Trustee Council.

Snohomish Basin Salmon Recovery Forum. 2005. Snohomish River Basin Salmon
     Conservation Plan. Snohomish County Public Works, Surface Water Management
     Division. Everett, Washington.

Snohomish River Basin Salmonid Recovery Technical Committee. 2002. (September).
     Snohomish River Basin Salmonid Habitat Conditions Review. Snohomish County
     Department of Public Works, Surface Water Management Division. Everett, WA.

Washington Department of Fish and Wildlife. 2008. (August). Washington Department of
     Fish and Wildlife Priority Habitats and Species List. Olympia, Washington. Accessed
     via http://wdfw.wa.gov/publications/00165/wdfw00165.pdf on May 2, 2014.


                                                                                      41
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 136 of 188




Wildlands. 2014. 2014 Revision of Addendum No. 1 to the Puget Sound Umbrella
      Conservation Bank Agreement, Blue Heron Slough Conservation Bank Agreement.
      Snohomish County, Washington.

Wildlands and the Port of Everett. 2017. Blue Heron Slough Conservation and
      Mitigation Bank Prospectus, Snohomish County, Washington.

Wildlands of Washington. 2007. Puget Sound Salmon, Steelhead, and Bull Trout Umbrella
      Conservation Bank Agreement and Addendum #1 Blue Heron Slough Conservation
      Bank Agreement. Snohomish County, Washington.




                                                                                    42
                                                                        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 137 of 188


                                                         Table 3. Monitoring and Performance Standards for the Blue Heron Slough NRDA
Initial Maintenance and               10 Years starting from completion of construction (Years 1-10). Year 1 will be the first full year after construction completion.
 Monitoring Period and
        Reporting Period

                                      Monitoring Elements with Performance Standards

Monitoring Element         Years      Performance Standards                                                 Frequency          Monitoring Description and Methods                                        Contingency Measures
Scrub Shrub and Upland 1-5, 7, 10         •   Year 1: 720 native woody plants per acre including            Once per year,     Monitor the live native woody plants in late summer or early fall.        If performance standards are not being
   Forest Native Woody                        recruits                                                      in late summer     Monitoring will occur through the use of sample plots, with each plot     met with installed and recruited native
             Vegetation                   •   Year 2: 630 native woody plants per acre (including           or early fall      measuring 10 meters by 10 meters. A total of 15 sample plots will be      woody species combined, the Trustees
                                              recruits). Show evidence of volunteer recruitment of                             used and representative photos will be taken of each plot. Both           will be consulted to determine if
                                              native riparian and wetland plant species                                        installed and volunteer native species will be counted towards the        replanting efforts are necessary.
                                          •   Year 3 and 4: 585 native woody plants per acre (including                        density standard. Note: Density is based on planting 900 native
                                              recruits). Show evidence of volunteer recruitment of                             woody plants per acre. Density will be calculated by counting each
                                              native riparian and wetland plant species                                        native woody plant within the designated monitoring area (both
                                          •   Year 5: 540 native woody plants per acre (including                              installed and recruited) to meet the performance standard. For
                                              recruits). Show evidence of volunteer recruitment of                             example, in Year 1, an average of 720 native woody plants per acre
                                              native riparian and wetland plant species                                        (or greater) would be necessary to meet the Year 1 performance
                                          •   Year 7 and 10: 450 native woody plants per acre                                  standard. This standard applies to a minimum of 6.5 acres of upland
                                              (including recruits). Show evidence of volunteer                                 forest and 2.5 acres of scrub shrub habitat as depicted in the project
                                              recruitment of native riparian and wetland plant species                         design.


       Intertidal Marsh 2, 3, 5, 10       •   Year 2: at least 15 acres of the intertidal zone will be      Once per year,     Recruited marsh vegetation will be monitored in late summer/early         If cover standards of marsh vegetation
             Vegetation                       occupied by native salt or brackish marsh vegetation;         in late summer     fall during low tide using 1.0-m2 quadrats randomly established along     are not being met, data collected for
                                              “occupied” will be defined as areas with more than 25         or early fall      a minimum of ten 100-meter transects with a frequency of four             elevation and sediment dynamics
                                              percent cover of native marsh plants.                                            sample plots per transect (sampling will be done on foot). Saltmarsh      monitoring will be evaluated to
                                          •   Year 3: at least 30 acres of the intertidal zone will be                         vegetation will be documented as a percent cover by species within        determine if significant changes have
                                              occupied by native salt or brackish marsh vegetation.                            each quadrat. The rest of the intertidal marsh can be assessed by         occurred in the marsh area. If the
                                          •   Year 5: at least 50 acres of the intertidal zone will be                         aerial photo with intermittent ground-truthing to document areas          project is not progressing toward or
                                              occupied by native salt or brackish marsh vegetation.                            with greater than 25% ground cover. The polygons will be overlaid on      meeting the 10-year performance
                                          •   Year 10: at least 62 acres of the intertidal zone will be                        the overall aerial photographs and all intertidal marsh areas with a      measure, the Trustees will be consulted
                                              occupied by native salt or brackish marsh vegetation.                            like visual signature will be identified and drawn as an overlay on the   to determine whether adaptive
                                                                                                                               aerial photograph. The intertidal marsh area consists of                  management actions are warranted.
                                                                                                                               approximately 185 acres.


  Hydraulic/Hydrologic 0, 1-5, 7,         •   Constructed interior sloughs will flood (i.e., filling and    Quarterly (four    Year 1: Quarterly observations of breaches, timed with other              If the topographic condition of the
           Connection 10                      partially or completely draining) in response to              times per year)    monitoring actions, to ensure that breaches are functioning and that      constructed dendritic channels or
                                              fluctuations in the daily tidal regime and seasonal river                        the channels remain open to flow. If it is observed that breaches are     graded main slough change so that
                                              stages in Steamboat and Union sloughs.                                           not functioning, then topographic information will be collected and       they threaten the function of the
                                                                                                                               adaptive management actions may be initiated.                             restored habitat, then the Trustees will
                                                                                                                                                                                                         be consulted to determine if
                                          •   The low-intertidal, forked, open slough that bisects the      Once per year      Years 0-5, 7, 10: Aerial photographs, timed with other aerial photo       maintenance procedures or changes in
                                              property will retain water at low tide levels and remain                         monitoring requirements, will be taken to observe channel                 design are necessary to maintain the
                                              connected to exterior tidal sloughs, as designed.                                connections. At least one aerial photograph during Years 1-5, 7, and      channels and slough.
                                                                                                                               10 will be taken at low tide.
                                                                         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 138 of 188


                                                          Table 3. Monitoring and Performance Standards for the Blue Heron Slough NRDA
Initial Maintenance and                10 Years starting from completion of construction (Years 1-10). Year 1 will be the first full year after construction completion.
 Monitoring Period and
        Reporting Period

                                       Monitoring Elements with Performance Standards

Monitoring Element         Years       Performance Standards                                                 Frequency          Monitoring Description and Methods                                     Contingency Measures
                                                                                                             Once per year      Years 1-5, 7, 10: Observed changes in channel configuration will be
                                                                                                                                mapped.

                                                                                                             Once per year      Years 1-5, 7, 10: The mudflat habitat will be visually assessed (by
                                                                                                                                reviewing aerial photos) to determine if the area is flooding and
                                                                                                                                draining as prescribed in the Project design.

                                                                                                                                The channel areas consist of approximately 35 acres of intertidal
                                                                                                                                channels and 2 acres of shallow subtidal channels.
        Intertidal Areal 0, 2, 5, 7,       •   Intertidal areal coverage shall be a minimum of 260 acres                        Intertidal areal coverage will be evaluated as the acreage inundated   In the unlikely event that the intertidal
              Coverage 10                                                                                                       by extreme low tide (channels) and subtracted from the area            areal coverage is not meeting the
                                                                                                                                inundated by extreme high tide, and will include all intertidal        performance standard to the extent
                                                                                                                                habitats. Methods may be based on either georeferenced aerial          that the functionality of the Project is
                                                                                                                                photos of extreme tide events or predicted from elevation maps and     compromised, the Trustees will be
                                                                                                                                on-site hydrologic data. At Years 0, 5 and 10, provide maps with       consulted to determine if site
                                                                                                                                inundation frequency.                                                  modifications should be considered.
   Invasive Vegetation1 2 - 5, 7,      Marsh Habitat                                                         Once per year,     Marsh Habitat                                                          In Years 2-5, and 7, if Performance
                        10                • Years 2, 3, 4, 5, and 7: less than or equal to 20% areal         in August                                                                                 Standards are not being met, adaptive
                                             cover of invasive species in marsh habitats. Invasive cover                        Invasive vegetation will be monitored during the marsh habitat         management actions will be taken. In
                                             will be calculated as a percentage of the area covered by                          vegetation surveys. Monitoring will occur in late summer/early fall    Year 10, if the project is not progressing
                                             marsh plants during the year of observation.                                       during low tide using the 1.0-m2 quadrats established for the marsh    towards or meeting Performance
                                          • Year 10: ≤ (less than or equal to) 10% areal cover of                               vegetation monitoring.                                                 Standards, the Trustees will be
                                             invasive species in marsh habitats.                                                                                                                       consulted to consider whether adaptive
                                          • Every occurrence of invasive knotweed (e.g., Bohemian,                                                                                                     management actions are warranted.
                                             giant, Himalayan, and Japanese) species and hybrids
                                             (Polygonum bohemicum, P. sachalinense, P.
                                             polystachyum, and P. cuspiddatum) will be treated in the
                                             year it is discovered.
                                          • The site will be assessed annually for perennial
                                             pepperweed occurrences. Management for perennial
                                             pepperweed will follow, where appropriate, published
                                             guidelines for pepperweed treatment, and will occur in
                                             the next season appropriate for the specific management
                                             actions to be implemented following the discovery of the
                                             occurrence(s), but in any event no later than 13 months
                                             following discovery of the occurrence(s).
                                          • All other noxious weeds will be controlled as required by
                                             Snohomish County or the State of Washington.
                                                                                 Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 139 of 188


                                                                  Table 3. Monitoring and Performance Standards for the Blue Heron Slough NRDA
Initial Maintenance and                     10 Years starting from completion of construction (Years 1-10). Year 1 will be the first full year after construction completion.
 Monitoring Period and
        Reporting Period

                                            Monitoring Elements with Performance Standards

Monitoring Element            Years         Performance Standards                                                   Frequency        Monitoring Description and Methods                                         Contingency Measures
                                            Upland Forest and Scrub Shrub Habitat                                   Once per year,   Upland Forest and Scrub Shrub Habitat
                                                                                                                    in August
                                                   •    30% or less areal cover of invasive species at the end of
                                                                                                                                     Invasive vegetation will be monitored during the upland forest and
                                                        10 years for the upland forest and scrub shrub
                                                                                                                                     scrub shrub vegetation surveys. Monitoring will be done using the 10
                                                        habitats. Invasive cover will be calculated as a
                                                                                                                                     meters by 10 meters sample plots established for the upland forest
                                                        percentage of the total upland forest and scrub shrub
                                                                                                                                     and scrub shrub vegetation monitoring.
                                                        habitats.
                                                   •    Since the amount of invasive cover is 20% greater than
                                                        the Trustees accepted standard of 10%, the value of the
                                                        areas with upland and scrub shrub habitat were reduced
                                                        by 20% in the HEA. These areas were originally assigned
                                                        a value of 0.65 in the 2014 HEA and were reduced to a
                                                        value of 0.52. This reduction changed the overall NRD
                                                        DSAYs for the project by 46, and revised the
                                                        corresponding acreage to 34.79 acres out of the project’s
                                                        338 acres available for restoration credit.

                   Mudflat                  See “Elevation and sediment dynamics”

     Large Woody Debris2 2, 3, 5               •       Year 2: the amount of LWD on site, including naturally       Once per year,   The number of LWD expected to be installed is a minimum of 1 LWD           If LWD are not being retained or
                                                       recruited material, will be at least 70 percent of the       following        for every 300 feet of interior sloughs for a total of approximately 160.   accumulating in sufficient numbers to
                                                       amount of LWD installed in Year 1                            winter-spring    The location of each installed LWD will be documented using a              meet the Performance Standards, the
                                               •       Year 3: the amount of LWD on site, including naturally       floods.          handheld GPS unit. Following winter-spring floods, visual inspections      site will be assessed to determine if
                                                       recruited material, will be at least 60 percent of the                        of installed LWD will be done (e.g., by foot, boat, or drone) to           additional LWD can feasibly be
                                                       amount of LWD installed in Year 1                                             determine the retention rate. Recruited LWD would be generally             installed, and if those measures are
                                               •       Year 5: the amount of LWD on site, including naturally                        assessed during this monitoring; however, recruited LWD would only         necessary for the function of the site. If
                                                       recruited material, will be at least 50 percent of the                        be counted if the installed LWD is not meeting performance                 it is determined to be necessary,
                                                       amount of LWD installed in Year 1                                             standards for that year.                                                   additional LWD will be installed, as long
                                                                                                                                                                                                                as required permits can be obtained.


NOTES:
1
  Invasive plant species are defined as plants that are not native (i.e., not native to the Puget Sound Trough), and are invasive (i.e., displacing) native vegetation or native habitats. These species
have been identified because they can become highly destructive and difficult to control or eliminate once establish and may displace native species or communities. The Snohomish County
Noxious Weed List will be used. Plants listed in Class A, Class B, Class B Undesignated, and Class C can be referred to for assistance in determining if a plant is an exotic pest plant species of concern.
The updated list will be referred to prior to site visits.

2
    Large woody debris is defined as any portion of a tree that is at least 12 feet long, has a root wad diameter of at least 4 feet, and was at least 10 inches in diameter at breast height.
                                                                   Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 140 of 188



                                                     Table 3. Monitoring and Performance Standards for the Blue Heron Slough NRDA

                                           Monitoring Elements without Performance Standards                                                                                                                     Frequency

   Monitoring Element Years                Monitoring Description and Methods                                                                                                                                    Frequency
           Site Photos 0-5, 7, 10          Aerial Photography: Extreme low-tide summer georeferenced aerial images of entire site once annually in Years 0-5, 7, and 10. Aerial photographs will also be         Once per year
                                           taken during high tides in Years 0, 2, 5, 7, and 10.

                         1-5, 7, 10        Photopoints: Still photographs taken a minimum of twice yearly from 10 fixed pre-determined points. Photos will be taken from all four cardinal directions (i.e.,     Twice per year
                                           north, south, east, and west) as long as the view depicts the project site.

  Hydraulic/Hydrologic Year 0              As-built topography (or bathymetry) at breaches will be collected immediately after construction. Bathymetry of adjacent channels collected by other regional         Once, post-construction
           Monitoring                      monitoring efforts will be reviewed. The combination will determine the baseline conditions.

                         Years 1, 2        Perform bathymetry surveys of the breach locations (or contribute to regional efforts) and interactions between the breach locations and nearby channels will be      Once per year
                                           assessed to determine potential scouring or deposition impacts to channels adjacent to the restoration site.
                         Years 1 - 10      Four CTD Diver units will either be obtained from NOAA or purchased. The Port would install 4 CTD Diver units (or allow access for others to install them) on the
                                           site. Data will be collected and summarized by the Port and included in the annual monitoring report. Installation locations will be coordinated with the Trustees
                                           and the Snohomish Basin Salmon Recovery Group.

Elevation and Sediment 2, 3, 5, 10         Due to large floating debris, sediment stakes that extend above ground would likely be damaged. As such, ten monitoring rods will be installed on the site. A long
              Dynamics                     metal rod will be driven into the substrate so that the top of the rod is flush with the ground surface. The location of the rod would be documented using GPS and
                                           a magnetic locator. Sediment measurements will be taken during intertidal marsh vegetation monitoring (Years 2, 3, 5, and 10). A marker horizon would be placed
                                           around the rod. The location could also be marked on the ground with a flexible rod and flag, although this might encourage trespass and tampering which could
                                           alter the data. Data will be summarized and included in the annual monitoring report. The mudflat area consists of approximately 101 acres.
       Fish Monitoring 1, 2, 3, 5, 7, 10   Fish monitoring will occur in the newly created channels in Years 1, 2, 3, 5, 7, and 10. Two beach seines will be conducted at a minimum of five onsite locations     Once per month, Feb -
                                           and one reference site once per month from February through September. A standard Puget Sound beach seine will be used. Species, numbers, and sizes (up to            Sept
                                           10 individuals of each native species will be measured to fork length or total length when no fork is present) of fish will be recorded during surveys.
                                           Macroinvertebrates captured will also be identified and enumerated (or estimated if appropriate). Photos will be taken of all sampling locations and notes on
                                           habitat conditions recorded including shade, cover, depth, substrate, water temperature, salinity, dissolved oxygen, and turbidity. Fishery surveys will also note
                                           occurrence of aquatic plants by species, location, and relative abundance. Data will be presented in the annual monitoring report, and the data will also be shared
                                           with the Snohomish Salmon Recovery Team.
      Bird Assemblage 1, 3, 5, 10          Bird surveys will be conducted by point count monitoring in Years 1, 3, 5, and 10. All bird species detected will be recorded once a month in April, June, and        Once per month, April,
           Monitoring                      August. Bird surveys will be conducted from fixed point count locations which will be determined prior to breaching the dikes. Point count locations will be along    June, Aug
                                           the new dike and the remnant dike to ensure both audio and visual access and to cover the entire site without a high potential for overlap. Each sampling event
                                           will consist of a five-minute survey at each fixed point count station beginning 30 minutes prior to sunrise and up to three hours after sunrise. All detected bird
                                           species will be recorded to assess species occurrences, proportionate abundance, species richness and information such as percent native/non-native and
                                           presence of sensitive species.

             Reporting 1-5, 7, 10          Establishment Period: Annual monitoring report in Years 1-5, 7, and 10 will include all of the monitoring elements required in that year. Monitoring reports shall    Once per year
                                           also include maps with polygons of subtidal, mudflat, marsh, and upland habitat and a summary of acreage of each type of habitat, documenting changes since
                                           the previous monitoring event.
                                                                      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 141 of 188


                                  Table 4. Long-term Maintenance and Monitoring for the Blue Heron Slough NRDA
LONG-TERM MONITORING (20 years following the end of the Initial Monitoring and Maintenance Period)

Long-term Monitoring                             • General site monitoring (aerial photos and photo points).
(10 year intervals following the end of the      • Channel connections: visual monitoring at low tide.
Initial Monitoring and Maintenance Period.)      • Upland forest, scrub shrub, and intertidal marsh vegetation monitoring: visual monitoring using aerial photos taken in the summer.
                                                 • Invasive plant species monitoring: invasive plant species will be assessed and mapped. Control methods implemented, as needed.
                                                 • Juvenile salmonid and bird use: same method as in the establishment period.

                                              The frequency of long-term monitoring will be every 10 years following the 10-year establishment period. Monitoring reports shall include
                                              maps with polygons of subtidal, mudflat, marsh, and upland habitat and a summary of acreage of each type of habitat, documenting any
                                              changes since the previous monitoring event.

Opportunities for Future Research (from the   While research on restored habitat development and function, beyond the monitoring described above, is not proposed to be conducted as part
CBA, Management Plan)                         of this project, other organizations interested in conducting research on the Project site would be encouraged and proposals for such work
                                              would be considered on a case-by-case basis.
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 142 of 188




     Appendix D
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 143 of 188




RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


Wildlands of Washington, LLC
Attn: General Counsel
3301 Industrial Ave.
Rocklin, CA 95765




                                     Conservation Easement
                               (Blue Heron Slough Conservation Bank)

        THIS CONSERVATION EASEMENT DEED (“Conservation Easement”) is made this
___ day of ____________, 2019, by the Port of Everett (the “Port”) and Wildlands of
Washington, LLC, (“Wildlands”) (collectively, the "Grantor"), in favor of the Tulalip Tribes
("Grantee"). The Port, Wildlands and Grantee are referred to individually as a “Party” and
collectively as the “Parties.”
                                           RECITALS:


        A.      Grantor is the sole owner in fee simple of certain real property containing
approximately ___ acres in the County of Snohomish, State of Washington more particularly
described in Exhibit A attached hereto and incorporated herein (the "Overall Property"). Grantor
desires to grant the Conservation Easement over a ___ acre portion of the Overall Property (the
“Property”). The Property is more particularly described in Exhibit B, which is attached hereto
and incorporated herein.

       B.      The Property possesses wildlife and habitat values of great importance to Grantor,
Grantee, and the people of the State of Washington and the United States.

        C.     This Conservation Easement is being executed and delivered pursuant to the
Puget Sound Salmon, Steelhead, and Bull Trout Umbrella Conservation Bank Instrument and in
particular Addendum 1 thereto for the Blue Heron Slough Conservation Bank (collectively, the
“Conservation Instrument”). A specific habitat development plan and management and
operations plan for the Property has been developed in accordance with applicable requirements
of the Conservation Instrument, entitled “Blue Heron Slough Habitat Development Plan” (the
“Development Plan”) and the “Blue Heron Slough Management Plan” (the “Management Plan”).
Grantor and Grantee each have a copy of the Management Plan and the Development Plan, both
incorporated herein by reference. A Statement of Work (“Statement of Work”) was also
developed for the Property in cooperation with the Port Gardner Natural Resource Trustee
Council (“Trustee Council”). The Conservation Instrument, Development Plan, Management
Plan, and Statement of Work are collectively referred to as the “Conservation Documents”.



                                               -1-
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 144 of 188




         D.      The Property provides or is capable of providing significant ecological and habitat
values that benefit endangered, threatened, and other species (collectively, “Conservation
Values”). The Conservation Values of the Blue Heron Slough project include restoring a mosaic
of intertidal estuarine and upland habitats, reconnecting these habitats to the Snohomish River
watershed and Puget Sound, and preserving open space. The restored habitats will provide
benefits to a multitude of native fish and wildlife species, as well as other natural
resources. Conservation Values also include “Essential Fish Habitat” for Pacific salmon and all
life stages and associated habitat, for, among other things, the threatened Puget Sound Chinook
salmon (Oncorhyncus tshawytscha), Puget Sound steelhead (O. mykiss), and Bull
trout (Salvelinus confluentus). The Conservation Values of the Property are more fully set forth
in the Conservation Documents.

        E.      The National Marine Fisheries Service (“NMFS”), an agency within the United
States Department of Commerce, exercises jurisdiction with respect to the conservation,
protection, restoration, enhancement, and management of anadromous and marine fish species
and habitat pursuant to various federal laws including the Endangered Species Act, 16 U.S.C. §
1531 et seq. (“ESA”), the Fish and Wildlife Coordination Act, 16 U.S.C. §§ 661-666c, and the
Fish and Wildlife Act of 1956, 16 U.S.C. §742(f) et seq.
        F.     The United States Fish and Wildlife Service ("USFWS"), an agency within the
United States Department of the Interior, has jurisdiction over the conservation, protection,
restoration and management of fish, wildlife, native plants, and the habitat necessary for
biologically sustainable populations of these species within the United States pursuant to the
Endangered Species Act, 16 U.S.C. § 1531, et seq., the Fish and Wildlife Coordination Act, 16
U.S.C. §§ 661-666(c), the Fish and Wildlife Act of 1956, 16 U.S.C. § 742(f), et seq., and other
provisions of federal law.
        G.      The Trustee Council consists of the following members: the Tulalip Tribes, the
Suquamish Tribe, Washington State as represented by the Department of Ecology, the National
Oceanic and Atmospheric Administration (“NOAA”) on behalf of the United States Department
of Commerce, and the United States Fish and Wildlife Service (“USFWS”) on behalf of the
United States Department of the Interior. As referenced to in this Conservation Easement,
“Trustee Council” means all of the above listed Trustee Council members. The Trustee Council
has conducted a damage assessment for the Port Gardner Bay Area, and is bringing claims for
injuries to natural resources under the Model Toxics Control Act, RCW 70.105D, the
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C. §§ 9601, et
seq. (“CERCLA”), the Oil Pollution Act of 1990, 33 U.S.C. §§ 9601, et seq. and other applicable
federal and state law.

      H.      Grantor intends to convey to Grantee the right to preserve, protect, sustain, and
enhance and/or restore the Conservation Values of the Property in perpetuity.




                                               -2-
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 145 of 188




              COVENANTS, TERMS, CONDITIONS AND RESTRICTIONS
        NOW, THEREFORE, in consideration of the above recitals and the mutual covenants,
terms, conditions, and restrictions contained herein, and pursuant to the laws of the United States
and the State of Washington, Grantor hereby voluntarily grants and conveys to Grantee the
Conservation Easement in perpetuity over the Property of the nature and character consistent
with the Conservation Documents to the extent hereinafter set forth.
        1.     Purpose. The purpose of this Conservation Easement is to ensure that the Property
will be retained forever in a condition contemplated by the Conservation Documents and to
prevent any use of the Property that will significantly impair or interfere with the Conservation
Values of the Property. Grantor intends that this Conservation Easement will confine the use of
the Property to such activities including, without limitation, those involving the preservation and
enhancement of native species and their habitats in a manner consistent with the conservation
purposes of this Conservation Easement and the Conservation Documents.
         2.      Baseline Documentation. Grantee shall document specifically the Conservation
Values in an inventory of relevant features of the Property, which Grantee shall maintain on file
at its offices and which shall be incorporated into this Conservation Easement by this reference
(“Baseline Documentation”). The Baseline Documentation shall consist of reports, maps,
photographs, and other documentation that provide, collectively, an accurate representation of
the Property. The Baseline Documentation is intended to serve as an objective, although
nonexclusive, information baseline for monitoring compliance with the terms and conditions of
this Conservation Easement. Grantee shall timely provide Grantor with a copy of the Baseline
Documentation. Through the process of establishing the Conservation Values for baseline there
may be from time to time such annual reports, “as-built” plans, and other documentation of the
condition of the Property (“Mitigation Plans & Reports”) sufficient to constitute the Baseline
Documentation prepared by the Grantor. Grantor agrees to provide Grantee with a copy of each
such document constituting a Mitigation Plan or Report. The Grantee may, but shall have no
obligation to independently obtain any other information for the purpose of establishing or
updating the Baseline Documentation.
       3.     Rights of Grantee. To accomplish the purposes of this Conservation Easement,
Grantor hereby grants and conveys the following rights to Grantee, consistent with the
Conservation Documents:
               A.     To preserve, protect, sustain, and enhance and/or restore the Conservation
Values of the Property.
               B.      To enter upon the Property at reasonable times, subject to giving Grantor
24 hours notice, except in cases where Grantee determines that immediate entry is required to
prevent, terminate, or mitigate a violation of the Conservation Easement, to monitor Grantor's
compliance with and to otherwise enforce the terms of this Conservation Easement, or for the
exercise of Grantee’s rights that may be unrelated to maintaining conditions contemplated by the
Conservation Documents, such as but not limited to, the exercise of tribal treaty rights; provided
that Grantee shall not unreasonably interfere with Grantor's authorized use and quiet enjoyment
of the Property.



                                               -3-
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 146 of 188




               C.      To prevent any activity on or use of the Property that is inconsistent with
the Conservation Values of the Property, including the habitat conservation purposes of this
Conservation Easement, and to require the restoration of such areas or features of the Property
that may be damaged by any act, failure to act, or any use or activity that is inconsistent with the
purposes of this Conservation Easement. The lawful exercise of tribal treaty rights is consistent
with the purposes of this Conservation Easement.
                D.      All mineral, air and water rights necessary to preserve, protect and sustain
the biological resources and Conservation Values of the Property, unless specifically excluded
from this Conservation Easement, including Grantor’s right, title and interest in and to any
waters consisting of: (a) any riparian water rights appurtenant to the Property; (b) any
appropriative water rights held by Grantor to the extent those rights are appurtenant to the
Property; (c) any waters, the rights to which are secured under contract between the Grantor and
any irrigation or water district, to the extent such waters are customarily applied to the Property;
and (d) any water from wells that are in existence or may be constructed in the future on the
Property or on those lands described as excepted from the Property in the legal description and
that were historically used by the Grantor to maintain the Property in a flooded condition
(collectively, "Easement Waters"). The Easement Waters, mineral, air and water rights are
limited to the amount of Grantor's waters reasonably required to maintain the Conservation
Values of the Property.
               E.      All present and future development rights appurtenant to, allocated,
implied, reserved or inherent in the Bank Property; such rights are hereby terminated and
extinguished and may not be used on or transferred to any portion of the Bank Property, nor any
other property adjacent or otherwise.
        4.      Prohibited Uses. Any activity on or use of the Property inconsistent with the
Conservation Values of the property, the purposes of this Conservation Easement and the
Conservation Documents is prohibited. Without limiting the generality of the foregoing,
Grantor, its personal representatives, heirs, successors, assigns, employees, agents, lessees,
licensees, invitees, and Grantee are expressly prohibited from doing or permitting any of the
following on the Property unless specifically authorized by the Conservation Documents:
               A.       The legal or “de facto” division or subdivision of the Property, which shall
include, but not be limited to, any subdivision, short subdivision, platting, binding site plan,
testamentary division, or other process by which the Property is divided into lots. This
prohibition shall not be interpreted to preclude any lot line adjustment that does not create a
number of lots that is greater than the number of lots in existence on the effective date of the
Conservation Easement.
                B.     Construction, reconstruction or placement of any building, billboard, sign,
structure, or other improvement including, but not limited to, roads, railroads, utilities, cellular
phone towers, septic systems, wells, recreational facilities, docks/piers, and parking lots.
               C.      Unseasonable watering; use of fertilizers, biocides, or other agricultural
chemicals; incompatible fire protection activities; and any and all other uses which may
adversely affect the conservation purposes of this Conservation Easement.



                                                -4-
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 147 of 188




                D.      Grazing, the keeping of domesticated animals, and agricultural activity of
                        any kind.
                E.      Commercial or industrial uses.
              F.        Depositing or accumulating soil, trash, ashes, refuse, waste, bio-solids or
any other material.
                G.      Filling, dumping, excavating, draining, dredging, mining, drilling,
removing, exploring for or extracting minerals, loam, gravel, soil, rock, sand or other material on
or to a depth of 100 ft below the surface of the Property, or granting or authorizing surface entry
for any of these purposes of the Property, or granting or authorizing surface entry for any of
these purposes.
               H.      Altering the surface or general topography of the Property, including
building roads, paving or otherwise covering the Property with concrete, asphalt, or any other
impervious material. Shoreline armoring is prohibited on the Property, except in the case of a
breach of the agricultural dike system prior to Final Completion. Any and all temporary
shoreline armoring that is allowed in the event of a breach of the agricultural dike system shall
be removed at Final Completion.
                I.       Removing, destroying, or cutting trees, shrubs or other vegetation, except
as required for: (i) fire breaks; (ii) maintenance of existing foot trails or roads; (iii) prevention or
treatment of disease; or (iv) utility line clearance.
              J.    Use of motorized vehicles, including off-road vehicles, except on existing
roadways, inasmuch as they are harmful or adverse to the conservation purposes of the
Conservation Easement, otherwise they shall be allowed for the purposes of land management
and monitoring.
               K.     Transferring any water right necessary to maintain or restore the biological
resources of the Property.
                L.      Planting, introduction or dispersal of non-native or exotic plant or animal
species.
               M.      Manipulating, impounding or altering any natural watercourse, body of
water or water circulation on the Property and any activities or uses detrimental to water quality,
including but not limited to degradation or pollution of any surface or sub-surface waters.
               N.      Recreational activities shall be allowed so long as they are not adverse or
harmful to the Conservation Values of the Property and the conservation purposes of the
Conservation Easement. Grantor shall not construct improvements in furtherance of the
foregoing recreational uses and activities.
                O.      Permitting a general right of access to the Property.
       5.      Grantor's Duties. Grantor shall undertake all reasonable actions to prevent the
unlawful entry and trespass by persons whose activities may degrade or harm the Conservation
Values of the Property and are inconsistent with the Conservation Documents. In addition,



                                                 -5-
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 148 of 188




Grantor shall undertake all necessary actions to perfect Grantee's rights under this Conservation
Easement, including, but not limited to, Grantee's water rights.
       6.      Grantor’s Reserved Rights. To ensure that the purposes of this Conservation
Easement as described in Section 1 are being accomplished, Grantee and its successors and
assigns shall:
           •   Perform, at a minimum on an annual basis, compliance monitoring inspections of
               the Property as compared to baseline; and
           •   Prepare reports on the results of the compliance monitoring inspections, and
               provide these reports to NMFS or their designee and the Trustee Council or their
               designee on an annual basis.
        All rights accruing from Grantor’s ownership of the Property, including the right to
manage and maintain the Property consistent with the Conservation Documents, establish a
mitigation bank, and engage in or permit or invite others to engage in all uses of the Property that
are not prohibited herein and are not inconsistent with the purposes of this Conservation
Easement, are reserved to Grantor and Grantor’s personal representatives, heirs, successors, and
assigns.
        7.      Grantor’s Obligations. Grantor shall comply with all state and local requirements
for controlling noxious weeds within the Property. All pesticide and herbicide application must
be performed by a licensed applicator.
         8.      Remedies for Violation and Corrective Action. If Grantee, Grantor, or NMFS
determine there is a violation of the terms of this Conservation Easement or that a violation is
threatened, written notice of such violation and a demand for corrective action sufficient to cure
the violation shall be given to Grantor or Grantee. Within ten (10) days of the receipt of written
notice of such violation, the notice recipient shall provide a written response to each of the
parties to this Conservation Easement pursuant to section 14 of this Conservation Easement. In
any instance, measures to cure the violation shall be reviewed and approved by NMFS, and
Grantee if Grantee is the Party providing notice. If a violation is not cured within 30 days after
receipt of written notice and demand, or if the cure reasonably requires more than 30 days to
complete and there is failure to begin the cure within the 30-day period or failure to continue
diligently to complete the cure, the Parties shall first engage in the following dispute resolution
process to resolve any disputes arising related to the violation and cure. The Grantee, Grantor, or
NMFS shall issue a written Notice of Deficiencies to all Parties, detailing the claimed
deficiencies concerning the violation and cure. The Notice of Deficiencies shall identify a
higher-level administrative officer within the issuing Party's organization who shall represent the
Party in the dispute resolution process ("Dispute Resolution Representative"). The Notice of
Deficiencies shall include the Dispute Resolution Representative's contact information. Within
fourteen (14) days of the receipt of the Notice of Deficiencies, the remaining Parties shall
identify corresponding Dispute Resolution Representatives within their respective organizations
and communicate to schedule a joint conference to be held at the earliest opportunity. The
Dispute Resolution Representatives shall engage in a reasonable, good-faith effort to review the
dispute and decide upon a mutually agreeable cure, which shall be diligently implemented. If,
after a reasonable period of time, the Dispute Resolution Representatives are unable to reach


                                               -6-
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 149 of 188




agreement, the Grantor, Grantee, or NMFS may bring an action at law or in equity in a court of
competent jurisdiction to enforce compliance with the terms of this Conservation Easement, to
recover any damages to which Grantee, Grantor, or NMFS may be entitled for violation of the
terms of this Conservation Easement or for any injury to the Conservation Values of the
Property, or for other equitable relief, including, but not limited to, the restoration of the Property
to the condition in which it existed prior to any violation or injury. Without limiting violator’s
liability therefore, any damages recovered may be applied to the cost of undertaking any
corrective action on the Property.
                8.1     Injunctive Relief. If Grantee, Grantor, or NMFS, in its sole discretion,
determines that circumstances require immediate action to prevent or mitigate significant
damage to the Conservation Values of the Property, Grantee, Grantor, or NMFS may pursue its
remedies under this Section without prior notice or without waiting for the period provided for
cure to expire to enjoin the violation, ex parte as necessary, by temporary or permanent
injunction without the necessity of proving either actual damages or the inadequacy of otherwise
available legal remedies, and to require the restoration of the Property to the condition that
existed prior to any such injury. The remedies described in this Section shall be cumulative and
shall be in addition to all remedies now or hereafter existing at law or in equity. The failure of
Grantee, Grantor, or NMFS to discover a violation or to take immediate legal action shall not bar
taking such action at a later time.
               8.2     Standing. If at any time Grantee, Grantor, or any successor in interest or
subsequent transferee uses or threatens to use the Property for purposes not in conformance with
the stated conservation purposes contained herein, or releases or threatens to abandon this
Conservation Easement in whole or in part, then, the Washington Attorney General and Third
Party Beneficiaries have standing as interested parties in any proceeding affecting this
Conservation Easement.
               8.3    Costs of Enforcement. The prevailing Party shall be entitled to recover
damages for the violation of the terms of this Easement or injury to any Conservation Values
protected by this Easement. Without limiting Grantor’s liability in any way, Grantee shall first
apply any damages recovered to the cost of undertaking corrective or restoration action on the
Property.
                8.4    Enforcement Discretion. Enforcement of the terms of this Conservation
Easement shall be at the discretion of Grantee or Third party Beneficiaries (as hereinafter
defined) and any forbearance to exercise rights of enforcement under this Conservation
Easement in the event of any breach of any term of this Conservation Easement shall not be
deemed or construed to be a waiver of such term or of any subsequent breach of the same or any
other term of this Conservation Easement or of any rights under this Conservation Easement. No
delay or omission in the exercise of any right or remedy upon any breach shall impair such right
or remedy or be construed as a waiver. Notwithstanding the foregoing, nothing in this
Conservation Easement shall be interpreted to waive or toll any applicable statutes of limitation.
                8.5     Acts Beyond Grantee’s or Grantor’s Control. Nothing contained in this
Conservation Easement shall be construed to entitle Grantee, Grantor, or NMFS to bring any
action for any injury to or change in the Property resulting from causes beyond Grantee or
Grantor’s control, including, without limitation, fire not caused by Grantee or Grantor, flood,


                                                 -7-
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 150 of 188




storm, and earth movement, or from any prudent action taken by Grantee or Grantor under
emergency conditions to prevent, abate, or mitigate significant injury to the Property resulting
from such causes, or from any action taken by Grantee or Grantor to protect human health or
safety.
                8.6    Third Party Beneficiary Right of Enforcement. All rights and remedies
conveyed under this Conservation Easement shall extend to and are enforceable by NMFS and
the Trustee Council (collectively, NMFS and the Trustee Council are referred to herein as the
“Third Party Beneficiaries”). These rights of enforcement are in addition to, and do not limit, the
rights of enforcement under the Conservation Documents. If Grantor exercises its right to
establish a mitigation bank on the Property, this Conservation Easement may be amended to
extend rights of enforcement to other approving agencies.
        9.       Costs and Liabilities. Grantor retains all responsibilities and shall bear all costs
and liabilities of any kind related to the ownership, operation, upkeep, and maintenance of the
Property, including transfer costs, costs of title and documentation review, and maintenance of
adequate liability insurance coverage. Grantor remains solely responsible for obtaining any
applicable permits and approvals required for any activity or use permitted on the Property by
this Conservation Easement, and any such activity or use shall be undertaken in accordance with
all applicable federal, state, local and administrative agency laws, statutes, ordinances, rules,
regulations, orders and requirements.
                 9.1    Taxes; No Liens. Grantor shall pay before delinquency all taxes,
assessments, fees, and charges of whatever description levied on or assessed against the Property
by competent authority (collectively, "taxes"), including any taxes imposed upon, or incurred as
a result of, this Conservation Easement, and shall furnish Grantee with satisfactory evidence of
payment upon request. Grantor shall keep Grantee's interest in the Property free from any liens,
including those arising out of any obligations incurred by Grantor for any labor or materials
furnished or alleged to have been furnished at or for use on the Property.
               9.2     Hold Harmless.
                         9.2.1 By Grantor. Grantor shall hold harmless, indemnify, and defend
Grantee and its members, directors, officers, employees, agents, and contractors and the heirs,
personal representatives, successors, and assigns of each of them (collectively, "Grantee
Indemnified Parties"), from and against any and all liabilities, penalties, costs, losses, damages,
expenses, causes of action, claims, demands, orders, liens, or judgments, including, without
limitation, reasonable attorneys' fees (collectively, “Losses”), arising from or in any way
connected with: (a) injury to or the death of any person, or physical damage to any property,
resulting from any act, omission, condition, or other matter related to or occurring on or about
the Property caused by Grantor and/or Grantor’s agents, representatives, officers, partners,
members, shareholders, employees, contractors and/or subcontractors, unless due to the
negligence of any of the Grantee Indemnified Parties; (b) Grantor’s failure to perform its
obligations under this Conservation Easement; and (c) Grantor’s breach of its obligations,
covenants, representations, and warranties of this Conservation Easement relating to Costs and
Liabilities of this Section 9.




                                                -8-
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 151 of 188




                         9.2.2 By Grantee. Grantee shall hold harmless, indemnify, and defend
Grantor and its members, commissioners, officers, employees, agents, and contractors and the
heirs, personal representatives, successors, and assigns of each of them (collectively, "Grantor
Indemnified Parties"), from and against any and all Losses arising from or in any way connected
with: (a) injury to or the death of any person, or physical damage to any property, resulting from
any act, omission, condition, or other matter related to or occurring on or about the Property
caused by Grantee and/or Grantee’s, agents, representatives, employees, contractors and/or
subcontractors in carrying out activities as Grantee under this conservation easement, unless due
to the negligence of any of the Grantor Indemnified Parties; (b) Grantee’s failure to perform its
obligations under this Conservation Easement; and (c) Grantee’s breach of its obligations,
covenants, representations, and warranties of this Conservation Easement relating to Costs and
Liabilities of this Section 9.
                9.3     No Hazardous Materials Liability. Grantor represents and warrants that it
has no knowledge of any release or threatened release of hazardous materials in, on, under,
about, or affecting the Property, except as stated in Exhibit H-1 of the Conservation Instrument.
Without limiting the obligations of Grantor as otherwise provided in this instrument, Grantor
agrees to indemnify, protect, and hold harmless the Indemnified Parties against any and all
Claims arising from or connected with any hazardous materials present, released in, on, from, or
about the Property, at any time, of any substance now or hereafter defined, listed, or otherwise
classified pursuant to any federal state, or local law, regulation, or requirement as hazardous,
toxic, polluting, or otherwise contaminating to the air, water, or soil, or in any way harmful or
threatening to human health or the environment, unless caused solely by any of the Indemnified
Parties.
      10.     Best and Most Necessary Use. The habitat conservation purposes of the
Conservation Easement are presumed to be the best and most necessary public use.

        11.    Conservation Easement Assignment or Transfer. This Conservation Easement
may be assigned or transferred by Grantee or any successor in interest upon written approval of
Grantor, and NMFS, which approval shall not be unreasonably withheld, but Grantee shall give
Grantor and Third Party Beneficiaries at least thirty (30) days prior written notice of the transfer.
Approval of any assignment or transfer may be withheld whenever it will result in a merger of
the Conservation Easement and the Property in a single Property owner (thereby extinguishing
the Conservation Easement) if no method or mechanism deemed adequate to preserve, protect,
and sustain the Property in perpetuity has been established. Grantee or any successor in interest
may assign or transfer its rights and obligations under this Conservation Easement only to an
entity or organization that is authorized to acquire and hold easements under applicable law
(RCW 64.04.130) and is approved by NMFS. As a condition of such assignment or transfer,
Grantee shall require that the conservation purposes of this Conservation Easement and the
Conservation Documents are carried out and notice of such restrictions, including the
Conservation Documents, shall be recorded in the County where the Property is located. The
failure of Grantee to perform any act required by this paragraph shall not impair the validity of
this Conservation Easement or its enforcement in any way.
      12.     Subsequent Property Transfer. Grantor agrees to incorporate the terms of this
Conservation Easement in any deed or other legal instrument by which Grantor divests itself of


                                                -9-
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 152 of 188




any interest in all or a portion of the Property, including, without limitation, a leasehold interest.
Grantor further agrees to give Grantee and Third Party Beneficiaries written notice of the intent
to transfer any interest at least 30 days prior to the date of such transfer. Such notice shall include
the name, address, and telephone number of the transferee or the transferee’s representative.
Grantee or NMFS shall have the right to prevent subsequent transfers in which prospective
subsequent claimants or transferees are not given notice of the terms, covenants, conditions and
restrictions of this Conservation Easement or whenever a subsequent Property transfer will result
in a merger of the Conservation Easement and the Property in a single Property owner (thereby
extinguishing the Conservation Easement) if no method or mechanism deemed adequate to
preserve, protect, and sustain the Property in perpetuity has been established. The failure of
Grantor to perform any act required by this section shall not impair the validity of this
Conservation Easement or limit its enforcement in any way.
        13.     Estoppel Certificates. Grantee shall, within 30 business days after receiving
Grantor's request therefore, execute and deliver to Grantor a document certifying, to the best
knowledge of the person executing the document, that Grantor is in compliance with any
obligation of Grantor contained in this Conservation Easement, or otherwise evidencing the
status of such obligation to the extent of Grantee's knowledge thereof, as may be reasonably
requested by Grantor.
         14.    Notices. Any notice, demand, request, consent, approval, or other communication
that Grantor, Grantee, or Third Party Beneficiaries desires or is required to give to the others
with the exception of Section 3 (D) shall be in writing and either served personally or sent by
first-class mail, postage prepaid or by recognized overnight courier that guarantees next-day
delivery addressed as follows:
               To Grantor:             Wildlands of Washington, LLC
                                       Attn: General Counsel
                                       3301 Industrial Ave.
                                       Rocklin, CA 95765
                                       Phone: (916) 435-3555
                                       Fax: (916) 435-3556

                                       Port of Everett
                                       Chief of Legal Affairs
                                       PO Box 538
                                       Everett, Washington 98206
                                       Phone: (425) 388-0702

               To Grantee:             Timothy Brewer
                                       Tulalip Tribes Offices of the Reservation Attorney
                                       6406 Marine Drive
                                       Tulalip, WA 98271

               To NMFS:                National Oceanic and Atmospheric Administration
                                       National Marine Fisheries Service
                                       Attn: Regional Administrator


                                                - 10 -
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 153 of 188




                            Northwest Region - F/NW
                            7600 Sand Point Way NE
                            BIN C15700, Bldg. 1
                            Seattle, WA 98115-0070
                            Phone: 206-526-6150
                            Fax: 206-526-6426

      To Trustee Council:
                            United States Fish and Wildlife Service:

                            Office of the Regional Solicitor
                            U.S. Department of the Interior
                            805 SW Broadway, Suite 600
                            Portland, OR 97205
                            Phone: (503) 231-2145
                            Fax: (503) 231-2166

                            Fish and Wildlife Biologist/NRDA Specialist
                            U.S. Fish and Wildlife Service
                            Washington Fish and Wildlife Office
                            510 Desmond Drive, SE, Suite 102
                            Lacey, Washington 98503-1263
                            Phone: (360) 753-6053

                            National Oceanic and Atmospheric Administration:

                            National Oceanic and Atmospheric Administration
                            Office of General Counsel, Natural Resources Section
                            U.S. Department of Commerce
                            501 W. Ocean Blvd, Suite 4470
                            Long Beach, CA 90802

                            National Oceanic and Atmospheric Administration
                            NMFS Restoration Center
                            U.S. Department of Commerce
                            7600 Sand Point Way NE
                            Seattle, WA 98115

                            Washington State:

                            Toxics Cleanup Program
                            State of Washington
                            P.O. Box 47600
                            Olympia, WA 98504-7600




                                    - 11 -
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 154 of 188




                                      Attorney General’s Office
                                      P.O. Box 40117
                                      Olympia, WA 98504-0117

                                      Suquamish Tribe:

                                      Melody Allen
                                      Office of Tribal Attorney
                                      P.O. Box 498
                                      18690 Suquamish Way
                                      Suquamish, WA 98392

                                      Tulalip Tribes:

                                      Kurt Nelson
                                      Environmental Manager
                                      Tulalip Tribes
                                      6406 Marine Drive
                                      Tulalip, WA 98271

                                      Timothy Brewer
                                      Tulalip Tribes Offices of the Reservation Attorney
                                      6406 Marine Drive
                                      Tulalip, WA 98271

or to such other address as a party shall designate by written notice to the others. Notice shall be
deemed effective upon delivery in the case of personal delivery or delivery by overnight courier
or, in the case of delivery by first class mail, five (5) days after deposit into the United States
mail.
       15.     Recordation. Grantor shall submit an original, signed and notarized Conservation
Easement to Grantee and Grantee shall promptly record this instrument in the official records of
the County in which the Property is located, and shall thereafter promptly provide a conformed
copy of the recorded Conservation Easement to the Grantor and to Third Party Beneficiaries.
Grantee may re-record at any time as may be required to preserve its rights in this Conservation
Easement.
         16.    Amendment. This Conservation Easement may be amended by Grantor and
Grantee only by mutual written agreement and written approval of NMFS. Any such
amendment shall be consistent with the purposes of this Conservation Easement and shall not
affect its perpetual duration, and Grantee shall promptly record this amended instrument in the
official records of the County in which the Property is located, and shall thereafter promptly
provide a conformed copy of the recorded amended Conservation Easement to the Grantor and to
Third Party Beneficiaries.
       17.    Limited Waivers of Sovereign Immunity and Venue Stipulation. Both the
Grantor and Grantee recognize and respect the sovereignty and legal status of the other Party.


                                               - 12 -
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 155 of 188




Each Party further recognizes that the other Party has and reserves all rights, powers and
remedies now or hereafter existing at law, in equity or by statute, treaty or otherwise. Except for
the limited waiver set forth herein, this Conservation Easement is not intended nor shall it be
construed to diminish, increase or otherwise alter the rights and entitlements of any Party. Each
Party hereby expressly provides a limited waiver of sovereign immunity from suit, and hereby
consents to be subject to the jurisdiction and venue of the Snohomish County Superior Court for
disputes arising between themselves regarding the interpretation or enforcement of the terms and
conditions of this Conservation Easement, but not as to any other matter, person or entity..
Neither Party shall revoke, by any means, that Party’s limited waiver of sovereign immunity
during the term of this Conservation Easement. The limited waivers of sovereign immunity
provided by each Party shall be effective as of the date of this Conservation Easement and shall
continue for the applicable statute of limitations following termination or cancellation of this
Conservation Easement, except that such limited waivers of sovereign immunity shall remain
effective for any legal proceeding pending at the end of the applicable statute of limitations until
the conclusion of any such legal proceeding and enforcement thereof. The limited waiver of
sovereign immunity shall survive termination of this Conservation Easement for the duration of
any applicable statute of limitations. Except for the limited waiver of sovereign immunity
expressly set forth in this Section 17, nothing in this Conservation Easement is or shall be
deemed to be a waiver of any Party’s sovereign immunity from suit.
        18.    Warranty. Grantor represents and warrants that, except for the authorized
encumbrances set forth in Exhibit C, which is attached hereto and incorporated herein, there is
no outstanding mortgage, lien, encumbrance, or other interest in the Property which has not been
expressly subordinated to this Conservation Easement, and that, except for another conservation
easement established in accordance with the Conservation Documents and which is not adverse
to the Conservation Easement established herein, the Property is not subject to any other
easement or interest that is adverse to or is not subordinate to this Conservation Easement.
        19.     Additional Interests. Except for another conservation easement established in
accordance with the Conservation Documents and which is not adverse to the Conservation
Easement established herein, Grantor shall not grant any additional interest in the Property, nor
shall Grantor grant, transfer, abandon, or relinquish any water or water right associated with the
Property, including without limitation any Easement Waters, without the prior written
authorization of Grantee and NMFS. Such consent may be withheld if the proposed interest or
transfer is inconsistent with the purposes of this Conservation Easement and the Conservation
Documents or will impair or interfere with the Conservation Values of the Property. This
Section shall not prohibit the transfer of a fee title or leasehold interest in the Property that is
otherwise subject to and complies with the terms of this Conservation Easement.

        20.     Third-Party Beneficiaries and Access. Grantor and Grantee acknowledge that
where NMFS and the Trustee Council are neither Grantor nor Grantee, Third Party Beneficiaries
have the right of access to the Property for monitoring or conservation activities contemplated by
this Conservation Easement or the Conservation Documents, except in cases where Third Party
Beneficiaries determine that immediate entry is required to prevent, terminate, or mitigate a
violation of the Agreement, such access is subject to providing the Grantor with 48 hours notice,
and with rights to enforce all of the provisions of this Conservation Easement.



                                                - 13 -
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 156 of 188




       21.     General Provisions.
               21.1 Controlling Law. The interpretation and performance of this Conservation
Easement shall be governed by the laws of the State of Washington and applicable Federal law
including the ESA.
                21.2 Involuntary Succession. If at any time the Grantor and NMFS shall
reasonably determine the Grantee is unable to carry out its responsibilities under this
Conservation Easement, the Grantor and NMFS shall have the right to notify the Grantee in
writing of this determination and the reasons therefore. The Grantee shall have 30 days to cure
the disability or if the disability cannot be cured within this period, the Grantee shall take
reasonable steps toward curing the disability within this time period. However, if the Grantee is
unwilling or unable to establish its capacity to carry out the Conservation Easement
responsibilities, the Conservation Easement shall be assigned by the Grantee, by a legal
representative of the Grantee, or by court order, to a qualified successor approved by the Grantor
and NMFS.
               21.3 Liberal Construction. Any general rule of construction to the contrary
notwithstanding, this Conservation Easement shall be liberally construed in favor of the deed to
affect the purposes of this Conservation Easement. If any provision in this instrument is found to
be ambiguous, an interpretation consistent with the purposes of this Conservation Easement that
would render the provision valid shall be favored over any interpretation that would render it
invalid.
                21.4 Severability. If any provision of this Conservation Easement or the
application thereof is found to be invalid the remaining provisions of this Conservation Easement
or the application of such provisions other than that found to be invalid shall not be affected
thereby.
                21.5 Entire Agreement. This Conservation Easement and the Conservation
Documents incorporated by reference herein, including all of the exhibits thereto, together set
forth the entire agreement of the parties and supersede all prior discussions, negotiations,
understandings, or agreements relating to the Conservation Easement, all of which are merged
herein. No alteration or variation of this instrument shall be valid or binding unless contained in
an amendment in accordance with the provisions herein.
               21.6 No Forfeiture. Nothing contained herein will result in a forfeiture or
reversion of Grantor's title in any respect.
                21.7 Successors. The covenants, terms, conditions, and restrictions of this
Conservation Easement shall be binding upon, and inure to the benefit of, the parties hereto and
their respective personal representatives, heirs, successors, and assigns and shall constitute a
servitude running in perpetuity with the Property.
               21.8 Termination of Rights and Obligations. A party's rights and obligations
under this Conservation Easement terminate upon transfer of the party's interest in the
Conservation Easement or Property, except that liability for acts, omissions or breaches
occurring prior to transfer shall survive transfer.



                                               - 14 -
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 157 of 188




               21.9 Captions. The captions in this instrument have been inserted solely for
convenience of reference and are not a part of this instrument and shall have no effect upon its
construction or interpretation.
                21.10 Effective Date. The effective date of this Conservation Easement is the
date of the recording of this easement.
               21.11 Counterparts. The parties may execute this instrument in two or more
counterparts, which shall, in the aggregate, be signed by both parties; each counterpart shall be
deemed an original instrument as against any party who has signed it. In the event of any
disparity between the counterparts produced, the recorded counterpart shall be controlling.




                                               - 15 -
     Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 158 of 188




             IN WITNESS WHEREOF, Grantor has executed and delivered this Conservation
Easement Deed as of the day and year first above written.

GRANTOR (PROPERTY OWNER):

By: ________________________________

Title: _______________________________

Date: _______________________________



GRANTEE:

By: ________________________________

Title: _______________________________

Date: _______________________________




                                         - 16 -
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 159 of 188




                            Exhibit A

                         Overall Property

                          To be provided




                              - 17 -
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 160 of 188




                               Exhibit B

              Property [legal description of easement area]

                             To be provided




                                 - 18 -
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 161 of 188




                             Exhibit C

                     Authorized Encumbrances

                           To be provided




                               - 19 -
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 162 of 188




     Appendix E
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 163 of 188




                              PROJECT ESCROW AGREEMENT


       This Project Escrow Agreement (“Agreement”) is made and entered into this __th day of
________, 2018, by the Port of Everett (“Port”) and Zions Bancorporation, National Association
(“Escrow Agent”) (each a “Party” and collectively “the Parties”).


       WHEREAS, the Port and the Port Gardner Bay Trustee Council (“Trustee Council”) –
comprised of the National Oceanic and Atmospheric Administration (“NOAA”) on behalf of the
Department of Commerce, the United States Department of the Interior, the Washington
Department of Ecology on behalf of the State of Washington, the Tulalip Tribes, and the
Suquamish Tribe – propose to enter into a Consent Decree, hereinafter called the “Decree,” to be
filed in the United States District Court for the Western District of Washington (“Court”).
Pursuant to Paragraph 22 of the proposed Decree, the Port must establish an escrow account
(“Project Escrow Account”) for the purpose of funding construction of the Blue Heron Slough
Restoration Project (“Project”). The Project Escrow Account shall have two subaccounts: the
Direct Subaccount and the Transfer Subaccount, to be funded as described below.


       WHEREAS, pursuant to a [DATE] escrow agreement between the Port and the Tulalip
Tribes (“Tulalip-Port Escrow Agreement”), Escrow Agent is currently maintaining an escrow
account with funds that will be used for the Project and will be deposited in the Transfer
Subaccount established by this Agreement.


       NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned parties hereto agree as follows:

       SECTION 1. Appointment of Escrow Agent.
       The Port hereby appoints Zions Bancorporation, National Association to serve as Escrow
Agent under the Agreement on the terms and conditions set forth herein.




                                                 1
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 164 of 188



SECTION 2. The Escrow Fund, Release of Funds and Termination.
(a) Within 5 business days of the date on which the Court enters the Decree (the “Entry
   Date”), the Port shall notify the Escrow Agent, in writing, that the Decree has been
   entered. Within 5 days after the date on which the Escrow Agent receives notice that
   the Decree has been entered:
      i.   The Escrow Agent shall establish a separate escrow account maintained by the
           Escrow Agent for purposes of this Agreement and containing two
           subaccounts, the Direct Subaccount and the Transfer Subaccount; and
     ii.   Pursuant to the terms of the Tulalip-Port Escrow Agreement, the Escrow
           Agent shall tender $3,946,633.00 from the Tulalip-Port Escrow Account for
           deposit in the Transfer Subaccount.
(b) Within 30 days of the Entry Date, the Port shall tender $5,000.00 to the Escrow Agent
   for deposit in the Direct Subaccount pursuant to written direction by the Port. Any
   subsequent deposits by the Port shall also be deposited in the Direct Subaccount
   pursuant to written direction by the Port unless otherwise specified.
(c) Pursuant to Paragraph 24 and Appendix F of the Decree, the Port and the Trustee
   Council are the beneficiaries of a construction performance bond for the Project
   issued by the Hartford Fire Insurance Company [or other surety] (“Surety”). If, at a
   later date, the Surety pursuant to written notification to Escrow Agent tenders funds
   to the Escrow Agent, such funds shall be deposited in the Transfer Subaccount. Any
   other deposits by parties other than the Port shall also be deposited in the Transfer
   Subaccount unless otherwise specified.
(d) All funds received by the Escrow Agent pursuant to the terms of this Agreement shall
   be held and disbursed in accordance with the terms and conditions of this Agreement.
   The Escrow Agent shall invest the funds in the Project Escrow Account in an interest
   bearing account(s) at an FDIC-insured financial institution to be selected by the Port.
   In the event the Escrow Agent does not receive written direction regarding
   investments, the deposits will remain uninvested until written direction is received.
(e) All interest earned on such funds shall be available for purposes of this Agreement.
   In the event the funds in the Project Escrow Account exceed the amounts needed for
   construction of the Project as described in Appendix C to the Decree, at the end of the

                                         2
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 165 of 188



   term of this Agreement any balance in the Direct Subaccount shall be released to the
   Port, and any balance in the Transfer Subaccount shall be released to subaccount
   #0613 of the U.S. Department of the Interior’s Natural Resource Damage Assessment
   and Restoration Fund (“NRDAR Fund”) pursuant to written instructions provided to
   Escrow Agent.
(f) The Escrow Agent shall disburse funds on the following conditions:
      i.   On a periodic basis the Port’s authorized officer will direct in writing in the
           form attached as Exhibit B that the Escrow Agent shall disburse funds to
           Wildlands of Washington, LLC (“Wildlands”) and/or other entities
           performing construction services for the Project. These disbursements shall be
           made pursuant to instructions provided by the Port in the form attached as
           Exhibit B. The funds held in the Transfer Subaccount shall be fully disbursed
           before the disbursement of any funds from the Direct Subaccount.
     ii.   Pursuant to Paragraph 26(d) of the Decree, the Trustee Council may provide
           the Escrow Agent with a Notice of Exercise of Performance Guarantee. Such
           notice shall be provided by the Trustee Council to Escrow Agent in writing.
           Unless otherwise directed by the Court, upon the Escrow Agent’s receipt of a
           written Notice of Exercise of Performance Guarantee, the Escrow Agent shall
           disburse funds from the Transfer Subaccount pursuant to instructions provided
           by the Trustee Council. No Notice of Exercise of Performance Guarantee
           shall be transmitted by the Trustee Council to the Escrow Agent except in
           conformity with the procedures described in Paragraph 26 of the Decree.
(g) Escrow Agent Performance. The Escrow Agent shall only perform such duties as are
   expressly set forth in this Agreement and no implied duties or conditions shall be read
   into this Agreement. The Escrow Agent may resign from its duties or obligations
   hereunder by giving written notice 30 days in advance of such resignation to the Port.
   Advance written notice shall specify a date when such resignation shall take effect,
   but no such resignation shall be effective until at least 30 days following the date on
   which the Escrow Agent provided notice. In the event that the Port has not appointed
   a new escrow agent under this Agreement and provision has not been made to transfer
   the Project Escrow Account to such new escrow agent prior to the effective date of

                                         3
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 166 of 188



   the resignation of the Escrow Agent, then the Escrow Agent may apply to any court
   of competent jurisdiction to appoint a successor Escrow Agent which shall be a
   commercial bank organized under the laws of the United States or the State of
   Washington and having a combined capital and surplus of at least $50 million.
(h) Effective Date. This Agreement shall take effect on the date of the signing of the
   Agreement by the last party to sign.
(i) Notices. Any written notices required in this Escrow Agreement shall be effective for
   all purposes if hand delivered or sent by (a) certified or registered United States mail,
   postage prepaid, return receipt requested or (b) expedited prepaid delivery service,
   either commercial or United States Postal Service, with proof of attempted delivery,
   or (c) by email to the addresses noted below:

   John Carter
   CFO
   Port of Everett
   1205 Craftsman Way, Suite 200
   Everett, WA 98201
   Email: johnc@portofeverett.com

   Bob Marion
   Controller
   Port of Everett
   1205 Craftsman Way, Suite 200
   Everett, WA 98201
   Email: robertm@portofeverett.com

   Zions Bancorporation, National Association
   Michael A. Jones, Vice President
   601 Union Street, Suite 3600
   Seattle, WA 98101
   Email: Michael.a.jones@zionsbank.com


The Port and/or Escrow Agent may change the contact to which notices or other written
communications to them are to be given by giving notice as required under this section.
(j) Jurisdiction. Any action, lawsuit or proceeding that may arise pursuant to this
   Agreement, unless otherwise specified in this Agreement, must be instituted in the
   United States District Court for the Western District of Washington.


                                          4
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 167 of 188



(k) Modifications to Project Construction. The Port recognizes that the requirements for
   construction of the Project as described in Appendix C to the Decree may be
   modified, revised or amended and such changes will not affect the terms and
   conditions of this Agreement.
(l) Term. The term of this Escrow Agreement is from the Effective Date for ten years or
   one year from the date the Trustee Council issues its Notice of Approval of Final
   Completion under Paragraph 12 of the Decree, whichever is first. The term may be
   extended upon the written agreement of the Port and the Escrow Agent.
(m) Compensation. The Port shall pay Escrow Agent initial acceptance and administrative
   fees totaling $2,000.00, pursuant to the Escrow Agent fee schedule attached as
   Exhibit A, at the time of execution of this Escrow Agreement. All subsequent fees
   and expenses of Escrow Agent for its services hereunder shall be paid from interest
   accrued to the Escrow Account. If such accrued interest is insufficient to pay such
   fees when due, the Port shall pay the fees and expenses of Escrow Agent. The
   provisions of this Section (m) shall survive any termination of this Escrow Agreement
   and removal or resignation of Escrow Agent.
(n) Governing Law. This Agreement shall be construed in accordance with, and
   governed in all respects by, the internal laws of the State of Washington.
(o) Entire Agreement. This Escrow Agreement and the Decree sets forth the entire
   agreement and understanding of the Parties.
(p) Amendment. This Escrow Agreement may be amended, modified, superseded,
   rescinded, or canceled only by a written instrument executed by the Parties.
(q) Waivers. The failure of any Party to this Escrow Agreement at any time or times to
   require performance of any provision under this Escrow Agreement shall in no
   manner affect the right at a later time to enforce the same performance. A waiver by
   any Party to this Escrow Agreement of any such condition or breach of any term,
   covenant, representation, or warranty contained in this Escrow Agreement, in any one
   or more instances, shall neither be construed as a further or continuing waiver of any
   such condition or breach nor a waiver of any other condition or breach of any other
   term, covenant, representation, or warranty contained in this Escrow Agreement.


                                        5
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 168 of 188



(r) Business Day. For purposes of this Escrow Agreement, the term "Business Day"
   shall mean any day of the year other than a Saturday, Sunday or a day on which
   national banking institutions in the State of Washington are not open to the public for
   conducting business.
(s) Headings. Section headings of this Escrow Agreement have been inserted for
   convenience of reference only and shall in no way restrict or otherwise modify any of
   the terms or provisions of this Escrow Agreement.
(t) Counterparts. This Escrow Agreement may be executed in two or more counterparts,
   each of which shall be deemed an original, but all of which together shall constitute
   one and the same instrument. Any signature page delivered by facsimile or electronic
   image transmission shall be binding to the same extent as an original signature page.
   Any Party hereto that delivers a signature page by facsimile or electronic image
   transmission shall deliver an original counterpart to any other Party that requests such
   original counterpart.
(u) Effective date. This Agreement shall take effect on the date of the signing of the
   Agreement by the last Party to sign.
   [Remainder of page is intentionally left blank.]




                                          6
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 169 of 188



            IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the
            date first written above.

                                                     PORT OF EVERETT:
                                                     By:
                                                        Les Reardanz, CEO

                                                     Date:
ESCROW AGENT:
ZIONS BANCORPORATION, NATIONAL ASSOCIATION
By:
      Michael A. Jones, Vice President, Zions Bank Division




                                                 7
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 170 of 188



                                     EXHIBIT A
                   SERVICES AND COMPENSATION PROPOSAL
               Zions Bancorporation, National Association dba Zions Bank
                                Escrow Agreement with Port of Everett


Acceptance Fee:                                                                                    $500.00
        This one-time charge includes review and acceptance of the account in accordance with the Escrow
        Agreement.
*One-time Administration Fee:                                                                    $1,500.00
        This fee compensates Zions Bank for duties assigned specific to the Escrow Agreement; maintenance
        of account; maintenance of administrative records; furnishing information to Port of Everett and
        responding to correspondence and telephone inquiries; on-line statement access; receipt of wires and
        distribution as provided in Escrow Agreement.
Out-of-Pocket Expenses (postage, overnight mail, etc.)                                        Billed at Cost

        Extraordinary and travel expenses, such as those incurred to attend meetings, if required,
        will be billed at actual cost.

Extraordinary Services                                                                        By Appraisal
        Extraordinary services or services not specifically contemplated with the fee proposal may be
        subject to special charges. Extraordinary services will be charged based on an assessment of
        services to be performed.

This quote is pending final review of the governing documents and transactions contemplated thereby and
may be subject to change.

‘To help the government fight the funding of terrorism and money laundering activities, federal law requires
all financial institutions to obtain, verify, and record information that identifies each party who opens an
account. When you open an account with us, we will ask for appropriate information that will allow us to
identify you.’
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 171 of 188



                                               Exibit B
                                       Disbursement Requisition


TO: Zions Bancorporation, National Association
Corporate Trust Department
601 Union Street, Suite 3600
Seattle WA, 98101
Phone: (206) 438-1263
Fax: (855) 214-2352
Email: michael.a.jones@zionsbank.com

Requisition No: _________________________________
Disbursement from A/C:___________________________
Disbursement Amount:____________________________
Disbursement Date: ______________________________
Purpose:______________________________________________________________
_____________________________________________________________________


Wire Transfer Instructions to Payee:
Bank Name:____________________________________
ABA#_________________________________________
Bank Address:___________________________________
Bank Recipient A/C#______________________________
Attn:___________________________________________
Phone Number:__________________________________


FROM: PORT OF EVERETT:

By:____________________________
       Authorized Officer
Dated: _________________________
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 172 of 188




     Appendix F
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 173 of 188




                               PERFORMANCE BOND

                                                             Bond No. ____________________


KNOW ALL BY THESE PRESENTS:

That we, Wildlands of Washington, LLC as Principal, hereinafter called “ Principal”, and
Hartford Fire Insurance Company, a Connecticut corporation, as Surety, hereinafter called
“ Surety”, are held and firmly bound unto the Port of Everett, known as the “Port Obligee,”
and the Port Gardner Bay Trustee Council, known as “Trustee Obligees” in the amount of
$5,076,748.21 (“Penal Sum”) for the payment of which sum, well and truly to be made, and
the said Principal and Surety bind themselves, and their heirs, executors, administrators,
successors and assigns, jointly and severally, firmly by these presents. The Trustee Obligees
consist of the National Oceanic and Atmospheric Administration (NOAA) on behalf of the
United States Department of Commerce, the United States Department of the Interior, the
Washington Department of Ecology on behalf of the State of Washington, the Tulalip
Tribes, and the Suquamish Tribe. The Port and the Trustees are referred to collectively as
the “Obligees.”

WHEREAS, Obligees have developed a document entitled CONSENT DECREE BETWEEN
THE PORT GARDNER NATURAL RESOURCE TRUSTEES AND THE PORT OF
EVERETT hereinafter called the “Agreement”. Under the guidelines set forth in the
Agreement, the Principal must provide financial assurance to guarantee the construction of a
natural resource restoration project in accordance with the Agreement.

The habitat restoration project to be guaranteed through the issuance of this Performance Bond
shall hereinafter be called the “Guaranteed Work,” as defined in Exhibit A hereto.

NOW, THEREFORE, THE CONDITION OF THE ABOVE OBLIGATION IS SUCH,
That if Principal shall promptly, faithfully, fully and finally complete the Guaranteed Work,
the Surety's obligation shall be null and void, otherwise to remain in full force and effect.

PROVIDED, HOWEVER, That:

   1.      The Surety shall become liable on the obligation evidenced hereby only upon
           receipt of a written notice from an Obligee that the Obligee has determined that
           the Principal has failed to perform the Guaranteed Work. Such notice shall
           consist of either:

           a. Written notice from the Port Obligee that the Principal has failed to perform


                                               1
     Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 174 of 188




            the Guaranteed Work and is in Default (as defined in Exhibit A attached
            hereto); or

        b. Written notice from the Trustee Obligees that the Trustee Obligees have
           determined (1) the Principal has failed to perform the Guaranteed Work and is
           in Default (as defined in Exhibit A attached hereto), and (2) the Port Obligee
           has failed to ensure the continued construction of the project.

        Obligees will provide written notice only in conformity with the terms of the
        Agreement. Such notice shall include a description of the Principal's failure to
        perform and shall be forwarded to the Principal, with a copy to the Surety. The
        notice to the Surety shall be delivered by registered mail to Surety at its Home
        Office located at One Hartford Plaza, Hartford, Connecticut 06155. In the event of
        Default, the Surety will have the right and opportunity, at its discretion, to: a) cure
        the Principal’s Default; b) assume the remainder of the Principal’s obligations
        under this Performance Bond and to perform or sublet same; or c) to tender to the
        Obligee providing the notice funds sufficient (as determined by that Obligee) to pay
        the cost, or remaining cost, of the Guaranteed Work, up to an amount not to exceed
        the Penal Sum. Funds tendered to Port Obligee will be funded to the Transfer
        Subaccount, as defined in the Agreement. Funds tendered to the Trustee Obligees
        will be funded to a segregated sub-account within the U.S. Department of Interior
        Natural Resource Damage Assessment and Restoration Fund at the time the Trustee
        Obligees provide notice to Surety pursuant to Paragraph 1(b). In no event shall the
        Surety be liable for fines, penalties, or forfeitures assessed against the Principal.

2.   Any action, lawsuit or proceeding that may arise pursuant to this Performance Bond
     must be instituted in the US District Court for the Western District of Washington. No
     action, lawsuit or proceeding under the Performance Bond shall be had or maintained
     against the Surety unless the same be filed and properly served upon the Surety within
     one year from the effective date of the cancellation of the Performance Bond.

3.   That no right of action shall accrue under this P e r f o r m a n c e Bond to or for the
     use of a person or entity other than the Obligees, and their successors and assigns.

4.   The aggregate liability of the surety is limited to the Penal Sum stated herein
     regardless of the number or amount of claims brought against this Performance
     Bond and regardless of the number of years this Performance Bond remains in
     force. The liability of the Surety shall not be discharged by any payment or
     succession of payments hereunder, unless and until such payment or payments
     shall amount in the aggregate to the Penal Sum. The Surety's aggregate liability
     hereunder shall in no event exceed the Penal Sum.


                                             2
     Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 175 of 188




5.   Any modification, revision, or amendment which may be made in the terms of the
     Guaranteed Work or in the work to be done thereunder, or any extension of the
     Guaranteed Work, or other forbearance on the part of either the Principal or
     Obligees to the other, shall not in any way release the Principal and the Surety,
     or either of them, or their heirs, executors, administrators, successors or assigns
     from liability hereunder. The Surety hereby expressly waives notice of any change,
     revision, or amendment to the Guaranteed Work or to any related obligations
     between the Principal and Obligees.

6.   The Surety hereby agrees that the obligations of the Surety under this Performance
     Bond shall be in no way impaired or affected by any winding up, insolvency,
     bankruptcy or reorganization of the Principal or by any other arrangement or
     rearrangement of the Principal for the benefit of creditors.

7.   The Surety will notify the Obligees in writing of any of the following events: (a) the
     filing by the Surety of a petition seeking to take advantage of any laws relating to
     bankruptcy, insolvency, reorganization, winding up or composition or adjustment of
     debts; (b) the Surety's consent to (or failure to contest in a timely manner) any
     petition filed against it in an involuntary case under such bankruptcy or other laws;
     (c) the Surety's application for (or consent to or failure to contest in a timely manner)
     the appointment of, or the taking of possession by, a receiver, custodian, trustee,
     liquidator, or the like of itself or of all or a substantial part of its assets; (d) the
     Surety's making a general assignment for the benefit of creditors; or (e) the Surety's
     taking any corporate action for the purpose of effecting any of the foregoing. Such
     notice shall be provided within thirty (30) days to the Obligees so as to provide the
     Obligees time to respond to any of the noted events.

8.   All notices, consents, approvals and requests required or permitted hereunder shall
     be given in writing and shall be effective for all purposes if hand delivered or sent by
     (a) certified or registered United States mail, postage prepaid, return receipt requested
     or (b) expedited prepaid delivery service, either commercial or United States Postal
     Service, with proof of attempted delivery, to the addresses shown below. Notice to
     Obligees shall not be effective unless notice is sent to:

            As to the Port of Everett:

                   Paul Brachvogel
                   Chief of Legal Affairs
                   Port of Everett
                   1205 Craftsman Way, Suite 200
                   Everett, WA 98201


                                             3
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 176 of 188




             As to the Trustees:

                     Jeff Krausmann
                     Fish and Wildlife Biologist/NRDA Specialist
                     U.S. Fish and Wildlife Service
                     Washington Fish and Wildlife Office
                     510 Desmond Drive, SE, Suite 102
                     Lacey, Washington 98503-1263

      All notices, elections, requests and demands under this Performance Bond shall be
      effective and deemed received upon the earliest of (a) the actual receipt of the same
      by personal delivery or otherwise, (b) one business day after being deposited with a
      nationally recognized overnight courier service as required above, or (c) three
      business days after being deposited in the United States mail as required above.
      Rejection or other refusal to accept or the inability to deliver because of changed
      address of which no notice was given as herein required shall be deemed to be receipt
      of the notice, election, request, or demand sent.

9.    Any provision in this Performance Bond that conflicts with any applicable
      statutory or legal requirement shall be deemed deleted herefrom and provisions
      conforming to such statutory or legal requirement shall be deemed incorporated herein.

10.   The Principal may terminate this Performance Bond only by sending written notice
      of termination to the Surety and to the Obligees; provided, however, that no such
      termination shall become effective unless and until the Surety receives written
      authorization for termination of this Performance Bond by the Obligees.

11.   Notwithstanding the provisions of the Agreement, the term of this Performance Bond
      shall apply from _____[DATE OF BOND]______, until one year after completion of the
      Guaranteed Work (as defined in Exhibit A), and may be extended by the Surety by
      Continuation Certificate. However, neither nonrenewal by the Surety, nor the failure or
      inability of the Principal to file a replacement bond in the event of nonrenewal, shall itself
      constitute a loss to the Obligees recoverable under this Performance Bond or any renewal
      or continuation thereof. The liability of the Surety under this Performance Bond or any
      continuation certificates issued in connection therewith shall not be cumulative and shall
      in no event exceed the amount as set forth in this Performance Bond or in any additions,
      riders, or endorsements properly issued by the Surety as supplements thereto.




                                                4
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 177 of 188




IN WITNESS WHEREOF, The said Principal and Surety have signed and sealed this
instrument on this _____ day of ______________, 2019.


SURETY:                                          PRINCIPAL:

___________________________________              WILDLANDS OF WASHINGTON, INC.,
Hartford Fire Insurance Company                  a Washington corporation

                                                 By: _______________________________

___________________________________              Its:
Attorney-in-Fact                                        Date:




      BOND RELEASE – Bond _________

      Effective the date shown below, the Obligees confirm that the required work
      has been completed and accepted. We hereby fully release and exonerate this
      bond.

      For the Port Obligee:

                                                _______________________________
                                                                                 Date


                                                _______________________________
                                                                             Signature


                                                _______________________________
                                                                           Name/Title

      For the Trustee Obligee:
                                                _______________________________
                                                                                 Date


                                                _______________________________
                                                                             Signature


                                                _______________________________
                                                                           Name/Title




                                            5
      Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 178 of 188




                                           EXHIBIT A


This attachment describes the construction deadlines Principal shall meet for the Guaranteed
Work. Subject to the provisions in Section B below, the failure to meet any of the deadlines
described in Section A below shall constitute a default by Principal.

A.     Definitions: The terms used in Section B shall have the following meaning.

       1.       “Mobilization” shall consist of preparatory work; operations; establishment of
       access roads; institution of traffic controls; and placement of equipment and personnel on
       site, including but not limited to, those necessary for movement of personnel, equipment,
       and supplies to the project site to complete the work, and those necessary for all setup
       and operations that must be performed prior to the beginning of the work on the various
       items on the project site, or costs incurred. “Mobilization” shall also include incidentals
       required to perform the Guaranteed Work, such as obtaining permit(s) necessary for
       mobilization that have not already been obtained by Principal, job administration,
       coordination, overhead, and insurance. The costs for mobilization activities required for
       the Completion of I-5 Dike are included in that project element.

       2.      “Completion of I-5 Dike” shall consist of all work associated with the
       completion of the I-5 Dike, as shown in the approved plans and specifications (including
       contract changes and/or additional regulatory agency requirements and any official
       amendments), and shall include all earthwork, soil placement, soil compaction, soil
       stabilization, dike-related plantings, drainage infrastructure construction, access road
       construction, security construction, and any other action that is required to reach the final
       completion of the I-5 Dike construction.

       3.       “Substantial Completion (Including Dike Breaching) and Demobilization”
       shall consist of all work necessary to substantially complete construction of the
       Guaranteed Work (including contract changes and/or additional regulatory agency
       requirements and any official amendments), including work to create tidal connections
       (i.e., breaches) within the existing dike at the four designated locations, remove the tide
       gate for the purpose of flooding the site, and connect the constructed habitat channels to
       the adjacent sloughs in accordance with the project design, as well as demobilize all
       equipment and unused materials from the site.

       4.     “Effective Date” means the date upon which the approval of the Agreement is
       recorded on the Court’s docket.

       5.    “Final Completion” shall consist of any work necessary following Substantial
       Completion to attain completion of all project elements described in Section 6.1 and 6.2

                                                 6
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 179 of 188




       of the Statement of Work attached to the Agreement and all required closeout
       documentation.

       6.      “Guaranteed Work” shall consist of the habitat restoration project to be
       guaranteed through the issuance of this Performance Bond, the approved plans and
       specifications for which are described in the Final Design and Construction Plan as
       modified by the Statement of Work attached to the Agreement.

B.       Default: Failure to meet any of the following deadlines shall constitute a default
(“Default”) by Principal; provided, however, in the event that any of the dates by which the
Guaranteed Work must be completed are extended or tolled pursuant to the provisions of the
Agreement (e.g., Force Majeure Event (as defined in the Agreement), mutual agreement to extend, et
cetera), then the following deadlines shall automatically be extended for an additional period of time
equal in length to the duration of such extension or tolling period under the Agreement.

       1)     Mobilization shall be complete no more than 365 calendar days from the Effective
       Date of the Agreement.
       2)      Completion of I-5 Dike shall occur no more than 895 calendar days from the
       Effective Date of the Agreement.
       3)    Substantial Completion (Including Dike Breaching) and Demobilization shall be
       complete no more than 1,095 calendar days from the Effective Date of the Agreement.
       4)      Final Completion shall be complete no more than 1,277 calendar days from the
       Effective Date of the Agreement.

C.     Successful completion of the Guaranteed Work outlined in Section B plus a one-year
warranty period shall result in the Obligee’s release of the Performance Bond posted to ensure
completion of the Guaranteed Work. No claim shall be filed against the Performance Bond after
one year of successful completion of the Guaranteed Work.




                                                  7
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 180 of 188




     Appendix G
         Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 181 of 188



                 MAINTENANCE & MONITORING ESCROW AGREEMENT


         This Maintenance & Monitoring Escrow Agreement (“Agreement”) is made and entered
into this __th day of ________, 2018, by the Port of Everett (“Port”) and Zions Bancorporation,
National Association (“Escrow Agent”) (each a “Party” and collectively “the Parties”).


         WHEREAS, the Port and the Port Gardner Bay Trustee Council (“Trustee Council”) –
comprised of the National Oceanic and Atmospheric Administration (“NOAA”) on behalf of the
Department of Commerce, the United States Department of the Interior, the Washington
Department of Ecology on behalf of the State of Washington, the Tulalip Tribes, and the
Suquamish Tribe –propose to enter into a Consent Decree, hereinafter called the “Decree,” to be
filed in the United States District Court for the Western District of Washington (“Court”).
Pursuant to Paragraph 23 of the proposed Decree, the Port must establish an escrow account
(“Maintenance & Monitoring Escrow Account”) for the purpose of funding maintenance and
monitoring of the Blue Heron Slough Restoration Project (“Project”), to be funded as described
below.


         WHEREAS, pursuant to a separate escrow agreement to be executed between the
Parties, Escrow Agent will be maintaining a separate escrow account (“Project Escrow
Account”) with a subaccount known as the “Transfer Subaccount.”


         NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned parties hereto agree as follows:


         SECTION 1. Appointment of Escrow Agent.
         The Port hereby appoints Zions Bancorporation, National Association to serve as Escrow
Agent under the Agreement on the terms and conditions set forth herein.




                                                1
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 182 of 188



SECTION 2. The Escrow Fund, Release of Funds and Termination.
(a) Within 60 days of the date on which the Court enters the Decree (the “Entry Date”),
   the Port shall provide written instructions to the Escrow Agent to transfer $625,836
   from the Transfer Subaccount of the Project Escrow Account for deposit in the
   Maintenance & Monitoring Escrow Account, a separate escrow account maintained
   by the Escrow Agent for purposes of this Agreement.
(b) All funds received by the Escrow Agent pursuant to the terms of this Agreement shall
   be held and disbursed in accordance with the terms and conditions of this Agreement.
   The Escrow Agent shall invest the funds in the Maintenance & Monitoring Escrow
   Account in an interest bearing account(s) at an FDIC-insured financial institution to
   be selected by the Port. In the event the Escrow Agent does not receive written
   direction regarding investments, the Escrow Agent will hold the moneys received
   hereunder uninvested.
(c) All interest earned on such funds shall be available for purposes of this Agreement.
   In the event the funds in the Maintenance & Monitoring Escrow Account exceed the
   amounts needed for maintenance and monitoring of the Project as described in
   Appendix C to the Decree, at the end of the term of this Agreement any balance shall
   upon written instructions from the Port to Escrow Agent (including wire instructions
   for the destination of the funds) be released to the Port to be applied towards
   Stewardship of the Project in accordance with Paragraphs 4(y) and 23 of the Decree.
(d) The Escrow Agent shall disburse funds on the following conditions:
      i.   On a periodic basis the Port will direct in writing that the Escrow Agent shall
           disburse funds to Wildlands of Washington, LLC (“Wildlands”) and/or other
           entities performing maintenance and monitoring services for the Project.
           These disbursements shall be made pursuant to instructions provided by the
           Port in the form attached as Exhibit B.
     ii.   Pursuant to Paragraph 26(d) of the Decree, the Trustee Council may provide
           the Escrow Agent with a Notice of Exercise of Performance Guarantee. Such
           notice shall be provided by the Trustee Council to Escrow Agent in writing.
           Unless otherwise directed by the Court, upon the Escrow Agent’s receipt of a
           written Notice of Exercise of Performance Guarantee, the Escrow Agent shall

                                         2
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 183 of 188



           disburse funds from Maintenance & Monitoring Escrow Account pursuant to
           instructions provided by the Trustee Council. No Notice of Exercise of
           Performance Guarantee shall be transmitted by the Trustee Council to the
           Escrow Agent except in conformity with the procedures described in
           Paragraph 26 of the Decree.
(e) Escrow Agent Performance. The Escrow Agent shall only perform such duties as are
   expressly set forth in this in this Agreement and no implied duties or conditions shall
   be read into this Agreement. The Escrow Agent may resign from its duties or
   obligations hereunder by giving written notice 30 days in advance of such resignation
   to Port. Advance written notice shall specify a date when such resignation shall take
   effect, but no such resignation shall be effective until at least 30 days following the
   date on which Escrow Agent provided notice. In the event that the Port has not
   appointed a new escrow agent under this Agreement and provision has not been made
   to transfer the Maintenance & Monitoring Escrow Account to such new escrow agent
   prior to the effective date of the resignation of the Escrow Agent, then the Escrow
   Agent may apply to any court of competent jurisdiction to appoint a successor escrow
   agent appoint a second escrow agent which shall be a commercial bank organized
   under the laws of the United States or the State of Washington and having a
   combined capital and surplus of at least $50 million.
(f) Effective Date. This Agreement shall take effect on the date of the signing of the
   Agreement by the last Party to sign.
(g) Notices. Any written notices required in this Escrow Agreement shall be effective for
   all purposes if hand delivered or sent by (a) certified or registered United States mail,
   postage prepaid, return receipt requested or (b) expedited prepaid delivery service,
   either commercial or United States Postal Service, with proof of attempted delivery,
   to the addresses noted below:


   John Carter
   CFO
   Port of Everett
   1205 Craftsman Way, Suite 200
   Everett, WA 98201
   Email: johnc@portofeverett.com

                                          3
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 184 of 188



   Bob Marion
   Controller
   Port of Everett
   1205 Craftsman Way, Suite 200
   Everett, WA 98201
   Email: robertm@portofeverett.com

   Michael A. Jones, Vice President
   Zions Bankcorporation, National Association
   601 Union Street, Suite 3600
   Seattle, WA 98101
   Email: Michael.a.jones@zionsbank.com

The Port and/or Escrow Agent may change the contact to which notices or other written
communications to them are to be given by giving notice as required under this section.
(h) Jurisdiction. Any action, lawsuit or proceeding that may arise pursuant to this
   Agreement, unless otherwise specified in this Agreement, must be instituted in the
   United States District Court for the Western District of Washington.
(i) Modifications to Project Construction. The Port recognizes that the requirements for
   maintenance and monitoring of the Project as described in Appendix C to the Decree
   may be modified, revised or amended and such changes will not affect the terms and
   conditions of this Agreement.
(j) Term. The term of this Escrow Agreement is from the Effective Date until thirty one
   years from the date the Trustee Council issues its Notice of Approval of Final
   Completion under Paragraph 12 of the Decree. The term may be extended upon the
   written agreement of the Port and the Escrow Agent.
(k) Compensation. The Port shall pay Escrow Agent initial acceptance and
   administrative fees totaling $2,000.00, pursuant to the Escrow Agent fee schedule
   attached as Exhibit A, at the time of execution of this Escrow Agreement. All
   subsequent fees and expenses of Escrow Agent for its services hereunder shall be
   paid from interest accrued to the Escrow Account. If such accrued interest is
   insufficient to pay such fees when due, the Port shall pay the fees and expenses of
   Escrow Agent. The provisions of this Section (k) shall survive any termination of this
   Escrow Agreement and removal or resignation of Escrow Agent.



                                         4
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 185 of 188



(l) Governing Law. This Agreement shall be construed in accordance with, and
   governed in all respects by, the internal laws of the State of Washington.
(m) Entire Agreement. This Escrow Agreement and the Decree sets forth the entire
   agreement and understanding of the Parties.
(n) Amendment. This Escrow Agreement may be amended, modified, superseded,
   rescinded, or canceled only by a written instrument executed by the Parties.
(o) Waivers. The failure of any Party to this Escrow Agreement at any time or times to
   require performance of any provision under this Escrow Agreement shall in no
   manner affect the right at a later time to enforce the same performance. A waiver by
   any Party to this Escrow Agreement of any such condition or breach of any term,
   covenant, representation, or warranty contained in this Escrow Agreement, in any one
   or more instances, shall neither be construed as a further or continuing waiver of any
   such condition or breach nor a waiver of any other condition or breach of any other
   term, covenant, representation, or warranty contained in this Escrow Agreement.
(p) Business Day. For purposes of this Escrow Agreement, the term "Business Day"
   shall mean any day of the year other than a Saturday, Sunday or a day on which
   national banking institutions in the State of Washington are not open to the public for
   conducting business.
(q) Headings. Section headings of this Escrow Agreement have been inserted for
   convenience of reference only and shall in no way restrict or otherwise modify any of
   the terms or provisions of this Escrow Agreement.
(r) Counterparts. This Escrow Agreement may be executed in two or more counterparts,
   each of which shall be deemed an original, but all of which together shall constitute
   one and the same instrument. Any signature page delivered by facsimile or electronic
   image transmission shall be binding to the same extent as an original signature page.
   Any Party hereto that delivers a signature page by facsimile or electronic image
   transmission shall deliver an original counterpart to any other Party that requests such
   original counterpart.
(s) Effective date. This Agreement shall take effect on the date of the signing of the
   Agreement by the last Party to sign.



                                          5
        Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 186 of 188



        IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.


                                                    PORT OF EVERETT:

                                                    By:
                                                      Les Reardanz CEO

                                                    Date:

 ESCROW AGENT:

 ZIONS BANCORPORATION, NATIONAL ASSOCIATION

 By:
       Michael A. Jones, Vice President, Zions Bank Division




                                                6
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 187 of 188



                                     EXHIBIT A
                   SERVICES AND COMPENSATION PROPOSAL
               Zions Bancorporation, National Association dba Zions Bank
                                Escrow Agreement with Port of Everett


Acceptance Fee:                                                                                    $500.00
        This one-time charge includes review and acceptance of the account in accordance with the Escrow
        Agreement.
*One-time Administration Fee:                                                                    $1,500.00
        This fee compensates Zions Bank for duties assigned specific to the Escrow Agreement; maintenance
        of account; maintenance of administrative records; furnishing information to Port of Everett and
        responding to correspondence and telephone inquiries; on-line statement access; receipt of wires and
        distribution as provided in Escrow Agreement.
Out-of-Pocket Expenses (postage, overnight mail, etc.)                                        Billed at Cost

        Extraordinary and travel expenses, such as those incurred to attend meetings, if required,
        will be billed at actual cost.

Extraordinary Services                                                                        By Appraisal
        Extraordinary services or services not specifically contemplated with the fee proposal may be
        subject to special charges. Extraordinary services will be charged based on an assessment of
        services to be performed.

This quote is pending final review of the governing documents and transactions contemplated thereby and
may be subject to change.

‘To help the government fight the funding of terrorism and money laundering activities, federal law requires
all financial institutions to obtain, verify, and record information that identifies each party who opens an
account. When you open an account with us, we will ask for appropriate information that will allow us to
identify you.’
       Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 188 of 188



                                               Exibit B
                                       Disbursement Requisition


TO: Zions Bancorporation, National Association
Corporate Trust Department
601 Union Street, Suite 3600
Seattle WA, 98101
Phone: (206) 438-1263
Fax: (855) 214-2352
Email: michael.a.jones@zionsbank.com

Requisition No: _________________________________
Disbursement from A/C:___________________________
Disbursement Amount:____________________________
Disbursement Date: ______________________________
Purpose:______________________________________________________________
_____________________________________________________________________


Wire Transfer Instructions to Payee:
Bank Name:____________________________________
ABA#_________________________________________
Bank Address:___________________________________
Bank Recipient A/C#______________________________
Attn:___________________________________________
Phone Number:__________________________________


FROM: PORT OF EVERETT:

By:____________________________
       Authorized Officer
Dated: _________________________
